Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 1 of 142 PageID #:268546




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


IN RE BROILER CHICKEN ANTITRUST
LITIGATION                                   No. 1:16-cv-08637


This Document Relates To:                    Honorable Thomas M. Durkin
                                             Magistrate Judge Jeffrey T. Gilbert
All End-User Consumer Plaintiff Actions



          DECLARATION OF CAMERON R. AZARI, ESQ. IN SUPPORT OF
              END-USER CONSUMER PURCHASER PLAINTIFFS’
                   MOTION FOR CLASS CERTIFICATION
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 2 of 142 PageID #:268547




       I, Cameron R. Azari declare as follows:

       1.    My name is Cameron R. Azari, Esq. I have personal knowledge of the matters set

forth herein, and I believe them to be true and correct. I make this declaration based upon my

personal knowledge, and I am competent to testify as to its contents.

       2.    I am a nationally recognized expert in the field of legal notice and I have served as

an expert in dozens of federal and state cases involving class action notice plans.

       3.    I am the Director of Legal Notice for Hilsoft Notifications (“Hilsoft”); a firm that

specializes in designing, developing, analyzing and implementing large-scale, un-biased, legal

notification plans. Hilsoft is a business unit of Epiq Class Action & Claims Solutions, Inc.

(“Epiq”).

       4.    Hilsoft has been involved with some of the most complex and significant notice

programs in recent history, examples of which are discussed below. With experience in more than

450 cases, including more than 40 multi-district litigations, Hilsoft has prepared notices which

have appeared in 53 languages and been distributed in almost every country, territory, and

dependency in the world. Courts have recognized and approved numerous notice plans developed

by Hilsoft, and those decisions have invariably withstood appellate and collateral review.

       5.    Epiq is experienced in claims administration in large, complex class actions. Epiq is

familiar with using third-party transactional data to provide notice to end-user consumers who
have purchased class products. Epiq frequently uses such data to provide notice via a targeted

notice campaign for class members.

                             CLASS CERTIFICATION NOTICE

       6.    I have been asked to assess whether it would be possible to identify end-user

consumers who purchased class products in grocery stores and other retailers for the end-user

consumer class in the In re Broiler Chicken Antitrust Litigation. I understand the proposed class

to be the following:

       All persons and entities who indirectly purchased the following types raw chicken,
       whether fresh or frozen: whole birds (with or without giblets), whole cut-up birds
       purchased within a package, breast cuts or tenderloin cuts, but excluding chicken


                                                 -1-
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 3 of 142 PageID #:268548




          that is marketed as halal, kosher, free range, organic, diced, minced, ground,
          seasoned, flavored or breaded – from defendants or co-conspirators for personal
          consumption in the Repealer Jurisdictions from January 1, 2012 to July 31, 2019.

The Repealer Jurisdictions are those states which have “repealed” the Supreme Court’s holding in
Illinois Brick Co. v. Illinois1 and which provide standing to indirect purchasers of a price-fixed
good.2 The defendants and co-conspirators in this case include the world’s largest processors of
chicken.3 Excluded from the class are the defendants and co-conspirators, any entities or personnel
related to the defendants and co-conspirators, government entities, and any judicial officers
involved in this proceeding.

          7.     Based on my experience, it would be possible for Epiq to obtain data to identify and

notify class members who purchased these products in the class from retail stores in the Repealer

Jurisdictions. We have done so in similar cases where the products at issue were purchased from

retailers or third parties.

          8.     Many grocery stores and club stores retain members’ purchase histories and contract

information. To illustrate an example, Costco has produced class member Joshua Madsen’s entire

purchase history from August 9, 2012 to July 18, 2019. See Exhibit A. Mr. Madsen’s purchase

history shows several instances where Mr. Madsen purchased fresh chicken tenderloins – i.e., class

products. These are highlighted in the purchase history. Mr. Madsen also bought non-class

chicken, including organic and kosher chicken. Because Mr. Madsen’s purchase history identifies



    1
        Illinois Brick Co. v. Illinois, 431 U.S. 720 (1977).
    2
     For the purposes of the End User Consumer Class, those jurisdictions are: California, District of
Columbia, Florida, Hawaii, Illinois, Iowa, Kansas, Maine, Massachusetts, Michigan, Minnesota, Missouri,
Nebraska, Nevada, New Hampshire, New Mexico, New York, North Carolina, Oregon, Rhode Island,
South Carolina, South Dakota, Tennessee, Utah, and Wisconsin.
    3
      These are the following: Agri Stats, Inc., Claxton Poultry Farms, Inc.; Norman W. Fries, Inc., d/b/a
Claxton Poultry Farms, Inc., Fieldale Farms Corporation, Foster Farms, LLC; Foster Poultry Farms,
George’s, Inc.; George’s Farms, Inc., Harrison Poultry, Inc., House of Raeford Farms, Inc., Koch Foods,
Inc.; JCG Foods of Alabama, LLC; JCG Foods of Georgia; LLC, Koch Meat Co., Inc., Mar-Jac Poultry,
Inc.; Mar-Jac Poultry AL, LLC; Mar-Jac AL/MS, Inc.; Mar-Jac Poultry, LLC; Mar-Jac Holdings, LLC,
Mountaire Farms, Inc.; Mountaire Farms, LLC; Mountaire Farms of Delaware, Inc., O.K. Foods, Inc.; O.K.
Farms, Inc.; O.K. Industries, Inc., Peco Foods, Inc., Perdue Farms, Inc.; Perdue Foods LLC, Pilgrim’s Pride
Corporation, Sanderson Farms, Inc.; Sanderson Farms, Inc. (Foods Division); Sanderson Farms, Inc.
(Production Division); Sanderson Farms, Inc. (Processing Division), Simmons Foods, Inc.; Simmons
Prepared Foods, Inc., Tyson Foods, Inc.; Tyson Chicken, Inc.; Tyson Breeders, Inc.; Tyson Poultry, Inc.,
and Wayne Farms, LLC.



                                                        -2-
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 4 of 142 PageID #:268549




these chicken products as “ORG” and “KOSHER”, they can be excluded. Hence, if Epiq is

provided with aggregated data for Coscto consumers, Epiq can identify consumers who purchased

class products, while screening consumers who only purchase non-class products.

       9.    Other grocery stores and club stores retain similar transactional data and contact

information for many of their shoppers. For example, Kroger, one of the largest grocery stores in

the country, collects “Contact Information such as your email or postal address” and “Behavioral

Information such as your purchase and transaction histories.”4 Similarly, Albertson’s, which

operates grocery stores in 34 states under 20 well-known brand names, including Safeway, Von’s,,

and Jewel-Osco, collect members’ “name, address, phone number, [and] email address,” along

with “transactional and other information such as the date of [] purchase, the items purchased, the

dollar amount or value of the transaction; registration for or service usage; their descriptions.”5




   4
      See Kroger Privacy Policy,
(https://www.kroger.com/content/v2/binary/document/english_privacy_policy_printable-
1599666315179.pdf) (last accessed October 27, 2020).
   5
         See Albertson’s Privacy Policy, (https://www.albertsonscompanies.com/about-us/our-
policies/privacy-policy.html) (last accessed October 27, 2020).



                                                 -3-
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 5 of 142 PageID #:268550




           10.   Likewise, many other grocery stores, such as Food Lion,6 Stop-and-Shop,7 Fry’s,8

Meijer,9 Shop-n-Save,10 Big Y,11 Bi-Lo,12 D&W Fresh Market,13 Dillions,14 Harris Teeter,15

Ralphs,16 Piggly Wiggly,17 Winn Dixie,18 and others have similar rewards programs. Because these

programs usually store members’ purchase histories and contact information, these data sources

are often used to contact consumers in the event of a product recall or safety issue.

           11.   Here, the class contact and purchase history data collected from these third parties

could be used to identify and notify class members. Once a class is certified, Plaintiffs can

subpoena class contact and transactional information from these third party retailers, for the sole

purpose of notifying class members of their claims. Epiq can develop a plan to target notification

to these consumers through physical mail, email or other means.

           12.   In addition to the data held by grocery and club stores, it may be possible to identify

class members by purchasing data from a third-party aggregator, such as Accudata, for notification

    6
        See Food Lion MVP Program, (https://www.foodlion.com/mvp-program/) (last accessed October 27, 2020).
    7
        See Stop-n-Shop GO Rewards, (https://stopandshop.com/rewards/) (last accessed October 27, 2020).
    See Fry’s Privacy Policy – How We Collect Your Information (https://www.frysfood.com/topic/how-
    8

we-collect) (last accessed October 27, 2020).
    9
        See Meijer MPerks (https://www.meijer.com/mperks.html) (last accessed October 27, 2020).
    10
       See Shop-n-Save Loyalty Card Program Privacy Policy
(https://www.shopnsavefood.com/MoreInfo/privacy%20policy) (last accessed October 27, 2020).
    11
      See Big Y Silver Savings, (https://www.bigy.com/SilverSavings/OurCard ) (last accessed October
27, 2020).
    12
      See Bi-Lo Rewards Terms & Conditions (https://www.bi-lo.com/rewards-terms#rewardsupdate) (last
accessed October 27, 2020).
    13
      See D&W Fresh Market – Yes! FAQs (https://www.shopdwfreshmarket.com/p/content/yes-faq) (last
accessed October 27, 2020).
    14
      See Dillions Food Stores, Fuel Points Program (https://www.dillons.com/d/fuel-points-program) (last
accessed October 27, 2020).
    15
       See Harris Teeter Fuel Points – How it Works (https://www.harristeeter.com/fuelpoints-howitworks)
(last accessed October 27, 2020).
    16
      See Ralphs, Fuel Points Program (https://www.ralphs.com/d/fuel-points-program) (last accessed
October 27, 2020).
    17
         See Piggly Wiggly, Pig Points (https://www.shopthepig.com/pig-points) (last accessed October 27, 2020).
    18
         See Winn Dixie, Rewards (https://www.winndixie.com/rewards) (last accessed October 27, 2020).



                                                       -4-
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 6 of 142 PageID #:268551




purposes. This data is obtained from public records, real property information, phone directories,

consumer surveys, self-reported information, response data, purchase transactions, publisher data,

destination online sites, and proprietary interactive campaign results – the data includes individual

compiled data as well as extensive behavioral and transactional data. In addition, a source such as
Accudata can overlay geo-targeting, meaning, instead of obtaining records for every household in

an entire state, Accudata could pull all households addresses within a 5-10 mile radius of those

grocery stores that sold class products to class members. Data from sources such as Accudata often

includes some combination of physical mailing address, email addresses, and/or telephone

numbers.

        13.   Epiq routinely relies on third party sources such as Accudata, as well as other sources

such as IHS Automotive, driven by Polk (“Polk”) (which is used routinely to obtain class member

contact information for automotive class action cases) to gather information needed to provide

direct notice. This third party data can be combined with any data obtained from Costco to

assemble a more complete Class list. Once all of the available class member data described above

is compiled, all identifiable class members can be sent individual notice via email and/or physical mail.

        14.   For records in the data with a facially valid email address, an email notice could be

sent. The email notice would be created using an embedded html text format. This format provides

text that is easy to read without graphics, tables, images and other elements that would increase

the likelihood that the message could be blocked by Internet Service Providers (ISPs) and/or

SPAM filters. The emails would be sent using a server known to the major emails providers as one

not used to send bulk “SPAM” or “junk” email blasts. Also, the emails would be sent in small

groups so as to not be erroneously flagged as a bulk junk email blast. Each email notice would be

transmitted with a unique message identifier. If the receiving e-mail server cannot deliver the

message, a “bounce code” should be returned along with the unique message identifier. For any

email for which a bounce code is received indicating that the message is undeliverable, at least

two additional attempts would be made to deliver the notice by email. The email notice would




                                                  -5-
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 7 of 142 PageID #:268552




include the website address of the case website. By accessing the website, recipients would be able

to easily access the detailed information about the case.

       15.   For any available physical addresses, notice would be sent by mail. Prior to mailing

any court-approved notice, all mailing addresses would then be checked against the National

Change of Address (“NCOA”) database maintained by the United States Postal Service (“USPS”).

In addition, the addresses would be certified via the Coding Accuracy Support System (“CASS”)

to ensure the quality of the zip codes, and verified through Delivery Point Validation (“DPV”) to

verify the accuracy of the addresses. This address updating process is standard for the industry and

for the majority of promotional mailings that occur today. Only after each of these steps are taken,

would Court-approved notice be sent to the address database.

       16.   In addition to mailed and emailed individual notice, an efficient, media notice effort

can be created, geographically targeting areas where the class products were sold. The media

would direct people to an informational website where they could self-identify as class members

and learn additional information regarding class membership and eligibility to participate.

       17.   The purpose of the media notice effort is to reach those class members who do not

receive direct mail notice. An assessment is typically made of the completeness of the mailing

database (along with a reasonable projection of undeliverable notices) when determining the extent

of any supplementary publication notice that may be needed (which would likely include print

and/or internet banner ads). The goal of publication notice is to allow class members who do not

receive direct mail notice to learn of the case and to direct them to resources where they may self-

identify as potential class members.

       18.   To build additional reach and extend exposures, a party-neutral press release is also

often issued. If issued nationwide, the press release is usually issued via PR Newswire which

distributes the release to approximately 4,200 print and broadcast and 5,500 online press outlets

throughout the United States. This press release is another avenue of informing class members of

this case and providing an opportunity for such Class members to self-identify.




                                                -6-
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 8 of 142 PageID #:268553




       19.   Finally, as mentioned above, an informational website is virtually always established

to enable potential class members to obtain additional information and documents including a

Detailed Notice, the Complaint, the Answer, answers to frequently asked questions, and any other

documents the Court may require. In addition, a toll-free phone number is also typically

established to allow potential class members to call and request a Detailed Notice and to listen to

recorded information that includes answers to frequently asked questions and directs them to the

case website. If the lawsuit reaches settlement or judgment, class members are usually directed to

the website to file online claims. Paper claims are also generally accepted and callers to the toll-

free line can ask that a paper claim form be sent to them (with a paper claim form also available

for download at the website).

       20.     Any final notice plan would be calibrated to reach as high a percentage of the

proposed class as possible. Many courts have accepted and understood that in the class certification

context, a 70 percent reach is adequate. In 2010, the Federal Judicial Center issued a Judges’ Class

Action Notice and Claims Process Checklist and Plain Language Guide. This Guide states that,

“the lynchpin in an objective determination of the adequacy of a proposed notice effort is whether

all the notice efforts together will reach a high percentage of the class. It is reasonable to reach

between 70–95%.”      Here, we will be able to develop with confidence a Notice Plan that will

readily achieve a reach well within that range.

                        EXPERIENCE RELEVANT TO THIS CASE

       21.     I have served as a notice expert and have been recognized and appointed by courts

to design and provide notice in many large and significant cases, including:

               (a)     Coffeng v. Volkswagen Group of America, Inc., 17-cv-01825-JF (N.D.

Cal.), involved a settlement for Audi and Volkswagen owners and leaseholders. The notice plan

included a comprehensive individual notice effort with notice to more than 1.9 million vehicle

owners via first class mail and to more than 450,000 via email. A targeted internet campaign

further enhanced the notice effort.
               (b)     In re Takata Airbag Products Liability Litigation, 1:15-md-02599-FAM



                                                  -7-
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 9 of 142 PageID #:268554




(S.D. Fla), involved $1.49 billion in settlements with BMW, Mazda, Subaru, Toyota, Honda,

Nissan, and Ford regarding Takata airbags. The notice plans in those settlements included

individual mailed notice to more than 59.6 million potential class members and extensive

nationwide media via consumer publications, U.S. Territory newspapers, radio spots, internet

banners, mobile banners, and behaviorally targeted digital media. Combined, the notice

plans reached more than 95% of adults aged 18+ in the U.S. who owned or leased a subject vehicle,

with a frequency of 4.0 times each.

               (c)     Hale v. State Farm Mutual Automobile Insurance Company, et al., 12-cv-

00660 (S.D. Ill.), involved a $250 million settlement with approximately 4.7 million class

members. The extensive notice program provided individual notice via postcard or email to

approximately 1.43 million class members and implemented a robust publication program which,

combined with individual notice, reached approximately 78.8% of all U.S. adults aged 35+

approximately 2.4 times each.

               (d)     In re: Volkswagen “Clean Diesel” Marketing, Sales Practices and Product

Liability Litigation (Bosch Settlement), MDL No. 2672 (N.D. Cal.), involved a comprehensive

notice program that provided individual notice to more than 946,000 vehicle owners via first class

mail and to more than 855,000 via email. A targeted internet campaign further enhanced the notice

effort.

               (e)     In re: Payment Card Interchange Fee and Merchant Discount Antitrust

Litigation, MDL No. 1720 (E.D.N.Y.), involved a $6.05 billion settlement reached by Visa and

MasterCard in 2012 with an intensive notice program, which included over 19.8 million direct

mail notices to class members together with insertions in over 1,500 newspapers, consumer

magazines, national business publications, trade and specialty publications, and language & ethnic

targeted publications. Hilsoft also implemented an extensive online notice campaign with banner

notices, which generated more than 770 million adult impressions, a settlement website in eight

languages, and acquisition of sponsored search listings to facilitate locating the website. For the
subsequent superseding $5.54 billion settlement reached by Visa and MasterCard in 2019, Hilsoft



                                                -8-
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 10 of 142 PageID #:268555




implemented an extensive notice program, which included over 16.3 million direct mail notices to

class members together with over 354 print publication units and banner notices, which generated

more than 689 million adult impressions.

               (f)     In Re: Premera Blue Cross Customer Data Security Breach Litigation,

3:15-md-2633 (D. Ore.), involved an extensive individual notice program, which included 8.6

million double-postcard notices and 1.4 million email notices. The notices informed class members

of a $32 million settlement for a “security incident” regarding class members’ personal information

stored in Premera’s computer network, which was compromised. The individual notice efforts

reached 93.3% of the settlement class. A settlement website, an informational release, and a geo-

targeted publication notice further enhanced the notice efforts.

               (g)     In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico,

on April 20, 2010, MDL No. 2179 (E.D. La.), involved a dual landmark settlement notice programs

to distinct “Economic and Property Damages” and “Medical Benefits” settlement classes for BP’s

$7.8 billion settlement of claims related to the Deepwater Horizon oil spill. Notice efforts included

more than 7,900 television spots, 5,200 radio spots, and 5,400 print insertions and reached over

95% of Gulf Coast residents.

               (h)     In re: Checking Account Overdraft Litigation, MDL No. 2036 (S.D. Fla.),

for multiple bank settlements from 2010-2020, the notice programs involved direct mail and email

to millions of class members, as well as publication in relevant local newspapers. Representative

banks included Fifth Third Bank, National City Bank, Bank of Oklahoma, Webster Bank, Harris

Bank, M & I Bank, PNC Bank, Compass Bank, Commerce Bank, Citizens Bank, Great Western

Bank, TD Bank, BancorpSouth, Comerica Bank, Susquehanna Bank, Associated Bank, Capital

One, M&T Bank, Iberiabank, and Synovus are among the more than 20 banks.

       22.     Courts have recognized our testimony as to which method of notification is

appropriate for a given case, and I have provided testimony on numerous occasions on whether a

certain method of notice represents the best notice practicable under the circumstances. For
example:



                                                -9-
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 11 of 142 PageID #:268556




              (a)    Coffeng v. Volkswagen Group of America, Inc., 17-cv-01825-JF (N.D. Cal.)

Judge James Donato ruled on June 10, 2020:

              The Court finds that, as demonstrated by the Declaration and Supplemental
              Declaration of Cameron Azari, and counsel’s submissions, Notice to the Settlement
              Class was timely and properly effectuated in accordance with FED. R. CIV. P.
              23(e) and the approved Notice Plan set forth in the Court’s Preliminary Approval
              Order. The Court finds that said Notice constitutes the best notice practicable under
              the circumstances, and satisfies all requirements of Rule 23(e) and due process.

               (b)   In re Payment Card Interchange Fee and Merchant Discount Antitrust

Litigation, MDL No. 1720 (E.D. NY.) Judge Margo K. Brodie ruled on December 13, 2019:

               The notice and exclusion procedures provided to the Rule 23(b)(3)
               Settlement Class, including but not limited to the methods of identifying
               and notifying members of the Rule 23(b)(3) Settlement Class, were fair,
               adequate, and sufficient, constituted the best practicable notice under the
               circumstances, and were reasonably calculated to apprise members of
               the Rule 23(b)(3) Settlement Class of the Action, the terms of the
               Superseding Settlement Agreement, and their objection rights, and to
               apprise members of the Rule 23(b)(3) Settlement Class of their exclusion
               rights, and fully satisfied the requirements of Rule 23 of the Federal Rules
               of Civil Procedure, any other applicable laws or rules of the Court, and
               due process.

               (c)   In re: Takata Airbag Products Liability Litigation (Ford), MDL No. 2599

(S.D. Fla.), Judge Federico A. Moreno ruled on December 20, 2018:

               The record shows and the Court finds that the Class Notice has been
               given to the Class in the manner approved by the Court in its Preliminary
               Approval Order. The Court finds that such Class Notice: (i) is reasonable
               and constitutes the best practicable notice to Class Members under the
               circumstances; (ii) constitutes notice that was reasonably calculated,
               under the circumstances, to apprise Class Members of the pendency of
               the Action and the terms of the Settlement Agreement, their right to
               exclude themselves from the Class or to object to all or any part of the
               Settlement Agreement, their right to appear at the Fairness Hearing
               (either on their own or through counsel hired at their own expense) and
               the binding effect of the orders and Final Order and Final Judgment in
               the Action, whether favorable or unfavorable, on all persons and entities
               who or which do not exclude themselves from the Class; (iii) constitutes
               due, adequate, and sufficient notice to all persons or entities entitled to
               receive notice; and (iv) fully satisfied the requirements of the United
               States Constitution (including the Due Process Clause), FED. R. Civ. P.
               23 and any other applicable law as well as complying with the Federal
               Judicial Center's illustrative class action notices.




                                               -10-
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 12 of 142 PageID #:268557




                (d)   Hale v. State Farm Mutual Automobile Insurance Company, et al., 3:12-cv-

00660-DRH-SCW (S.D. Ill.), Judge Herndon ruled on December 16, 2018:

                The Class here is estimated to include approximately 4.7 million
                members. Approximately 1.43 million of them received individual
                postcard or email notice of the terms of the proposed Settlement, and the
                rest were notified via a robust publication program “estimated to reach
                78.8% of all U.S. Adults Aged 35+ approximately 2.4 times.” Doc. 966-
                2 ¶¶ 26, 41. The Court previously approved the notice plan (Doc. 947),
                and now, having carefully reviewed the declaration of the Notice
                Administrator (Doc. 966-2), concludes that it was fully and properly
                executed, and reflected “the best notice that is practicable under the
                circumstances, including individual notice to all members who can be
                identified through reasonable effort.” See Fed. R. Civ. P. 23(c)(2)(B).
                The Court further concludes that CAFA notice was properly effectuated
                to the attorneys general and insurance commissioners of all 50 states and
                District of Columbia.

                (e)   Vergara, et al., v. Uber Technologies, Inc., 1:15-CV-06972 (N.D. Ill.), Judge

Thomas M. Durkin ruled on March 1, 2018:

                The Court finds that the Notice Plan set forth in Section IX of the
                Settlement Agreement and effectuated pursuant to the Preliminary
                Approval Order constitutes the best notice practicable under the
                circumstances and shall constitute due and sufficient notice to the
                Settlement Classes of the pendency of this case, certification of the
                Settlement Classes for settlement purposes only, the terms of the
                Settlement Agreement, and the Final Approval Hearing, and satisfies the
                requirements of the Federal Rules of Civil Procedure, the United States
                Constitution, and any other applicable law. Further, the Court finds that
                Defendant has timely satisfied the notice requirements of 28 U.S.C.
                Section 1715.

                (f)   In re: Volkswagen “Clean Diesel” Marketing, Sales Practices and Products

Liability Litigation (Bosch Settlement), MDL No. 2672 (N.D. Cal.), Judge Charles R. Breyer ruled on

May 17, 2017:

                The Court is satisfied that the Notice Program was reasonably calculated
                to notify Class Members of the proposed Settlement. The Notice
                “apprise[d] interested parties of the pendency of the action and
                afford[ed] them an opportunity to present their objections.” Mullane v.
                Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950). Indeed, the
                Notice Administrator reports that the notice delivery rate of 97.04%
                “exceed[ed] the expected range and is indicative of the extensive address
                updating and re-mailing protocols used.” (Dkt. No. 3188-2 ¶ 24.)

                (g)   Chimeno-Buzzi v. Hollister Co. and Abercrombie & Fitch Co., No. 14-
23120 (S.D. Fla.), Judge Marcia G. Cooke ruled on April 11, 2016:


                                               -11-
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 13 of 142 PageID #:268558




               Pursuant to the Court’s Preliminary Approval Order, the Settlement
               Administrator, Epiq Systems, Inc. [Hilsoft Notifications], has complied
               with the approved notice process as confirmed in its Declaration filed
               with the Court on March 23, 2016. The Court finds that the notice process
               was designed to advise Class Members of their rights. The form and
               method for notifying Class Members of the settlement and its terms and
               conditions was in conformity with this Court’s Preliminary Approval
               Order, constituted the best notice practicable under the circumstances,
               and satisfied the requirements of Federal Rule of Civil Procedure
               23(c)(2)(B), the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C.
               § 1715, and due process under the United States Constitution and other
               applicable laws.

               (h)    Rose v. Bank of America Corporation, and FIA Card Services, N.A., Nos.

5:11-CV-02390-EJD; 5:12-CV-04009-EJD (N.D. Cal.), Judge Edward J. Davila ruled on August

29, 2014:

               The Court finds that the notice was reasonably calculated under the
               circumstances to apprise the Settlement Class of the pendency of this
               action, all material elements of the Settlement, the opportunity for
               Settlement Class Members to exclude themselves from, object to, or
               comment on the settlement and to appear at the final approval hearing.
               The notice was the best notice practicable under the circumstances,
               satisfying the requirements of Rule 23(c)(2)(B); provided notice in a
               reasonable manner to all class members, satisfying Rule 23(e)(1)(B); was
               adequate and sufficient notice to all Class Members; and, complied fully
               with the laws of the United States and of the Federal Rules of Civil
               Procedure, due process and any other applicable rules of court.

               (i)    In Re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico,

on April 20, 2010, MDL No. 2179 (E.D. La.), Judge Carl J. Barbier ruled on January 11, 2013:

               The Court finds that the Class Notice and Class Notice Plan satisfied and
               continue to satisfy the applicable requirements of Federal Rule of Civil
               Procedure 23(c)(2)(b) and 23(e), the Class Action Fairness Act (28
               U.S.C. § 1711 et seq.), and the Due Process Clause of the United States
               Constitution (U.S. Const., amend. V), constituting the best notice that is
               practicable under the circumstances of this litigation.

               The notice program surpassed the requirements of Due Process, Rule 23,
               and CAFA. Based on the factual elements of the Notice Program as
               detailed below, the Notice Program surpassed all of the requirements of
               Due Process, Rule 23, and CAFA.

               The media notice effort alone reached an estimated 95% of adults in the
               Gulf region an average of 10.3 times each, and an estimated 83% of all
               adults in the United States an average of 4 times each. These figures do
               not include notice efforts that cannot be measured, such as
               advertisements in trade publications and sponsored search engine
               listings. The Notice Program fairly and adequately covered and notified
               the class without excluding any demographic group or geographic area,


                                              -12-
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 14 of 142 PageID #:268559




                and it exceeded the reach percentage achieved in most other court-
                approved notice programs.

       23.     Numerous other court opinions and comments regarding my testimony, and the

adequacy of our notice efforts, are included in Hilsoft’s curriculum vitae included as Exhibit B.

       24.     In forming expert opinions, my staff and I draw from our in-depth class action case

experience, as well as our educational and related work experiences. I am an active member of the

Oregon State Bar, having received my Bachelor of Science from Willamette University and my

Juris Doctor from Northwestern School of Law at Lewis and Clark College. I have served as the

Director of Legal Notice for Hilsoft since 2008 and have overseen the detailed planning of virtually

all of our court-approved notice programs during that time. Before assuming my current role with

Hilsoft, I served in a similar role as Director of Epiq Legal Noticing (previously called Huntington

Legal Advertising). Overall, I have over 20 years of experience in the design and implementation

of legal notification and claims administration programs, having been personally involved in well

over one hundred successful notice programs.

       25.   The facts in this declaration are based on what I personally know, as well as information

provided to me in the ordinary course of my business by my colleagues at Hilsoft and Epiq.

       26.   In my capacity as a legal notice expert, I have been deposed or testified live during

the past four years in the following cases: Knapper v. Cox Communications, Inc., Case No. 2:17-

cv-00913-SPL (United States District Court, District of Arizona), July 10, 2018 (deposed as an

expert for Plaintiffs on the method of giving notice in a TCPA class action); Reilly v. Chipotle

Mexican Grill, Inc., Case No.: 1:15-cv-23425-MGC (United States District Court, Southern

District of Florida), June 28, 2016 (deposed as an expert for Plaintiffs on the viability of giving

notice and processing claims in a consumer class action); Minoru v. Head Racquet Sports USA, et

al., Case No. 2:13-cv-04222-FMO(AGRx) (United States District Court, Central District of

California), July 8, 2015 (deposed as an independent expert regarding the advertising campaigns

undertaken by defendants Head Racquet Sports USA and Head USA, Inc.); Crystle Wong v. Alacer
Corp., Case No. CGC-12-519221 (Superior Court of California, County of San Francisco), Final




                                                 -13-
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 15 of 142 PageID #:268560




Approval Hearing, June 3, 2014 (testified regarding the notice plan); and Scharfstein v. BP West

Coast Products, LLC, Case No. 1112-17046 (Circuit Court of the State of Oregon for the County

of Multnomah), October 11, 2013 (testified regarding qualifications to develop a notice plan). In

addition, I have testified via affidavit or declaration in hundreds of cases in both federal and state

courts.

          27.       In the past ten years, I have authored the following articles and spoken on the listed

topics related to class action notice:

                •    Speaker, “The Battleground for Class Certification: Plaintiff and Defense Burdens,
                     Commonality Requirements and Ascertainability.” 30th National Forum on
                     Consumer Finance Class Actions and Government Enforcement, Chicago, IL, July
                     17, 2018.
                •    Speaker, “Recent Developments in Class Action Notice and Claims
                     Administration.” PLI's Class Action Litigation 2018 Conference, New York, NY,
                     June 21, 2018.
                •    Speaker, “One Class Action or 50? Choice of Law Considerations as Potential
                     Impediment to Nationwide Class Action Settlements.” 5th Annual Western
                     Regional CLE Program on Class Actions and Mass Torts. Clyde & Co LLP, San
                     Francisco, CA, June 22, 2018.
                •    Co-Author, “A Practical Guide to Chapter 11 Bankruptcy Publication Notice.” E-
                     book, published, May 2017.
                •    Featured Speaker, “Proposed Changes to Rule 23 Notice and Scrutiny of Claim
                     Filing Rates,” DC Consumer Class Action Lawyers Luncheon, December 6, 2016.
                •    Speaker, “2016 Cybersecurity & Privacy Summit. Moving From ‘Issue Spotting’
                     To Implementing a Mature Risk Management Model.” King & Spalding, Atlanta,
                     GA, April 25, 2016.
                •    Speaker, “Live Cyber Incident Simulation Exercise.” Advisen’s Cyber Risk
                     Insights Conference, London, UK, February 10, 2015.
                •    Speaker, “Pitfalls of Class Action Notice and Claims Administration.” PLI's Class
                     Action Litigation 2014 Conference, New York, NY, July 9, 2014.
                •    Co-Author, “What You Need to Know About Frequency Capping In Online Class
                     Action Notice Programs.” Class Action Litigation Report, June 2014.
                •    Speaker, “Class Settlement Update – Legal Notice and Court Expectations.” PLI's
                     19th Annual Consumer Financial Services Institute Conference, New York, NY,
                     April 7-8, 2014 and Chicago, IL, April 28-29, 2014.
                •    Speaker, “Legal Notice in Consumer Finance Settlements – Recent
                     Developments.” ACI’s Consumer Finance Class Actions and Litigation, New York,
                     NY, January 29-30, 2014
                •    Speaker, “Legal Notice in Building Products Cases.” HarrisMartin’s Construction
                     Product Litigation Conference, Miami, FL, October 25, 2013.




                                                      -14-
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 16 of 142 PageID #:268561




          •   Co-Author, “Class Action Legal Noticing: Plain Language Revisited.” Law360,
              April 2013.
          •   Speaker, “Legal Notice in Consumer Finance Settlements Getting your Settlement
              Approved.” ACI’s Consumer Finance Class Actions and Litigation, New York,
              NY, January 31-February 1, 2013.
          •   Speaker, “Perspectives from Class Action Claims Administrators: Email Notices
              and Response Rates.” CLE International’s 8th Annual Class Actions Conference,
              Los Angeles, CA, May 17-18, 2012.
          •   Speaker, “Class Action Litigation Trends: A Look into New Cases, Theories of
              Liability & Updates on the Cases to Watch.” ACI’s Consumer Finance Class
              Actions and Litigation, New York, NY, January 26-27, 2012.
          •   Speaker, “Data Breaches Involving Consumer Financial Information: Litigation
              Exposures and Settlement Considerations.” ACI’s Consumer Finance Class
              Actions and Litigation, New York, NY, January 2011.
          •   Speaker, “Notice in Consumer Class Actions: Adequacy, Efficiency and Best
              Practices.” CLE International’s 5th Annual Class Action Conference: Prosecuting
              and Defending Complex Litigation, San Francisco, CA, 2009.
          •   Author, “Clearing the Five Hurdles of Email - Delivery of Class Action Legal
              Notices.” Thomson Reuters Class Action Litigation Reporter, June 2008.

       I certify under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.


DATED: October 30, 2020


                                              Cameron R. Azari, Esq.




                                               -15-
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 17 of 142 PageID #:268562




                      Exhibit A
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 18 of 142 PageID #:268563
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 19 of 142 PageID #:268564
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 20 of 142 PageID #:268565
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 21 of 142 PageID #:268566
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 22 of 142 PageID #:268567
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 23 of 142 PageID #:268568
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 24 of 142 PageID #:268569
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 25 of 142 PageID #:268570
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 26 of 142 PageID #:268571
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 27 of 142 PageID #:268572
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 28 of 142 PageID #:268573
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 29 of 142 PageID #:268574
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 30 of 142 PageID #:268575
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 31 of 142 PageID #:268576
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 32 of 142 PageID #:268577
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 33 of 142 PageID #:268578
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 34 of 142 PageID #:268579
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 35 of 142 PageID #:268580
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 36 of 142 PageID #:268581
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 37 of 142 PageID #:268582
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 38 of 142 PageID #:268583
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 39 of 142 PageID #:268584
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 40 of 142 PageID #:268585
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 41 of 142 PageID #:268586
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 42 of 142 PageID #:268587
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 43 of 142 PageID #:268588
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 44 of 142 PageID #:268589
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 45 of 142 PageID #:268590
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 46 of 142 PageID #:268591
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 47 of 142 PageID #:268592
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 48 of 142 PageID #:268593
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 49 of 142 PageID #:268594
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 50 of 142 PageID #:268595
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 51 of 142 PageID #:268596
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 52 of 142 PageID #:268597
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 53 of 142 PageID #:268598
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 54 of 142 PageID #:268599
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 55 of 142 PageID #:268600
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 56 of 142 PageID #:268601
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 57 of 142 PageID #:268602
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 58 of 142 PageID #:268603
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 59 of 142 PageID #:268604
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 60 of 142 PageID #:268605
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 61 of 142 PageID #:268606
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 62 of 142 PageID #:268607
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 63 of 142 PageID #:268608
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 64 of 142 PageID #:268609
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 65 of 142 PageID #:268610
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 66 of 142 PageID #:268611
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 67 of 142 PageID #:268612
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 68 of 142 PageID #:268613
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 69 of 142 PageID #:268614
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 70 of 142 PageID #:268615
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 71 of 142 PageID #:268616
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 72 of 142 PageID #:268617
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 73 of 142 PageID #:268618
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 74 of 142 PageID #:268619
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 75 of 142 PageID #:268620
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 76 of 142 PageID #:268621
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 77 of 142 PageID #:268622
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 78 of 142 PageID #:268623
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 79 of 142 PageID #:268624
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 80 of 142 PageID #:268625
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 81 of 142 PageID #:268626
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 82 of 142 PageID #:268627
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 83 of 142 PageID #:268628
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 84 of 142 PageID #:268629
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 85 of 142 PageID #:268630
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 86 of 142 PageID #:268631
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 87 of 142 PageID #:268632
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 88 of 142 PageID #:268633
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 89 of 142 PageID #:268634
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 90 of 142 PageID #:268635
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 91 of 142 PageID #:268636
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 92 of 142 PageID #:268637
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 93 of 142 PageID #:268638
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 94 of 142 PageID #:268639




                      Exhibit B
 Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 95 of 142 PageID #:268640




Hilsoft Notifications is a leading provider of legal notice services for large-scale class action and bankruptcy
matters. We specialize in providing quality, expert, notice plan development – designing notice programs that
satisfy due process requirements and withstand judicial scrutiny. Hilsoft Notifications (“Hilsoft”) has been retained
by defendants and/or plaintiffs for more than 450 cases, including more than 40 MDL cases, with notices
appearing in more than 53 languages and in almost every country, territory and dependency in the world. For
more than 25 years, Hilsoft’s notice plans have been approved and upheld by courts. Case examples include:

   Hilsoft designed and implemented monumental notice campaigns to notify current or former owners or
    lessees of certain BMW, Mazda, Subaru, Toyota, Honda, Nissan, and Ford vehicles as part of $1.49 billion
    in settlements regarding Takata airbags. The Notice Plans included individual mailed notice to more than
    59.6 million potential class members and notice via consumer publications, U.S. Territory newspapers, radio
    spots, internet banners, mobile banners, and behaviorally targeted digital media. Combined, the Notice
    Plans reached more than 95% of adults aged 18+ in the U.S. who owned or leased a subject vehicle with a
    frequency of 4.0 times each. In re: Takata Airbag Products Liability Litigation (OEMS – BMW, Mazda,
    Subaru, Toyota, Honda, Nissan and Ford), MDL No. 2599 (S.D. Fla.).

   For a landmark $6.05 billion settlement reached by Visa and MasterCard in 2012, Hilsoft implemented an
    intensive notice program, which included over 19.8 million direct mail notices to class members together
    with insertions in over 1,500 newspapers, consumer magazines, national business publications, trade and
    specialty publications, and language & ethnic targeted publications. Hilsoft also implemented an extensive
    online notice campaign with banner notices, which generated more than 770 million adult impressions, a
    settlement website in eight languages, and acquisition of sponsored search listings to facilitate locating the
    website. For the subsequent superseding $5.54 billion settlement reached by Visa and MasterCard in 2019,
    Hilsoft implemented an extensive notice program, which included over 16.3 million direct mail notices to
    class members together with over 354 print publication units and banner notices, which generated more
    than 689 million adult impressions. In re Payment Card Interchange Fee and Merchant Discount
    Antitrust Litigation, 05-MD-1720, MDL No. 1720 (E.D.N.Y.).
   For a $250 million settlement with approximately 4.7 million class members, Hilsoft designed and
    implemented a notice program with individual notice via postcard or email to approximately 1.43 million
    class members and a robust publication program, which combined, reached approximately 78.8% of all
    U.S. adults aged 35+ approximately 2.4 times each. Hale v. State Farm Mutual Automobile Insurance
    Company, et al., 12-cv-00660 (S.D. Ill.).

   Hilsoft designed and implemented an extensive individual notice program, which included 8.6 million double-
    postcard notices and 1.4 million email notices. The notices informed class members of a $32 million
    settlement for a “security incident” regarding class members’ personal information stored in Premera’s
    computer network, which was compromised. The individual notice efforts reached 93.3% of the settlement
    class. A settlement website, an informational release, and a geo-targeted publication notice further
    enhanced the notice efforts. In Re: Premera Blue Cross Customer Data Security Breach Litigation,
    3:15-md-2633 (D. Ore.).

   Hilsoft designed a notice program that included extensive data acquisition and mailed notice to inform
    owners and lessees of specific models of Mercedes-Benz vehicles. The notice program designed and
    implemented by Hilsoft reached approximately 96.5% of all class members. Callaway v. Mercedes-Benz
    USA, LLC, 8:14-cv-02011 (C.D. Cal.).

   For a $20 million TCPA settlement that involved Uber, Hilsoft created a notice program, which resulted in
    notice via mail or email to more than 6.9 million identifiable class members. The combined measurable
    effort reached approximately 90.6% of the settlement class with direct mail and email, newspaper and
    internet banner ads. Vergara, et al., v. Uber Technologies, Inc., 1:15-CV-06972 (N.D. Ill.).

PORTLAND OFFICE     10300 SW ALLEN BLVD, BEAVERTON, OR 97005   T 503-597-7697   WWW.HILSOFT.COM       INFO@HILSOFT.COM
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 96 of 142 PageID #:268641

 A comprehensive notice program within the Volkswagen Emissions Litigation that provided individual notice
  to more than 946,000 vehicle owners via first class mail and to more than 855,000 vehicle owners via email.
  A targeted internet campaign further enhanced the notice effort. In re: Volkswagen “Clean Diesel”
  Marketing, Sales Practices and Product Liability Litigation (Bosch Settlement), MDL No. 2672 (N.D.
  Cal.).

 An extensive notice effort regarding asbestos personal injury claims and rights as to Debtors’ Joint Plan of
  Reorganization and Disclosure Statement that was designed and implemented by Hilsoft. The notice
  program included nationwide consumer print publications, trade and union labor publications, internet
  banner advertising, an informational release, and a website. In re: Kaiser Gypsum Company, Inc., el al.,
  16-31602 (Bankr. W.D. N.C.).

 Hilsoft designed and implemented an extensive settlement notice plan for a class period spanning more
  than 40 years for smokers of light cigarettes. The notice plan delivered a measured reach of approximately
  87.8% of Arkansas adults 25+ with a frequency of 8.9 times and approximately 91.1% of Arkansas adults
  55+ with a frequency of 10.8 times. Hispanic newspaper notice, an informational release, radio public
  service announcements (“PSAs”), sponsored search listings and a case website further enhanced reach.
  Miner v. Philip Morris USA, Inc., 60CV03-4661 (Ark. Cir.).

 One of the largest claim deadline notice campaigns ever implemented, for BP’s $7.8 billion settlement claim
  deadline relating to the Deepwater Horizon oil spill. Hilsoft designed and implemented the claim deadline
  notice program, which resulted in a combined measurable paid print, television, radio and internet effort,
  which reached in excess of 90% of adults aged 18+ in the 26 identified DMAs covering the Gulf Coast Areas
  an average of 5.5 times each. In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico,
  on April 20, 2010, MDL No. 2179 (E.D. La.).

 A large asbestos bar date notice effort, which included individual notice, national consumer publications,
  hundreds of local and national newspapers, Spanish newspapers, union labor publications, and digital
  media to reach the target audience. In re: Energy Future Holdings Corp., et al. (Asbestos Claims Bar
  Date Notice), 14-10979 (Bankr. D. Del.).

 BP’s $7.8 billion settlement of claims related to the Deepwater Horizon oil spill emerged from possibly the
  most complex class action case in U.S. history. Hilsoft drafted and opined on all forms of notice. The 2012
  dual notice program to distinct “Economic and Property Damages” and “Medical Benefits” settlement
  classes designed by Hilsoft reached at least 95% Gulf Coast region adults via more than 7,900 television
  spots, 5,200 radio spots, 5,400 print insertions in newspapers, consumer publications, and trade journals,
  digital media, and individual notice. In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of
  Mexico, on April 20, 2010, MDL No. 2179 (E.D. La.).

 Overdraft fee class actions have been brought against nearly every major U.S. commercial bank. For
  related settlements from 2010-2020, Hilsoft has developed programs that integrate individual notice and in
  some cases paid media efforts. Fifth Third Bank, National City Bank, Bank of Oklahoma, Webster Bank,
  Harris Bank, M& I Bank, PNC Bank, Compass Bank, Commerce Bank, Citizens Bank, Great Western Bank,
  TD Bank, BancorpSouth, Comerica Bank, Susquehanna Bank, Associated Bank, Capital One, M&T Bank,
  Iberiabank and Synovus are among the more than 20 banks that have retained Hilsoft. In re Checking
  Account Overdraft Litigation, MDL No. 2036 (S.D. Fla.).

 Hilsoft provided notice for one of the largest data breaches in U.S. history with approximately 130 million
  credit and debit card numbers stolen. In re Heartland Data Security Breach Litigation, MDL No. 2046
  (S.D. Tex.).

 For one of the largest and most complex class action case in Canadian history, Hilsoft designed and
  implemented groundbreaking notice to disparate, remote indigenous people in the multi-billion dollar
  settlement. In re Residential Schools Class Action Litigation, 00-CV-192059 CPA (Ont. Super. Ct.).

 Extensive point of sale notice program of a settlement, which provided payments of up to $100,000 related
  to Chinese drywall – 100 million notices distributed to Lowe’s purchasers during a six-week period. Vereen
  v. Lowe’s Home Centers, SU10-CV-2267B (Ga. Super. Ct.).


                    PORTLAND AREA OFFICE        10300 SW ALLEN BLVD           BEAVERTON, OR 97005     T 503-597-7697

                                                        2
 Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 97 of 142 PageID #:268642

                                              LEGAL NOTICING EXPERTS


Cameron Azari, Esq., Director of Legal Notice
Cameron Azari, Esq. has more than 20 years of experience in the design and implementation of legal notice and claims
administration programs. He is a nationally recognized expert in the creation of class action notification campaigns in
compliance with Fed R. Civ. P. 23(c)(2) (d)(2) and (e) and similar state class action statutes. Cameron has been
responsible for hundreds of legal notice and advertising programs. During his career, he has been involved in an array
of high profile class action matters, including In re: Takata Airbag Products Liability Litigation, In re Payment Card
Interchange Fee and Merchant Discount Antitrust Litigation (MasterCard & Visa), In re: Volkswagen “Clean Diesel”
Marketing, Sales Practices and Product Liability Litigation (Bosch Settlement), In re: Oil Spill by the Oil Rig “Deepwater
Horizon” in the Gulf of Mexico, In re: Checking Account Overdraft Litigation, and In re Residential Schools Class Action
Litigation. He is an active author and speaker on a broad range of legal notice and class action topics ranging from
amendments to FRCP Rule 23 to email noticing, response rates and optimizing settlement effectiveness. Cameron is
an active member of the Oregon State Bar. He received his B.S. from Willamette University and his J.D. from
Northwestern School of Law at Lewis and Clark College. Cameron can be reached at caza@legalnotice.com.

Lauran Schultz, Epiq Managing Director
Lauran Schultz consults with Hilsoft clients on complex noticing issues. Lauran has more than 20 years of experience
as a professional in the marketing and advertising field, specializing in legal notice and class action administration
since 2005. High profile actions he has been involved in include companies such as BP, Bank of America, Fifth Third
Bank, Symantec Corporation, Lowe’s Home Centers, First Health, Apple, TJX, CNA and Carrier Corporation. Prior to
joining Epiq in 2005, Lauran was a Senior Vice President of Marketing at National City Bank in Cleveland, Ohio.
Lauran’s education includes advanced study in political science at the University of Wisconsin-Madison along with a
Ford Foundation fellowship from the Social Science Research Council and American Council of Learned Societies.
Lauran can be reached at lschultz@hilsoft.com.

Kyle Bingham, Manager of Strategic Communications
Kyle Bingham has 14 years of experience in the advertising industry. At Hilsoft and Epiq, Kyle is responsible for
overseeing the research, planning, and execution of advertising campaigns for legal notice programs including class
action, bankruptcy and other legal cases. Kyle has been involved in the design and implementation of numerous legal
notice campaigns, including In re: Takata Airbag Products Liability Litigation, In re: Volkswagen “Clean Diesel”
Marketing, Sales Practices and Product Liability Litigation (Bosch), In re Payment Card Interchange Fee and Merchant
Discount Antitrust Litigation (MasterCard & Visa), In re: Energy Future Holdings Corp., et al. (Asbestos Claims Bar
Notice), In re: Residential Schools Class Action Litigation, Hale v. State Farm Mutual Automobile Insurance Company,
and In Re: Checking Account Overdraft Litigation. Prior to joining Epiq and Hilsoft, Kyle worked at Wieden+Kennedy
for seven years, an industry-leading advertising agency where he planned and purchased print, digital and broadcast
media, and presented strategy and media campaigns to clients for multi-million dollar branding campaigns and regional
direct response initiatives.     He received his B.A. from Willamette University.           Kyle can be reached at
kbingham@epiqglobal.com.


                                          ARTICLES AND PRESENTATIONS


   Cameron Azari Speaker, “Consumers and Class Action Notices: An FTC Workshop.” Federal Trade
    Commission, Washington, DC, October 29, 2019.

   Cameron Azari Speaker, “The New Outlook for Automotive Class Action Litigation: Coattails, Recalls, and
    Loss of Value/Diminution Cases.” ACI’s Automotive Product Liability Litigation Conference.” American
    Conference Institute, Chicago, IL, July 18, 2019.

   Cameron Azari Moderator, “Prepare for the Future of Automotive Class Actions.” Bloomberg Next,
    Webinar-CLE, November 6, 2018.

   Cameron Azari Speaker, “The Battleground for Class Certification: Plaintiff and Defense Burdens,
    Commonality Requirements and Ascertainability.” 30th National Forum on Consumer Finance Class Actions
    and Government Enforcement, Chicago, IL, July 17, 2018.



                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005      T 503-597-7697

                                                            3
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 98 of 142 PageID #:268643

 Cameron Azari Speaker, “Recent Developments in Class Action Notice and Claims Administration.” PLI's
  Class Action Litigation 2018 Conference, New York, NY, June 21, 2018.

 Cameron Azari Speaker, “One Class Action or 50? Choice of Law Considerations as Potential Impediment
  to Nationwide Class Action Settlements.” 5th Annual Western Regional CLE Program on Class Actions and
  Mass Torts. Clyde & Co LLP, San Francisco, CA, June 22, 2018.

 Cameron Azari Co-Author, A Practical Guide to Chapter 11 Bankruptcy Publication Notice. E-book,
  published, May 2017.

 Cameron Azari Featured Speaker, “Proposed Changes to Rule 23 Notice and Scrutiny of Claim Filing
  Rates,” DC Consumer Class Action Lawyers Luncheon, December 6, 2016.

 Cameron Azari Speaker, “Recent Developments in Consumer Class Action Notice and Claims
  Administration." Berman DeValerio Litigation Group, San Francisco, CA, June 8, 2016.

 Cameron Azari Speaker, “2016 Cybersecurity & Privacy Summit. Moving From ‘Issue Spotting’ To
  Implementing a Mature Risk Management Model.” King & Spalding, Atlanta, GA, April 25, 2016.

 Cameron Azari Speaker, “Live Cyber Incident Simulation Exercise.” Advisen’s Cyber Risk Insights
  Conference, London, UK, February 10, 2015.

 Cameron Azari Speaker, “Pitfalls of Class Action Notice and Claims Administration.” PLI's Class Action
  Litigation 2014 Conference, New York, NY, July 9, 2014.

 Cameron Azari Co-Author, “What You Need to Know About Frequency Capping In Online Class Action
  Notice Programs.” Class Action Litigation Report, June 2014.

 Cameron Azari Speaker, “Class Settlement Update – Legal Notice and Court Expectations.” PLI's 19th
  Annual Consumer Financial Services Institute Conference, New York, NY, April 7-8, 2014 and Chicago, IL,
  April 28-29, 2014.

 Cameron Azari Speaker, “Legal Notice in Consumer Finance Settlements - Recent Developments.” ACI’s
  Consumer Finance Class Actions and Litigation, New York, NY, January 29-30, 2014.

 Cameron Azari Speaker, “Legal Notice in Building Products Cases.” HarrisMartin’s Construction Product
  Litigation Conference, Miami, FL, October 25, 2013.

 Cameron Azari Co-Author, “Class Action Legal Noticing: Plain Language Revisited.” Law360, April 2013.

 Cameron Azari Speaker, “Legal Notice in Consumer Finance Settlements Getting your Settlement
  Approved.” ACI’s Consumer Finance Class Actions and Litigation, New York, NY, January 31-February 1,
  2013.

 Cameron Azari Speaker, “Perspectives from Class Action Claims Administrators: Email Notices and
  Response Rates.” CLE International’s 8th Annual Class Actions Conference, Los Angeles, CA, May 17-18,
  2012.

 Cameron Azari Speaker, “Class Action Litigation Trends: A Look into New Cases, Theories of Liability &
  Updates on the Cases to Watch.” ACI’s Consumer Finance Class Actions and Litigation, New York, NY,
  January 26-27, 2012.

 Lauran Schultz Speaker, “Legal Notice Best Practices: Building a Workable Settlement Structure.” CLE
  International’s 7th Annual Class Action Conference, San Francisco, CA, May 2011.

 Cameron Azari Speaker, “Data Breaches Involving Consumer Financial Information: Litigation Exposures
  and Settlement Considerations.” ACI’s Consumer Finance Class Actions and Litigation, New York, NY,
  January 2011.

                   PORTLAND AREA OFFICE       10300 SW ALLEN BLVD         BEAVERTON, OR 97005    T 503-597-7697

                                                      4
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 99 of 142 PageID #:268644

  Cameron Azari Speaker, “Notice in Consumer Class Actions: Adequacy, Efficiency and Best Practices.”
   CLE International’s 5th Annual Class Action Conference: Prosecuting and Defending Complex Litigation,
   San Francisco, CA, 2009.

  Lauran Schultz Speaker, “Efficiency and Adequacy Considerations in Class Action Media Notice
   Programs.” Chicago Bar Association, Chicago, IL, 2009.

  Cameron Azari Author, “Clearing the Five Hurdles of Email - Delivery of Class Action Legal Notices.”
   Thomson Reuters Class Action Litigation Reporter, June 2008.

  Cameron Azari Speaker, “Planning for a Smooth Settlement.” ACI: Class Action Defense – Complex
   Settlement Administration for the Class Action Litigator, Phoenix, AZ, 2007.
  Cameron Azari Speaker, “Structuring a Litigation Settlement.” CLE International’s 3rd Annual Conference
   on Class Actions, Los Angeles, CA, 2007.

  Cameron Azari Speaker, “Noticing and Response Rates in Class Action Settlements” – Class Action Bar
   Gathering, Vancouver, British Columbia, 2007.

  Cameron Azari Speaker, “Notice and Response Rates in Class Action Settlements” – Skadden Arps Slate
   Meagher & Flom, LLP, New York, NY, 2006.

  Cameron Azari Speaker, “Notice and Response Rates in Class Action Settlements” – Bridgeport
   Continuing Legal Education, Class Action and the UCL, San Diego, CA, 2006.

  Cameron Azari Speaker, “Notice and Response Rates in Class Action Settlements” – Stoel Rives litigation
   group, Portland, OR / Seattle, WA / Boise, ID / Salt Lake City, UT, 2005.

  Cameron Azari Speaker, “Notice and Response Rates in Class Action Settlements” – Stroock & Stroock &
   Lavan Litigation Group, Los Angeles, CA, 2005.

  Cameron Azari Author, “Twice the Notice or No Settlement.” Current Developments – Issue II, August 2003.

  Cameron Azari Speaker, “A Scientific Approach to Legal Notice Communication” – Weil Gotshal litigation
   group, New York, NY, 2003.


                                              JUDICIAL COMMENTS


Judge Nancy J. Rosenstengel, First Impressions Salon, Inc. et al. v. National Milk Producers Federation, et al. (Apr. 27,
2020) 3:13-cv-00454 (S.D. Ill.):

    The Court finds that the Notice given to the Class Members was completed as approved by this Court and
    complied in all respects with the requirements of Rule 23 of the Federal Rules of Civil Procedure and due
    process. The settlement Notice Plan was modeled on and supplements the previous court-approved plan
    and, having been completed, constitutes the best notice practicable under the circumstances. In making this
    determination, the Court finds that the Notice provided Class members due and adequate notice of the
    Settlement, the Settlement Agreement, the Plan of Distribution, these proceedings, and the rights of Class
    members to opt-out of the Class and/or object to Final Approval of the Settlement, as well as Plaintiffs’ Motion
    requesting attorney fees, costs, and Class Representative service awards.

Judge Harvey Schlesinger, In Re: Disposable Contact Lens Antitrust Litigation (Mar. 4, 2020) 3:15-md-02626 (M.D.
Fla.):

    The Court finds that the dissemination of the Notice: (a) was implemented in accordance with the Preliminary
    Approval Orders; (b) constitutes the best notice practicable under the circumstances; (c) constitutes notice
    that was reasonably calculated, under the circumstances, to apprise the Settlement Classes of (i) the
    pendency of the Action; (ii) the effect of the Settlement Agreements (including the Releases to the provided
    thereunder); (iii) Class Counsel’s possible motion for an award of attorneys’ fees and reimbursement of
    expenses; (iv) the right to object to any aspect of the Settlement Agreements, the Plan of Distribution, and/or

                     PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005      T 503-597-7697

                                                          5
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 100 of 142 PageID #:268645

    Class Counsel’s motion for attorneys’ fees and reimbursement of expenses; (v) the right to opt out of the
    Settlement Classes; (vi) the right to appear at the Fairness Hearing; and (vii) the fact that Plaintiffs may receive
    incentive awards; (d) constitutes due, adequate, and sufficient notice to all persons and entities entitled to
    receive notice of the Settlement Agreement and (e) satisfies the requirements of Rule 23 of the Federal Rules
    of Civil Procedure and the United States Constitution (including the Due Process Clause).

Judge Amos L. Mazzant, Stone et al. v. Porcelana Corona De Mexico, S.A. DE C.V f/k/a Sanitarios Lamosa S.A. DE
C.V. a/k/a Vortens (Mar. 3, 2020) 4:17-cv-00001 (E.D. Tex.):

    The Court has reviewed the Notice Plan and its implementation and efficacy, and finds that it constituted the
    best notice practicable under the circumstances and was reasonably calculated, under the circumstances, to
    apprise Settlement Class Members of the pendency of the Action and their right to object to the proposed
    settlement in full compliance with the requirements of applicable law, including the Due Process Clause of the
    United States Constitution and Rules 23(c) and (e) of the Federal Rules of Civil Procedure.

    In addition, Class Notice clearly and concisely stated in plain, easily understood language: (i) the nature of
    the action; (ii) the definition of the certified Equitable Relief Settlement Class; (iii) the claims and issues of the
    Equitable Relief Settlement Class; (iv) that a Settlement Class Member may enter an appearance through an
    attorney if the member so desires; (v) the binding effect of a class judgment on members under Fed. R. Civ.
    P. 23(c)(3).

Judge Michael H. Simon, In Re: Premera Blue Cross Customer Data Security Breach Litigation (Mar. 2, 2020) 3:15-md-
2633 (D. Ore.):

    The Court confirms that the form and content of the Summary Notice, Long Form Notice, Publication Notice,
    and Claim Form, and the procedure set forth in the Settlement for providing notice of the Settlement to the
    Class, were in full compliance with the notice requirements of Federal Rules of Civil Procedure 23(c)(2)(B)
    and 23(e), fully, fairly, accurately, and adequately advised members of the Class of their rights under the
    Settlement, provided the best notice practicable under the circumstances, fully satisfied the requirements of
    due process and Rule 23 of the Federal Rules of Civil Procedure, and afforded Class Members with adequate
    time and opportunity to file objections to the Settlement and attorney’s fee motion, submit Requests for
    Exclusion, and submit Claim Forms to the Settlement Administrator.

Judge Maxine M. Chesney, McKinney-Drobnis, et al. v. Massage Envy Franchising (Mar. 2, 2020) 3:16-CV-6450
(N.D. Cal.):

    The COURT hereby finds that the individual direct CLASS NOTICE given to the CLASS via email or First
    Class U.S. Mail (i) fairly and accurately described the ACTION and the proposed SETTLEMENT; (ii) provided
    sufficient information so that the CLASS MEMBERS were able to decide whether to accept the benefits
    offered by the SETTLEMENT, exclude themselves from the SETTLEMENT, or object to the SETTLEMENT;
    (iii) adequately described the manner in which CLASS MEMBERS could submit a VOUCHER REQUEST
    under the SETTLEMENT, exclude themselves from the SETTLEMENT, or object to the SETTLEMENT and/or
    appear at the FINAL APPROVAL HEARING; and (iv) provided the date, time, and place of the FINAL
    APPROVAL HEARING. The COURT hereby finds that the CLASS NOTICE was the best notice practicable
    under the circumstances and complied fully with Federal Rule of Civil Procedure Rule 23, due process, and
    all other applicable laws.

Judge Harry D. Leinenweber, Albrecht v. Oasis Power, LLC d/b/a Oasis Energy (Feb. 6, 2020) 1:18-cv-1061 (N.D. Ill.):

    The Court finds that the distribution of the Class Notice, as provided for in the Settlement Agreement, (i)
    constituted the best practicable notice under the circumstances to Settlement Class Members, (ii) constituted
    notice that was reasonably calculated, under the circumstances, to apprise Settlement Class Members of,
    among other things, the pendency of the Action, the nature and terms of the proposed Settlement, their right
    to object or to exclude themselves from the proposed Settlement, and their right to appear at the Final
    Approval Hearing, (iii) was reasonable and constituted due, adequate, and sufficient notice to all persons
    entitled to be provided with notice, and (iv) complied fully with the requirements of Fed. R. Civ. P. 23, the
    United States Constitution, the Rules of this Court, and any other applicable law.

    The Court finds that the Class Notice and methodology set forth in the Settlement Agreement, the Preliminary
    Approval Order, and this Final Approval Order (i) constitute the most effective and practicable notice of the
    Final Approval Order, the relief available to Settlement Class Members pursuant to the Final Approval Order,

                      PORTLAND AREA OFFICE           10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                             6
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 101 of 142 PageID #:268646

    and applicable time periods; (ii) constitute due, adequate, and sufficient notice for all other purposes to all
    Settlement Class Members; and (iii) comply fully with the requirements of Fed. R. Civ. P. 23, the United States
    Constitution, the Rules of this Court, and any other applicable laws.

Judge Robert Scola, Jr., Wilson et al. v. Volkswagen Group of America, Inc., et al. (Jan. 28, 2020) 17-cv-23033 (S.D. Fla.):

    The Court finds that the Class Notice, in the form approved by the Court, was properly disseminated to the
    Settlement Class pursuant to the Notice Plan and constituted the best practicable notice under the
    circumstances. The forms and methods of the Notice Plan approved by the Court met all applicable
    requirements of the Federal Rules of Civil Procedure, the United States Code, the United States Constitution
    (including the Due Process Clause), and any other applicable law.

Judge Michael Davis, Garcia v. Target Corporation (Jan. 27, 2020) 16-cv-02574 (D. Minn.):

    The Court finds that the Notice Plan set forth in Section 4 of the Settlement Agreement and effectuated
    pursuant to the Preliminary Approval Order constitutes the best notice practicable under the circumstances
    and shall constitute due and sufficient notice to the Settlement Class of the pendency of this case, certification
    of the Settlement Class for settlement purposes only, the terms of the Settlement Agreement, and the Final
    Approval Hearing, and satisfies the requirements of the Federal Rules of Civil Procedure, the United States
    Constitution, and any other applicable law.

Judge Bruce Howe Hendricks, In Re: TD Bank, N.A. Debit Card Overdraft Fee Litigation (Jan. 9, 2020) MDL No. 2613,
6:15-MN-02613 (D. S.C.):

    The Classes have been notified of the settlement pursuant to the plan approved by the Court. After having
    reviewed the Declaration of Cameron R. Azari (ECF No. 220-1) and the Supplemental Declaration of Cameron
    R. Azari (ECF No. 225-1), the Court hereby finds that notice was accomplished in accordance with the Court’s
    directives. The Court further finds that the notice program constituted the best practicable notice to the
    Settlement Classes under the circumstances and fully satisfies the requirements of due process and Federal
    Rule 23.

Judge Margo K. Brodie, In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation, (Dec.
13, 2019) MDL No. 1720, 05-MD-1720 (E.D. NY.):

    The notice and exclusion procedures provided to the Rule 23(b)(3) Settlement Class, including but not limited
    to the methods of identifying and notifying members of the Rule 23(b)(3) Settlement Class, were fair,
    adequate, and sufficient, constituted the best practicable notice under the circumstances, and were
    reasonably calculated to apprise members of the Rule 23(b)(3) Settlement Class of the Action, the terms of
    the Superseding Settlement Agreement, and their objection rights, and to apprise members of the Rule
    23(b)(3) Settlement Class of their exclusion rights, and fully satisfied the requirements of Rule 23 of the
    Federal Rules of Civil Procedure, any other applicable laws or rules of the Court, and due process.

Judge Steven Logan, Knapper v. Cox Communications, Inc. (Dec. 13, 2019) 2:17-cv-00913 (D. Ariz.):

    The Court finds that the form and method for notifying the class members of the settlement and its terms and
    conditions was in conformity with this Court’s Preliminary Approval Order (Doc. 120). The Court further finds
    that the notice satisfied due process principles and the requirements of Federal Rule of Civil Procedure 23(c),
    and the Plaintiff chose the best practicable notice under the circumstances. The Court further finds that the
    notice was clearly designed to advise the class members of their rights.

Judge Manish Shah, Prather v. Wells Fargo Bank, N.A. (Dec. 10, 2019) 1:17-cv-00481 (N.D. Ill.):

    The Court finds that the Notice Plan set forth in Section VIII of the Settlement Agreement and effectuated
    pursuant to the Preliminary Approval Order constitutes the best notice practicable under the circumstances
    and shall constitute due and sufficient notice to the Settlement Class of the pendency of this case, certification
    of the Settlement Class for settlement purposes only, the terms of the Settlement Agreement, and the Final
    Approval Hearing, and satisfies the requirements of the Federal Rules of Civil Procedure, the United States
    Constitution, and any other applicable law.




                      PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                           7
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 102 of 142 PageID #:268647

Judge Liam O’Grady, Liggio v. Apple Federal Credit Union (Dec. 6, 2019) 1:18-cv-01059 (E.D. Vir.):

    The Court finds that the manner and form of notice (the “Notice Plan”) as provided for in the this Court’s July 2,
    2019 Order granting preliminary approval of class settlement, and as set forth in the Parties’ Settlement Agreement
    was provided to Settlement Class Members by the Settlement Administrator. . . The Notice Plan was reasonably
    calculated to give actual notice to Settlement Class Members of the right to receive benefits from the Settlement,
    and to be excluded from or object to the Settlement. The Notice Plan met the requirements of Rule 23(c)(2)(B) and
    due process and constituted the best notice practicable under the circumstances.

Judge Brian McDonald, Armon et al. v. Washington State University (Nov. 8, 2019) 17-2-23244-1 (consolidated with
17-2-25052-0) (Sup. Ct. Wash.):

    The Court finds that the Notice Program, as set forth in the Settlement and effectuated pursuant to the Preliminary
    Approval Order, satisfied CR 23(c)(2), was the best Notice practicable under the circumstances, was reasonably
    calculated to provide-and did provide-due and sufficient Notice to the Settlement Class of the pendency of the
    Litigation; certification of the Settlement Class for settlement purposes only; the existence and terms of the
    Settlement; the identity of Class Counsel and appropriate information about Class Counsel’s then-forthcoming
    application for attorneys’ fees and incentive awards to the Class Representatives; appropriate information about
    how to participate in the Settlement; Settlement Class Members’ right to exclude themselves; their right to object
    to the Settlement and to appear at the Final Approval Hearing, through counsel if they desired; and appropriate
    instructions as to how to obtain additional information regarding this Litigation and the Settlement. In addition,
    pursuant to CR 23(c)(2)(B), the Notice properly informed Settlement Class Members that any Settlement Class
    Member who failed to opt-out would be prohibited from bringing a lawsuit against Defendant based on or related
    to any of the claims asserted by Plaintiffs, and it satisfied the other requirements of the Civil Rules.

Judge Andrew J. Guilford, In Re Wells Fargo Collateral Protection Insurance Litigation (Nov. 4, 2019) 8:17-ml-02797
(C.D. Cal.):

    Epiq Class Action & Claims Solutions, Inc. (“Epiq”), the parties’ settlement administrator, was able to deliver the
    court-approved notice materials to all class members, including 2,254,411 notice packets and 1,019,408 summary
    notices.

Judge Paul L. Maloney, Burch v. Whirlpool Corporation (Oct. 16, 2019) 1:17-cv-00018 (W.D. Mich.):

    [T]he Court hereby finds and concludes that members of the Settlement Class have been provided the best
    notice practicable of the Settlement and that such notice satisfies all requirements of federal and applicable
    state laws and due process.

Judge Jon Tigar, McKnight v. Uber Technologies, Inc. (Aug. 13, 2019) 3:14-cv-05615 (N.D. Cal.):

    The settlement administrator, Epiq Systems, Inc., carried out the notice procedures as outlined in the
    preliminary approval. ECF No. 162 at 17-18. Notices were mailed to over 22 million class members with a
    success rate of over 90%. Id. at 17. Epiq also created a website, banner ads, and a toll free number. Id. at
    17-18. Epiq estimates that it reached through mail and other formats 94.3% of class members. ECF No. 164
    ¶ 28. In light of these actions, and the Court’s prior order granting preliminary approval, the Court finds that
    the parties have provided adequate notice to class members.

Judge Gene E.K. Pratter, Tashica Fulton-Green et al. v. Accolade, Inc. (Sept. 24, 2019) 18-274 (E.D. Penn.):

    The Court finds that such Notice as therein ordered, constitutes the best possible notice practicable under the
    circumstances and constitutes valid, due, and sufficient notice to all Settlement Class Members in compliance
    with the requirements of Federal Rule of Civil Procedure 23(c)(2)(B).

Judge Edwin Torres, Burrow, et al. v. Forjas Taurus S.A., et al. (Sept. 6, 2019) 1:16-cv-21606 (S.D. Fla.):

    Because the Parties complied with the agreed-to notice provisions as preliminarily approved by this Court,
    and given that there are no developments or changes in the facts to alter the Court’s previous conclusion, the
    Court finds that the notice provided in this case satisfied the requirements of due process and of Rule
    23(c)(2)(B).



                      PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                           8
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 103 of 142 PageID #:268648

Judge Amos L. Mazzant, Fessler v. Porcelana Corona De Mexico, S.A. DE C.V f/k/a Sanitarios Lamosa S.A. DE C.V.
a/k/a Vortens (Aug. 30, 2019) 4:19-cv-00248 (E.D. Tex.):

    The Court has reviewed the Notice Plan and its implementation and efficacy, and finds that it constituted the
    best notice practicable under the circumstances and was reasonably calculated, under the circumstances, to
    apprise Settlement Class Members of the pendency of the Action and their right to object to the proposed
    settlement or opt out of the Settlement Class in full compliance with the requirements of applicable law,
    including the Due Process Clause of the United States Constitution and Rules 23(c) and (e) of the Federal
    Rules of Civil Procedure.

    In addition, Class Notice clearly and concisely stated in plain, easily understood language: (i) the nature of
    the action; (ii) the definition of the certified 2011 Settlement Class; (iii) the claims and issues of the 2011
    Settlement Class; (iv) that a Settlement Class Member may enter an appearance through an attorney if the
    member so desires; (v) that the Court will exclude from the Settlement Class any member who requests
    exclusions; (vi) the time and manner for requesting exclusion; and (vii) the binding effect of a class judgment
    on members under Fed. R. Civ. P. 23(c)(3).

Judge Karon Owen Bowdre, In Re: Community Health Systems, Inc. Customer Data Security Breach Litigation (Aug.
22, 2019) MDL No. 2595 (N.D. Ala.):

    The court finds that the Notice Program: (1) satisfied the requirements of Fed. R. Civ. P. 23(c)(2)(B) and due
    process; (2) was the best practicable notice under the circumstances; (3) reasonably apprised Settlement
    Class members of the pendency of the Action and their right to object to the settlement or opt-out of the
    Settlement Class; and (4) was reasonable and constituted due, adequate and sufficient notice to all persons
    entitled to receive notice. Approximately 90% of the 6,081,189 individuals identified as Settlement Class
    members received the Initial Postcard Notice of this Settlement Action.

    The court further finds, pursuant to Fed. R. Civ. P. 23(c)(2)(B), that the Class Notice adequately informed
    Settlement Class members of their rights with respect to this action.

Judge Christina A. Snyder, Zaklit, et al. v. Nationstar Mortgage LLC, et al. (Aug. 21, 2019) 5:15-cv-02190 (C.D. Cal.):

    The Class Notice provided to the Settlement Class conforms with the requirements of Fed. Rule Civ. Proc.
    23, the California and United States Constitutions, and any other applicable law, and constitutes the best
    notice practicable under the circumstances, by providing individual notice to all Settlement Class Members
    who could be identified through reasonable effort, and by providing due and adequate notice of the
    proceedings and of the matters set forth therein to the other Settlement Class Members. The notice fully
    satisfied the requirements of Due Process. No Settlement Class Members have objected to the terms of the
    Settlement.

Judge Brian M. Cogan, Luib v. Henkel Consumer Goods Inc. (Aug. 19, 2019) 1:17-cv-03021 (E.D.N.Y.):

    The Court finds that the Notice Plan, set forth in the Settlement Agreement and effectuated pursuant to the
    Preliminary Approval Order: (i) was the best notice practicable under the circumstances; (ii) was reasonably
    calculated to provide, and did provide, due and sufficient notice to the Settlement Class regarding the
    existence and nature of the Action, certification of the Settlement Class for settlement purposes only, the
    existence and terms of the Settlement Agreement, and the rights of Settlement Class members to exclude
    themselves from the Settlement Agreement, to object and appear at the Final Approval Hearing, and to
    receive benefits under the Settlement Agreement; and (iii) satisfied the requirements of the Federal Rules of
    Civil Procedure, the United States Constitution, and all other applicable law.

Judge Yvonne Gonzalez Rogers, In Re: Lithium Ion Batteries Antitrust Litigation (Aug. 16, 2019) 4:13-MD-
02420 (N.D. Cal.):

    The proposed notice plan was undertaken and carried out pursuant to this Court’s preliminary approval order.
    [T]he notice program reached approximately 87 percent of adults who purchased portable computers, power
    tools, camcorders, or replacement batteries, and these class members were notified an average of 3.5 times
    each. As a result of Plaintiffs’ notice efforts, in total, 1,025,449 class members have submitted claims. That
    includes 51,961 new claims, and 973,488 claims filed under the prior settlements.



                      PORTLAND AREA OFFICE        10300 SW ALLEN BLVD            BEAVERTON, OR 97005     T 503-597-7697

                                                          9
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 104 of 142 PageID #:268649

Judge Gary W.B. Chang, Robinson v. First Hawaiian Bank (Aug. 8, 2019) 17-1-0167-01 (Cir. Ct. of First Cir. Haw.):

    This Court determines that the Notice Program satisfies all of the due process requirements for a class action
    settlement.

Judge Karin Crump, Hyder, et al. v. Consumers County Mutual Insurance Company (July 30, 2019) D-1-GN-16-
000596 (D. Ct. of Travis County Tex.):

    Due and adequate Notice of the pendency of this Action and of this Settlement has been provided to members
    of the Settlement Class, and this Court hereby finds that the Notice Plan described in the Preliminary Approval
    Order and completed by Defendant complied fully with the requirements of due process, the Texas Rules of
    Civil Procedure, and the requirements of due process under the Texas and United States Constitutions, and
    any other applicable laws.

Judge Wendy Bettlestone, Underwood v. Kohl's Department Stores, Inc., et al. (July 24, 2019) 2:15-cv-00730 (E.D.
Penn.):

    The Notice, the contents of which were previously approved by the Court, was disseminated in accordance
    with the procedures required by the Court's Preliminary Approval Order in accordance with applicable law.

Judge Andrew G. Ceresia, J.S.C., Denier, et al. v. Taconic Biosciences, Inc. (July 15, 2019) 00255851 (Sup Ct. N.Y.):

    The Court finds that such Notice as therein ordered, constitutes the best possible notice practicable under the
    circumstances and constitutes valid, due, and sufficient notice to all Settlement Class Members in compliance
    with the requirements of the CPLR.

Judge Vince G. Chhabria, Parsons v. Kimpton Hotel & Restaurant Group (July 11, 2019) 3:16-cv-05387 (N.D. Cal.):

    Pursuant to the Preliminary Approval Order, the notice documents were sent to Settlement Class Members
    by email or by first-class mail, and further notice was achieved via publication in People magazine, internet
    banner notices, and internet sponsored search listings. The Court finds that the manner and form of notice
    (the “Notice Program”) set forth in the Settlement Agreement was provided to Settlement Class Members.
    The Court finds that the Notice Program, as implemented, was the best practicable under the circumstances.
    The Notice Program was reasonably calculated under the circumstances to apprise the Settlement Class of
    the pendency of the Action, class certification, the terms of the Settlement, and their rights to opt-out of the
    Settlement Class and object to the Settlement, Class Counsel’s fee request, and the request for Service
    Award for Plaintiff. The Notice and Notice Program constituted sufficient notice to all persons entitled to notice.
    The Notice and Notice Program satisfy all applicable requirements of law, including, but not limited to, Federal
    Rule of Civil Procedure 23 and the constitutional requirement of due process.

Judge Daniel J. Buckley, Adlouni v. UCLA Health Systems Auxiliary, et al. (June 28, 2019) BC589243 (Sup. Ct. Cal.):

    The Court finds that the notice to the Settlement Class pursuant to the Preliminary Approval Order was
    appropriate, adequate, and sufficient, and constituted the best notice practicable under the circumstances to
    all Persons within the definition of the Settlement Class to apprise interested parties of the pendency of the
    Action, the nature of the claims, the definition of the Settlement Class, and the opportunity to exclude
    themselves from the Settlement Class or present objections to the settlement. The notice fully complied with
    the requirements of due process and all applicable statutes and laws and with the California Rules of Court.

Judge John C. Hayes III, Lightsey, et al. v. South Carolina Electric & Gas Company, a Wholly Owned Subsidiary of
SCANA, et al. (June 11, 2019) 2017-CP-25-335 (Ct. of Com. Pleas., S.C.):

    These multiple efforts at notification far exceed the due process requirement that the class representative
    provide the best practical notice. See Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 94 S.Ct. 2140 (1974);
    Hospitality Mgmt. Assoc., Inc. v. Shell Oil, Inc., 356 S.C. 644, 591 S.E.2d 611 (2004). Following this extensive
    notice campaign reaching over 1.6 million potential class member accounts, Class counsel have received just
    two objections to the settlement and only 24 opt outs.




                      PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                           10
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 105 of 142 PageID #:268650

Judge Stephen K. Bushong, Scharfstein v. BP West Coast Products, LLC (June 4, 2019) 1112-17046 (Ore. Cir.,
County of Multnomah):

    The Court finds that the Notice Plan was effected in accordance with the Preliminary Approval and Notice
    Order, dated March 26, 2019, was made pursuant to ORCP 32 D, and fully met the requirements of the
    Oregon Rules of Civil Procedure, due process, the United States Constitution, the Oregon Constitution, and
    any other applicable law.

Judge Cynthia Bashant, Lloyd, et al. v. Navy Federal Credit Union (May 28, 2019) 17-cv-1280 (S.D. Cal.):

    This Court previously reviewed, and conditionally approved Plaintiffs’ class notices subject to certain
    amendments. The Court affirms once more that notice was adequate.

Judge Robert W. Gettleman, Cowen v. Lenny & Larry's Inc. (May 2, 2019) 1:17-cv-01530 (N.D. Ill.):

    Notice to the Settlement Class and other potentially interested parties has been provided in accordance with the
    elements specified by the Court in the preliminary approval order. Adequate notice of the amended settlement and
    the final approval hearing has also been given. Such notice informed the Settlement Class members of all material
    elements of the proposed Settlement and of their opportunity to object or comment thereon or to exclude
    themselves from the Settlement; provided Settlement Class Members adequate instructions and a means to obtain
    additional information; was adequate notice under the circumstances; was valid, due, and sufficient notice to all
    Settlement Class [M]embers; and complied fully with the laws of the State of Illinois, Federal Rules of Civil
    Procedure, the United States Constitution, due process, and other applicable law.

Judge Edward J. Davila, In re HP Printer Firmware Update Litigation (Apr. 25, 2019) 5:16-cv-05820 (N.D. Cal.):

    Due and adequate notice has been given of the Settlement as required by the Preliminary Approval Order.
    The Court finds that notice of this Settlement was given to Class Members in accordance with the Preliminary
    Approval Order and constituted the best notice practicable of the proceedings and matters set forth therein,
    including the Settlement, to all Persons entitled to such notice, and that this notice satisfied the requirements
    of Federal Rule of Civil Procedure 23 and of due process.

Judge Claudia Wilken, Naiman v. Total Merchant Services, Inc., et al. (Apr. 16, 2019) 4:17-cv-03806 (N.D. Cal.):

    The Court also finds that the notice program satisfied the requirements of Federal Rule of Civil Procedure 23
    and due process. The notice approved by the Court and disseminated by Epiq constituted the best practicable
    method for informing the class about the Final Settlement Agreement and relevant aspects of the litigation.

Judge Paul Gardephe, 37 Besen Parkway, LLC v. John Hancock Life Insurance Company (U.S.A.) (Mar. 31, 2019) 15-
cv-9924 (S.D.N.Y.):

    The Notice given to Class Members complied in all respects with the requirements of Rule 23 of the Federal Rules
    of Civil Procedure and due process and provided due and adequate notice to the Class.

Judge Alison J. Nathan, Pantelyat v. Bank of America, N.A., et al. (Jan. 31, 2019) 16-cv-8964 (S.D.N.Y.):

    The Class Notice provided to the Settlement Class in accordance with the Preliminary Approval Order was
    the best notice practicable under the circumstances, and constituted due and sufficient notice of the
    proceedings and matters set forth therein, to all persons entitled to notice. The notice fully satisfied the
    requirements of due process, Rule 23 of the Federal Rules of Civil Procedure, and all other applicable law
    and rules.

Judge Kenneth M. Hoyt, Al's Pals Pet Card, LLC, et al v. Woodforest National Bank, N.A., et al. (Jan. 30, 2019) 4:17-
cv-3852 (S.D. Tex.):

    [T]he Court finds that the class has been notified of the Settlement pursuant to the plan approved by the Court.
    The Court further finds that the notice program constituted the best practicable notice to the class under the
    circumstances and fully satisfies the requirements of due process, including Fed. R. Civ. P. 23(e)(1) and 28 U.S.C.
    § 1715.



                      PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                           11
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 106 of 142 PageID #:268651

Judge Robert M. Dow, Jr., In re: Dealer Management Systems Antitrust Litigation (Jan. 23, 2019) MDL No. 2817
(N.D. Ill.):

    The Court finds that the Settlement Administrator fully complied with the Preliminary Approval Order and that
    the form and manner of providing notice to the Dealership Class of the proposed Settlement with Reynolds
    was the best notice practicable under the circumstances, including individual notice to all members of the
    Dealership Class who could be identified through the exercise of reasonable effort. The Court further finds
    that the notice program provided due and adequate notice of these proceedings and of the matters set forth
    therein, including the terms of the Agreement, to all parties entitled to such notice and fully satisfied the
    requirements of Rule 23 of the Federal Rules of Civil Procedure, 28 U.S.C. § 1715(b), and constitutional due
    process.

Judge Federico A. Moreno, In re: Takata Airbag Products Liability Litigation (Ford) (Dec. 20, 2018) MDL No. 2599
(S.D. Fla.):

    The record shows and the Court finds that the Class Notice has been given to the Class in the manner
    approved by the Court in its Preliminary Approval Order. The Court finds that such Class Notice: .(i) is
    reasonable and constitutes the best practicable notice to Class Members under the circumstances; (ii)
    constitutes notice that was reasonably calculated, under the circumstances, to apprise Class Members of the
    pendency of the Action and the terms of the Settlement Agreement, their right to exclude themselves from the
    Class or to object to all or any part of the Settlement Agreement, their right to appear at the Fairness Hearing
    (either on their own or through counsel hired at their own expense) and the binding effect of the orders and
    Final Order and Final Judgment in the Action, whether favorable or unfavorable, on all persons and entities
    who or which do not exclude themselves from the Class; (iii) constitutes due, adequate, and sufficient notice
    to all persons or entities entitled to receive notice; and (iv) fully satisfied the requirements of the United States
    Constitution (including the Due Process Clause), FED. R. Civ. P. 23 and any other applicable law as well as
    complying with the Federal Judicial Center's illustrative class action notices.

Judge Herndon, Hale v. State Farm Mutual Automobile Insurance Company, et al. (Dec. 16, 2018) 3:12-cv-00660 (S.D. Ill.):

    The Class here is estimated to include approximately 4.7 million members. Approximately 1.43 million of them
    received individual postcard or email notice of the terms of the proposed Settlement, and the rest were notified
    via a robust publication program “estimated to reach 78.8% of all U.S. Adults Aged 35+ approximately 2.4
    times.” Doc. 966-2 ¶¶ 26, 41. The Court previously approved the notice plan (Doc. 947), and now, having
    carefully reviewed the declaration of the Notice Administrator (Doc. 966-2), concludes that it was fully and
    properly executed, and reflected “the best notice that is practicable under the circumstances, including
    individual notice to all members who can be identified through reasonable effort.” See Fed. R. Civ. P.
    23(c)(2)(B). The Court further concludes that CAFA notice was properly effectuated to the attorneys general
    and insurance commissioners of all 50 states and District of Columbia.

Judge Jesse M. Furman, Alaska Electrical Pension Fund, et al. v. Bank of America, N.A., et al. (Nov. 13, 2018) 14-cv-
7126 (S.D.N.Y.):

    The mailing and distribution of the Notice to all members of the Settlement Class who could be identified
    through reasonable effort, the publication of the Summary Notice, and the other Notice efforts described in
    the Motion for Final Approval, as provided for in the Court's June 26, 2018 Preliminary Approval Order, satisfy
    the requirements of Rule 23 of the Federal Rules of Civil Procedure and due process, constitute the best
    notice practicable under the circumstances, and constitute due and sufficient notice to all Persons entitled to
    notice.

Judge William L. Campbell, Jr., Ajose v. Interline Brands, Inc. (Oct. 23, 2018) 3:14-cv-01707 (M.D. Tenn.):

    The Court finds that the Notice Plan, as approved by the Preliminary Approval Order: (i) satisfied the
    requirements of Rule 23(c)(3) and due process; (ii) was reasonable and the best practicable notice under the
    circumstances; (iii) reasonably apprised the Settlement Class of the pendency of the action, the terms of the
    Agreement, their right to object to the proposed settlement or opt out of the Settlement Class, the right to
    appear at the Final Fairness Hearing, and the Claims Process; and (iv) was reasonable and constituted due,
    adequate, and sufficient notice to all those entitled to receive notice.




                      PORTLAND AREA OFFICE          10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                            12
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 107 of 142 PageID #:268652

Judge Joseph C. Spero, Abante Rooter and Plumbing v. Pivotal Payments Inc., d/b/a/ Capital Processing Network
and CPN (Oct. 15, 2018) 3:16-cv-05486 (N.D. Cal.):

    [T]the Court finds that notice to the class of the settlement complied with Rule 23(c)(3) and (e) and due
    process. Rule 23(e)(1) states that “[t]he court must direct notice in a reasonable manner to all class members
    who would be bound by” a proposed settlement, voluntary dismissal, or compromise. Class members are
    entitled to the “best notice that is practicable under the circumstances” of any proposed settlement before it
    is finally approved by the Court. Fed. R. Civ. P. 23(c)(2)(B)…The notice program included notice sent by first
    class mail to 1,750,564 class members and reached approximately 95.2% of the class.

Judge Marcia G. Cooke, Dipuglia v. US Coachways, Inc. (Sept. 28, 2018) 1:17-cv-23006 (S.D. Fla):

    The Settlement Class Notice Program was the best notice practicable under the circumstances. The Notice
    Program provided due and adequate notice of the Case 1:17-cv-23006-MGC Document 66 Entered on FLSD
    Docket 09/28/2018 Page 3 of 7 4 proceedings and of the matters set forth therein, including the proposed
    settlement set forth in the Agreement, to all persons entitled to such notice and said notice fully satisfied the
    requirements of the Federal Rules of Civil Procedure and the United States Constitution, which include the
    requirement of due process.

Judge Beth Labson Freeman, Gergetz v. Telenav, Inc. (Sept. 27, 2018) 5:16-cv-04261 (N.D. Cal.):

    The Court finds that the Notice and Notice Plan implemented pursuant to the Settlement Agreement, which
    consists of individual notice sent via first-class U.S. Mail postcard, notice provided via email, and the posting
    of relevant Settlement documents on the Settlement Website, has been successfully implemented and was
    the best notice practicable under the circumstances and: (1) constituted notice that was reasonably calculated,
    under the circumstances, to apprise the Settlement Class Members of the pendency of the Action, their right
    to object to or to exclude themselves from the Settlement Agreement, and their right to appear at the Final
    Approval Hearing; (2) was reasonable and constituted due, adequate, and sufficient notice to all persons
    entitled to receive notice; and (3) met all applicable requirements of the Federal Rules of Civil Procedure, the
    Due Process Clause, and the Rules of this Court.

Judge M. James Lorenz, Farrell v. Bank of America, N.A. (Aug. 31, 2018) 3:16-cv-00492 (S.D. Cal.):

    The Court therefore finds that the Class Notices given to Settlement Class members adequately informed
    Settlement Class members of all material elements of the proposed Settlement and constituted valid, due,
    and sufficient notice to Settlement Class members. The Court further finds that the Notice Program satisfies
    due process and has been fully implemented.

Judge Dean D. Pregerson, Falco et al. v. Nissan North America, Inc. et al. (July 16, 2018) 2:13-cv-00686 (C.D. Cal.):

    Notice to the Settlement Class as required by Rule 23(e) of the Federal Rules of Civil Procedure has been
    provided in accordance with the Court’s Preliminary Approval Order, and such Notice by first-class mail was
    given in an adequate and sufficient manner, and constitutes the best notice practicable under the
    circumstances, and satisfies all requirements of Rule 23(e) and due process.

Judge Lynn Adelman, In re: Windsor Wood Clad Window Product Liability Litigation (July 16, 2018) MDL No. 16-MD-
02688 (E.D. Wis.):

    The Court finds that the Notice Program was appropriately administered, and was the best practicable notice
    to the Class under the circumstances, satisfying the requirements of Rule 23 and due process. The Notice
    Program, constitutes due, adequate, and sufficient notice to all persons, entities, and/or organizations entitled
    to receive notice; fully satisfied the requirements of the Constitution of the United States (including the Due
    Process Clause), Rule 23 of the Federal Rules of Civil Procedure, and any other applicable law; and is based
    on the Federal Judicial Center’s illustrative class action notices.

Judge Stephen K. Bushong, Surrett et al. v. Western Culinary Institute, et al. (June 18, 2018) 0803-03530 (Ore. Cir.
County of Multnomah):

    This Court finds that the distribution of the Notice of Settlement was effected in accordance with the
    Preliminary Approval/Notice Order, dated February 9, 2018, was made pursuant to ORCP 32 D, and fully met


                     PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                          13
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 108 of 142 PageID #:268653

    the requirements of the Oregon Rules of Civil Procedure, due process, the United States Constitution, the
    Oregon Constitution, and any other applicable law.

Judge Jesse M. Furman, Alaska Electrical Pension Fund, et al. v. Bank of America, N.A., et al. (June 1, 2018) 14-cv-
7126 (S.D.N.Y.):

    The mailing of the Notice to all members of the Settlement Class who could be identified through reasonable
    effort, the publication of the Summary Notice, and the other Notice distribution efforts described in the Motion
    for Final Approval, as provided for in the Court’s October 24, 2017 Order Providing for Notice to the Settlement
    Class and Preliminarily Approving the Plan of Distribution, satisfy the requirements of Rule 23 of the Federal
    Rules of Civil Procedure and due process, constitute the best notice practicable under the circumstances,
    and constitute due and sufficient notice to all Persons entitled to notice.

Judge Brad Seligman, Larson v. John Hancock Life Insurance Company (U.S.A.) (May 8, 2018) RG16813803 (Cal.
Sup. Ct., County of Alameda):

    The Court finds that the Class Notice and dissemination of the Class Notice as carried out by the Settlement Administrator
    complied with the Court’s order granting preliminary approval and all applicable requirements of law, including, but not
    limited to California Rules of Court, rule 3.769(f) and the Constitutional requirements of due process, and constituted the
    best notice practicable under the circumstances and sufficient notice to all persons entitled to notice of the Settlement.

    [T]he dissemination of the Class Notice constituted the best notice practicable because it included mailing individual
    notice to all Settlement Class Members who are reasonably identifiable using the same method used to inform class
    members of certification of the class, following a National Change of Address search and run through the LexisNexis
    Deceased Database.

Judge Federico A. Moreno, Masson v. Tallahassee Dodge Chrysler Jeep, LLC (May 8, 2018) 17-cv-22967 (S.D. Fla.):

    The Settlement Class Notice Program was the best notice practicable under the circumstances. The Notice
    Program provided due and adequate notice of the proceedings and of the matters set forth therein, including
    the proposed settlement set forth in the Agreement, to all persons entitled to such notice and said notice fully
    satisfied the requirements of the Federal Rules of Civil Procedure and the United States Constitution, which
    include the requirement of due process.

Chancellor Russell T. Perkins, Morton v. GreenBank (Apr. 18, 2018) 11-135-IV (20th Jud. Dist. Tenn.):

    The Notice Program as provided or in the Agreement and the Preliminary Amended Approval Order
    constituted the best notice practicable under the circumstances, including individual notice to all Settlement
    Class members who could be identified through reasonable effort. The Notice Plan fully satisfied the
    requirements of Tennessee Rule of Civil Procedure 23.03, due process and any other applicable law.

Judge James V. Selna, Callaway v. Mercedes-Benz USA, LLC (Mar. 8, 2018) 8:14-cv-02011 (C.D. Cal.):

    The Court finds that the notice given to the Class was the best notice practicable under the circumstances of
    this case, and that the notice complied with the requirements of Federal Rule of Civil Procedure 23 and due
    process.

    The notice given by the Class Administrator constituted due and sufficient notice to the Settlement Class, and
    adequately informed members of the Settlement Class of their right to exclude themselves from the Settlement
    Class so as not to be bound by the terms of the Settlement Agreement and how to object to the Settlement.

    The Court has considered and rejected the objection . . . [regarding] the adequacy of the notice plan. The
    notice given provided ample information regarding the case. Class members also had the ability to seek
    additional information from the settlement website, from Class Counsel or from the Class Administrator


Judge Thomas M. Durkin, Vergara, et al., v. Uber Technologies, Inc. (Mar. 1, 2018) 1:15-CV-06972 (N.D. Ill.):

    The Court finds that the Notice Plan set forth in Section IX of the Settlement Agreement and effectuated
    pursuant to the Preliminary Approval Order constitutes the best notice practicable under the circumstances
    and shall constitute due and sufficient notice to the Settlement Classes of the pendency of this case,

                      PORTLAND AREA OFFICE          10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                            14
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 109 of 142 PageID #:268654

    certification of the Settlement Classes for settlement purposes only, the terms of the Settlement Agreement,
    and the Final Approval Hearing, and satisfies the requirements of the Federal Rules of Civil Procedure, the
    United States Constitution, and any other applicable law. Further, the Court finds that Defendant has timely
    satisfied the notice requirements of 28 U.S.C. Section 1715.

Judge Federico A. Moreno, In re: Takata Airbag Products Liability Litigation (Honda & Nissan) (Feb. 28, 2018)
MDL No. 2599 (S.D. Fla.):

    The Court finds that the Class Notice has been given to the Class in the manner approved by the Court in its
    Preliminary Approval Order. The Court finds that such Class Notice: (i) is reasonable and constitutes the best
    practicable notice to Class Members under the circumstances; (ii) constitutes notice that was reasonably
    calculated, under the circumstances, to apprise Class Members of the pendency of the Action and the terms
    of the Settlement Agreement, their right to exclude themselves from the Class or to object to all or any part of
    the Settlement Agreement, their right to appear at the Fairness Hearing (either on their own or through counsel
    hired at their own expense) and the binding effect of the orders and Final Order and Final Judgment in the
    Action, whether favorable or unfavorable, on all persons and entities who or which do not exclude themselves
    from the Class; (iii) constitutes due, adequate, and sufficient notice to all persons or entities entitled to receive
    notice; and (iv) fully satisfied the requirements of the United States Constitution (including the Due Process
    Clause), FED R. CIV. R. 23 and any other applicable law as well as complying with the Federal Judicial Center's
    illustrative class action notices.

Judge Susan O. Hickey, Larey v. Allstate Property and Casualty Insurance Company (Feb. 9, 2018) 4:14-cv-04008
(W.D. Kan.):

    Based on the Court’s review of the evidence submitted and argument of counsel, the Court finds and
    concludes that the Class Notice and Claim Form was mailed to potential Class Members in accordance with
    the provisions of the Preliminary Approval Order, and together with the Publication Notice, the automated toll-
    free telephone number, and the settlement website: (i) constituted, under the circumstances, the most
    effective and practicable notice of the pendency of the Lawsuit, this Stipulation, and the Final Approval
    Hearing to all Class Members who could be identified through reasonable effort; and (ii) met all requirements
    of the Federal Rules of Civil Procedure, the requirements of due process under the United States Constitution,
    and the requirements of any other applicable rules or law.

Judge Muriel D. Hughes, Glaske v. Independent Bank Corporation (Jan. 11, 2018) 13-009983 (Cir. Ct. Mich.):

    The Court-approved Notice Plan satisfied due process requirements . . . The notice, among other things, was
    calculated to reach Settlement Class Members because it was sent to their last known email or mail address in the
    Bank’s files.

Judge Naomi Reice Buchwald, Orlander v. Staples, Inc. (Dec. 13, 2017) 13-CV-0703 (S.D.N.Y.):

    The Notice of Class Action Settlement (“Notice”) was given to all Class Members who could be identified with
    reasonable effort in accordance with the terms of the Settlement Agreement and Preliminary Approval Order.
    The form and method of notifying the Class of the pendency of the Action as a class action and the terms and
    conditions of the proposed Settlement met the requirements of Federal Rule of Civil Procedure 23 and the
    Constitution of the United States (including the Due Process Clause); and any other applicable law,
    constituted the best notice practicable under the circumstances, and constituted due and sufficient notice to
    all persons and entities entitled thereto.

Judge Lisa Godbey Wood, T.A.N. v. PNI Digital Media, Inc. (Dec. 1, 2017) 2:16-cv-132 (S.D. GA.):

    Notice to the Settlement Class Members required by Rule 23 has been provided as directed by this Court in
    the Preliminary Approval Order, and such notice constituted the best notice practicable, including, but not
    limited to, the forms of notice and methods of identifying and providing notice to the Settlement Class
    Members, and satisfied the requirements of Rule 23 and due process, and all other applicable laws.

Judge Robin L. Rosenberg, Gottlieb v. Citgo Petroleum Corporation (Nov. 29, 2017) 9:16-cv-81911 (S.D. Fla):

    The Settlement Class Notice Program was the best notice practicable under the circumstances. The Notice
    Program provided due and adequate notice of the proceedings and of the matters set forth therein, including
    the proposed settlement set forth in the Settlement Agreement, to all persons entitled to such notice and said

                      PORTLAND AREA OFFICE          10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                            15
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 110 of 142 PageID #:268655

    notice fully satisfied the requirements of the Federal Rules of Civil Procedure and the United States
    Constitution, which include the requirement of due process.

Judge Donald M. Middlebrooks, Mahoney v TT of Pine Ridge, Inc. (Nov. 20, 2017) 9:17-cv-80029 (S.D. Fla.):

    Based on the Settlement Agreement, Order Granting Preliminary Approval of Class Action Settlement
    Agreement, and upon the Declaration of Cameron Azari, Esq. (DE 61-1), the Court finds that Class Notice
    provided to the Settlement Class was the best notice practicable under the circumstances, and that it satisfied
    the requirements of due process and Federal Rule of Civil Procedure 23(e)(1).

Judge Gerald Austin McHugh, Sobiech v. U.S. Gas & Electric, Inc., i/t/d/b/a Pennsylvania Gas & Electric, et al. (Nov.
8, 2017) 2:14-cv-04464 (E.D. Penn.):

    Notice has been provided to the Settlement Class of the pendency of this Action, the conditional certification
    of the Settlement Class for purposes of this Settlement, and the preliminary approval of the Settlement
    Agreement and the Settlement contemplated thereby. The Court finds that the notice provided was the best
    notice practicable under the circumstances to all persons entitled to such notice and fully satisfied the
    requirements of Rule 23 of the Federal Rules of Civil Procedure and the requirements of due process.

Judge Federico A. Moreno, In re: Takata Airbag Products Liability Litigation (BMW, Mazda, Toyota, & Subaru)
(Nov. 1, 2017) MDL No. 2599 (S.D. Fla.):

    [T]he Court finds that the Class Notice has been given to the Class in the manner approved in the Preliminary
    Approval Order. The Class Notice: (i) is reasonable and constitutes the best practicable notice to Class
    Members under the circumstances; (ii) constitutes notice that was reasonably calculated, under the
    circumstances, to apprise Class Members of the pendency of the Action and the terms of the Settlement
    Agreement, their right to exclude themselves from the Class or to object to all or any part of the Settlement
    Agreement, their right to appear at the Fairness Hearing (either on their own or through counsel hired at their
    own expense), and the binding effect of the orders and Final Order and Final Judgment in the Action, whether
    favorable or unfavorable, on all persons and entities who or which do not exclude themselves from the Class;
    (iii) constitutes due, adequate, and sufficient notice to all persons or entities entitled to receive notice; and (iv)
    fully satisfied the requirements of the United States Constitution (including the Due Process Clause), Federal
    Rule of Civil Procedure 23 and any other applicable law as well as complying with the Federal Judicial Center's
    illustrative class action notices.

Judge Charles R. Breyer, In re: Volkswagen “Clean Diesel” Marketing, Sales Practices and Products Liability
Litigation (May 17, 2017) MDL No. 2672 (N.D. Cal.):

    The Court is satisfied that the Notice Program was reasonably calculated to notify Class Members of the
    proposed Settlement. The Notice “apprise[d] interested parties of the pendency of the action and afford[ed]
    them an opportunity to present their objections.” Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306,
    314 (1950). Indeed, the Notice Administrator reports that the notice delivery rate of 97.04% “exceed[ed] the
    expected range and is indicative of the extensive address updating and re-mailing protocols used.” (Dkt. No.
    3188-2 ¶ 24.)

Judge Rebecca Brett Nightingale, Ratzlaff et al. v. BOKF, NA d/b/a Bank of Oklahoma et al. (May 15, 2017) No. CJ-
2015-00859 (Dist. Ct. Okla.):

    The Court-approved Notice Plan satisfies Oklahoma law because it is "reasonable" (12 O.S. § 2023(E)(I)) and
    it satisfies due process requirements because it was "reasonably calculated, under [the] circumstances, to
    apprise interested parties of the pendency of the action and afford them an opportunity to present their
    objections." Shutts, 472 U.S. at 812 (quoting Mullane, 339 U.S. at 314-15).

Judge Joseph F. Bataillon, Klug v. Watts Regulator Company (Apr. 13, 2017) No. 8:15-cv-00061 (D. Neb.):

    The court finds that the notice to the Settlement Class of the pendency of the Class Action and of this
    settlement, as provided by the Settlement Agreement and by the Preliminary Approval Order dated
    December 7, 2017, constituted the best notice practicable under the circumstances to all persons and entities
    within the definition of the Settlement Class, and fully complied with the requirements of Federal Rules of
    Civil Procedure Rule 23 and due process. Due and sufficient proof of the execution of the Notice Plan as
    outlined in the Preliminary Approval Order has been filed.

                      PORTLAND AREA OFFICE          10300 SW ALLEN BLVD              BEAVERTON, OR 97005       T 503-597-7697

                                                            16
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 111 of 142 PageID #:268656

Judge Yvonne Gonzalez Rogers, Bias v. Wells Fargo & Company, et al. (Apr. 13, 2017) 4:12-cv-00664 (N.D. Cal.):

    The form, content, and method of dissemination of Notice of Settlement given to the Settlement Class was
    adequate and reasonable and constituted the best notice practicable under the circumstances, including both
    individual notice to all Settlement Class Members who could be identified through reasonable effort and
    publication notice.

    Notice of Settlement, as given, complied with the requirements of Rule 23 of the Federal Rules of Civil
    Procedure, satisfied the requirements of due process, and constituted due and sufficient notice of the matters
    set forth herein.

    Notice of the Settlement was provided to the appropriate regulators pursuant to the Class Action Fairness
    Act, 28 U.S.C. § 1715(c)(1).

Judge Carlos Murguia, Whitton v. Deffenbaugh Industries, Inc., et al (Dec. 14, 2016) 2:12-cv-02247 (D. Kan.) and
Gary, LLC v. Deffenbaugh Industries, Inc., et al (Dec. 14, 2016) 2:13-cv-2634 (D. Kan.):

    The Court determines that the Notice Plan as implemented was reasonably calculated to provide the best
    notice practicable under the circumstances and contained all required information for members of the
    proposed Settlement Class to act to protect their interests. The Court also finds that Class Members were
    provided an adequate period of time to receive Notice and respond accordingly.

Judge Yvette Kane, In re: Shop-Vac Marketing and Sales Practices Litigation (Dec. 9, 2016) MDL No. 2380 (M.D. Pa.):

    The Court hereby finds and concludes that members of the Settlement Class have been provided the best
    notice practicable of the Settlement and that such notice satisfies all requirements of due process, Rule 23
    of the Federal Rules of Civil Procedure, the Class Action Fairness Act of 2005, 28 U.S.C. § 1715, and all
    other applicable laws.

Judge Timothy D. Fox, Miner v. Philip Morris USA, Inc. (Nov. 21, 2016) 60CV03-4661 (Ark. Cir.):

    The Court finds that the Settlement Notice provided to potential members of the Class constituted the best
    and most practicable notice under the circumstances, thereby complying fully with due process and Rule 23
    of the Arkansas Rules of Civil Procedure.

Judge Eileen Bransten, In re: HSBC Bank USA, N.A., Checking Account Overdraft Litigation (Oct. 13, 2016)
650562/2011 (Sup. Ct. N.Y.):

    This Court finds that the Notice Program and the Notice provided to Settlement Class members fully satisfied
    the requirements of constitutional due process, the N.Y. C.P.L.R., and any other applicable laws, and
    constituted the best notice practicable under the circumstances and constituted due and sufficient notice to
    all persons entitled thereto.

Judge Jerome B. Simandle, In re: Caterpillar, Inc. C13 and C15 Engine Products Liability Litigation (Sept. 20,
2016) MDL No. 2540 (D. N.J.):

    The Court hereby finds that the Notice provided to the Settlement Class constituted the best notice
    practicable under the circumstances. Said Notice provided due and adequate notice of these proceedings
    and the matters set forth herein, including the terms of the Settlement Agreement, to all persons entitled to
    such notice, and said notice fully satisfied the requirements of Fed. R. Civ. P. 23, requirements of due
    process and any other applicable law.

Judge Marcia G. Cooke, Chimeno-Buzzi v. Hollister Co. and Abercrombie & Fitch Co. (Apr. 11, 2016) 14-23120
(S.D. Fla.):

    Pursuant to the Court’s Preliminary Approval Order, the Settlement Administrator, Epiq Systems, Inc. [Hilsoft
    Notifications], has complied with the approved notice process as confirmed in its Declaration filed with the
    Court on March 23, 2016. The Court finds that the notice process was designed to advise Class Members
    of their rights. The form and method for notifying Class Members of the settlement and its terms and
    conditions was in conformity with this Court’s Preliminary Approval Order, constituted the best notice
    practicable under the circumstances, and satisfied the requirements of Federal Rule of Civil Procedure

                     PORTLAND AREA OFFICE        10300 SW ALLEN BLVD            BEAVERTON, OR 97005     T 503-597-7697

                                                         17
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 112 of 142 PageID #:268657

     23(c)(2)(B), the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1715, and due process under the
     United States Constitution and other applicable laws.

Judge Yvonne Gonzalez Rogers, In Re: Lithium Ion Batteries Antitrust Litigation (Mar. 22, 2016) 4:13-MD-02420 (N.D.
Cal.):

     From what I could tell, I liked your approach and the way you did it. I get a lot of these notices that I think are
     all legalese and no one can really understand them. Yours was not that way.

Judge Christopher S. Sontchi, In re: Energy Future Holdings Corp, et al., (July 30, 2015) 14-10979 (Bankr. D. Del.):

     Notice of the Asbestos Bar Date as set forth in this Asbestos Bar Date Order and in the manner set forth
     herein constitutes adequate and sufficient notice of the Asbestos Bar Date and satisfies the requirements of
     the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

Judge David C. Norton, In re: MI Windows and Doors Inc. Products Liability Litigation (July 22, 2015) MDL No.
2333, 2:12-mn-00001 (D. S.C.):

     The court finds that the Notice Plan, as described in the Settlement and related declarations, has been
     faithfully carried out and constituted the best practicable notice to Class Members under the circumstances
     of this Action, and was reasonable and constituted due, adequate, and sufficient notice to all Persons entitled
     to be provided with Notice.

     The court also finds that the Notice Plan was reasonably calculated, under the circumstances, to apprise
     Class Members of: (1) the pendency of this class action; (2) their right to exclude themselves from the
     Settlement Class and the proposed Settlement; (3) their right to object to any aspect of the proposed
     Settlement (including final certification of the Settlement Class, the fairness, reasonableness, or adequacy
     of the proposed Settlement, the adequacy of the Settlement Class’s representation by Named Plaintiffs or
     Class Counsel, or the award of attorney’s and representative fees); (4) their right to appear at the fairness
     hearing (either on their own or through counsel hired at their own expense); and (5) the binding and
     preclusive effect of the orders and Final Order and Judgment in this Action, whether favorable or unfavorable,
     on all Persons who do not request exclusion from the Settlement Class. As such, the court finds that the
     Notice fully satisfied the requirements of the Federal Rules of Civil Procedure, including Federal Rule of Civil
     Procedure 23(c)(2) and (e), the United States Constitution (including the Due Process Clause), the rules of
     this court, and any other applicable law, and provided sufficient notice to bind all Class Members, regardless
     of whether a particular Class Member received actual notice.

Judge Robert W. Gettleman, Adkins v. Nestle Purina PetCare Company, et al., (June 23, 2015) 12-cv-2871 (N.D. Ill.):

     Notice to the Settlement Class and other potentially interested parties has been provided in accordance with
     the notice requirements specified by the Court in the Preliminary Approval Order. Such notice fully and
     accurately informed the Settlement Class members of all material elements of the proposed Settlement and
     of their opportunity to object or comment thereon or to exclude themselves from the Settlement; provided
     Settlement Class Members adequate instructions and a variety of means to obtain additional information;
     was the best notice practicable under the circumstances; was valid, due, and sufficient notice to all
     Settlement Class members; and complied fully with the laws of the State of Illinois, Federal Rules of Civil
     Procedure, the United States Constitution, due process, and other applicable law.

Judge James Lawrence King, Steen v. Capital One, N.A. (May 22, 2015) 2:10-cv-01505 (E.D. La.) and 1:10-cv-22058
(S.D. Fla.) as part of In Re: Checking Account Overdraft Litigation, MDL 2036 (S.D. Fla.):

     The Court finds that the Settlement Class Members were provided with the best practicable notice; the notice
     was reasonably calculated, under [the] circumstances, to apprise interested parties of the pendency of the
     action and afford them an opportunity to present their objections.'' Shutts, 472 U.S. at 812 (quoting Mullane,
     339 U.S. at 314-15). This Settlement with Capital One was widely publicized, and any Settlement Class
     Member who wished to express comments or objections had ample opportunity and means to do so. Azari
     Decl. ¶¶ 30-39.




                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                            18
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 113 of 142 PageID #:268658

Judge Rya W. Zobel, Gulbankian et al. v. MW Manufacturers, Inc., (Dec. 29, 2014) 1:10-cv-10392 (D. Mass.):

     This Court finds that the Class Notice was provided to the Settlement Class consistent with the Preliminary
     Approval Order and that it was the best notice practicable and fully satisfied the requirements of the Federal
     Rules of Civil Procedure, due process, and applicable law. The Court finds that the Notice Plan that was
     implemented by the Claims Administrator satisfies the requirements of FED. R. CIV. P. 23, 28 U.S.C. § 1715,
     and Due Process, and is the best notice practicable under the circumstances. The Notice Plan constituted
     due and sufficient notice of the Settlement, the Final Approval Hearing, and the other matters referred to in
     the notices. Proof of the giving of such notices has been filed with the Court via the Azari Declaration and
     its exhibits.

Judge Edward J. Davila, Rose v. Bank of America Corporation, and FIA Card Services, N.A., (Aug. 29, 2014)
5:11-CV-02390; 5:12-CV-0400 (N.D. Cal.):

     The Court finds that the notice was reasonably calculated under the circumstances to apprise the Settlement
     Class of the pendency of this action, all material elements of the Settlement, the opportunity for Settlement
     Class Members to exclude themselves from, object to, or comment on the settlement and to appear at the
     final approval hearing. The notice was the best notice practicable under the circumstances, satisfying the
     requirements of Rule 23(c)(2)(B); provided notice in a reasonable manner to all class members, satisfying
     Rule 23(e)(1)(B); was adequate and sufficient notice to all Class Members; and, complied fully with the laws
     of the United States and of the Federal Rules of Civil Procedure, due process and any other applicable rules
     of court.

Judge James A. Robertson, II, Wong et al. v. Alacer Corp. (June 27, 2014) CGC-12-519221 (Cal. Super. Ct.):

     Notice to the Settlement Class has been provided in accordance with the Preliminary Approval Order. Based
     on the Declaration of Cameron Azari dated March 7, 2014, such Class Notice has been provided in an
     adequate and sufficient manner, constitutes the best notice practicable under the circumstances and satisfies
     the requirements of California Civil Code Section 1781, California Civil Code of Civil Procedure Section 382,
     Rules 3.766 of the California Rules of Court, and due process.

Judge John Gleeson, In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation, (Dec. 13,
2013) 05-md-01720, MDL No. 1720 (E.D. NY.):

     The Class Administrator notified class members of the terms of the proposed settlement through a mailed
     notice and publication campaign that included more than 20 million mailings and publication in more than
     400 publications. The notice here meets the requirements of due process and notice standards… The
     objectors’ complaints provide no reason to conclude that the purposes and requirements of a notice to a
     class were not met here.

Judge Lance M. Africk, Evans, et al. v. TIN, Inc., et al, (July 7, 2013) 2:11-cv-02067 (E.D. La.):

     The Court finds that the dissemination of the Class Notice… as described in Notice Agent Lauran Schultz’s
     Declaration: (a) constituted the best practicable notice to Class Members under the circumstances; (b)
     constituted notice that was reasonably calculated, under the circumstances…; (c) constituted notice that was
     reasonable, due, adequate, and sufficient; and (d) constituted notice that fully satisfied all applicable legal
     requirements, including Rules 23(c)(2)(B) and (e)(1) of the Federal Rules of Civil Procedure, the United
     States Constitution (including Due Process Clause), the Rules of this Court, and any other applicable law,
     as well as complied with the Federal Judicial Center’s illustrative class action notices.

Judge Edward M. Chen, Marolda v. Symantec Corporation, (Apr. 5, 2013) 08-cv-05701 (N.D. Cal.):

     Approximately 3.9 million notices were delivered by email to class members, but only a very small percentage
     objected or opted out . . . The Court . . . concludes that notice of settlement to the class was adequate and
     satisfied all requirements of Federal Rule of Civil Procedure 23(e) and due process. Class members received
     direct notice by email, and additional notice was given by publication in numerous widely circulated
     publications as well as in numerous targeted publications. These were the best practicable means of
     informing class members of their rights and of the settlement’s terms.




                      PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005      T 503-597-7697

                                                           19
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 114 of 142 PageID #:268659

Judge Ann D. Montgomery, In re Zurn Pex Plumbing Products Liability Litigation, (Feb. 27, 2013) 0:08-cv-01958
(D. Minn.):

     The parties retained Hilsoft Notifications ("Hilsoft"), an experienced class-notice consultant, to design and
     carry out the notice plan. The form and content of the notices provided to the class were direct,
     understandable, and consistent with the "plain language" principles advanced by the Federal Judicial Center.

     The notice plan's multi-faceted approach to providing notice to settlement class members whose identity is
     not known to the settling parties constitutes "the best notice [*26] that is practicable under the circumstances"
     consistent with Rule 23(c)(2)(B).

Magistrate Judge Stewart, Gessele et al. v. Jack in the Box, Inc., (Jan. 28, 2013) 3:10-cv-960 (D. Ore.):

     Moreover, plaintiffs have submitted [a] declaration from Cameron Azari (docket #129), a nationally
     recognized notice expert, who attests that fashioning an effective joint notice is not unworkable or unduly
     confusing. Azari also provides a detailed analysis of how he would approach fashioning an effective notice
     in this case.

Judge Carl J. Barbier, In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010
(Medical Benefits Settlement), (Jan. 11, 2013) MDL No. 2179 (E.D. La.):

     Through August 9, 2012, 366,242 individual notices had been sent to potential [Medical Benefits] Settlement
     Class Members by postal mail and 56,136 individual notices had been e-mailed. Only 10,700 mailings—or
     3.3%—were known to be undeliverable. (Azari Decl. ¶¶ 8, 9.) Notice was also provided through an extensive
     schedule of local newspaper, radio, television and Internet placements, well-read consumer magazines, a
     national daily business newspaper, highly-trafficked websites, and Sunday local newspapers (via newspaper
     supplements). Notice was also provided in non-measured trade, business and specialty publications,
     African-American, Vietnamese, and Spanish language publications, and Cajun radio programming. The
     combined measurable paid print, television, radio, and Internet effort reached an estimated 95% of adults
     aged 18+ in the Gulf Coast region an average of 10.3 times each, and an estimated 83% of all adults in the
     United States aged 18+ an average of 4 times each. (Id. ¶¶ 8, 10.) All notice documents were designed to
     be clear, substantive, and informative. (Id. ¶ 5.)

     The Court received no objections to the scope or content of the [Medical Benefits] Notice Program. (Azari
     Supp. Decl. ¶ 12.) The Court finds that the Notice and Notice Plan as implemented satisfied the best notice
     practicable standard of Rule 23(c) and, in accordance with Rule 23(e)(1), provided notice in a reasonable
     manner to Class Members who would be bound by the Settlement, including individual notice to all Class
     Members who could be identified through reasonable effort. Likewise, the Notice and Notice Plan satisfied
     the requirements of Due Process. The Court also finds the Notice and Notice Plan satisfied the requirements
     of CAFA.

Judge Carl J. Barbier, In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010
(Economic and Property Damages Settlement), (Dec. 21, 2012) MDL No. 2179 (E.D. La.):

     The Court finds that the Class Notice and Class Notice Plan satisfied and continue to satisfy the applicable
     requirements of Federal Rule of Civil Procedure 23(c)(2)(b) and 23(e), the Class Action Fairness Act (28
     U.S.C. § 1711 et seq.), and the Due Process Clause of the United States Constitution (U.S. Const., amend.
     V), constituting the best notice that is practicable under the circumstances of this litigation. The notice
     program surpassed the requirements of Due Process, Rule 23, and CAFA. Based on the factual elements
     of the Notice Program as detailed below, the Notice Program surpassed all of the requirements of Due
     Process, Rule 23, and CAFA.

     The Notice Program, as duly implemented, surpasses other notice programs that Hilsoft Notifications has
     designed and executed with court approval. The Notice Program included notification to known or potential
     Class Members via postal mail and e-mail; an extensive schedule of local newspaper, radio, television and
     Internet placements, well-read consumer magazines, a national daily business newspaper, and Sunday local
     newspapers. Notice placements also appeared in non-measured trade, business, and specialty publications,
     African-American, Vietnamese, and Spanish language publications, and Cajun radio programming. The
     Notice Program met the objective of reaching the greatest possible number of class members and providing
     them with every reasonable opportunity to understand their legal rights. See Azari Decl. ¶¶ 8, 15, 68. The



                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                            20
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 115 of 142 PageID #:268660

     Notice Program was substantially completed on July 15, 2012, allowing class members adequate time to
     make decisions before the opt-out and objections deadlines.

     The media notice effort alone reached an estimated 95% of adults in the Gulf region an average of 10.3
     times each, and an estimated 83% of all adults in the United States an average of 4 times each. These
     figures do not include notice efforts that cannot be measured, such as advertisements in trade publications
     and sponsored search engine listings. The Notice Program fairly and adequately covered and notified the
     class without excluding any demographic group or geographic area, and it exceeded the reach percentage
     achieved in most other court-approved notice programs.

Judge Alonzo Harris, Opelousas General Hospital Authority, A Public Trust, D/B/A Opelousas General Health
System and Arklamiss Surgery Center, L.L.C. v. FairPay Solutions, Inc., (Aug. 17, 2012) 12-C-1599 (27th Jud. D.
Ct. La.):

     Notice given to Class Members and all other interested parties pursuant to this Court’s order of April 18,
     2012, was reasonably calculated to apprise interested parties of the pendency of the action, the certification
     of the Class as Defined for settlement purposes only, the terms of the Settlement Agreement, Class Members
     rights to be represented by private counsel, at their own costs, and Class Members rights to appear in Court
     to have their objections heard, and to afford persons or entities within the Class Definition an opportunity to
     exclude themselves from the Class. Such notice complied with all requirements of the federal and state
     constitutions, including the Due Process Clause, and applicable articles of the Louisiana Code of Civil
     Procedure, and constituted the best notice practicable under the circumstances and constituted due and
     sufficient notice to all potential members of the Class as Defined.

Judge James Lawrence King, In re Checking Account Overdraft Litigation (IBERIABANK), (Apr. 26, 2012) MDL
No. 2036 (S.D. Fla):

     The Court finds that the Notice previously approved was fully and properly effectuated and was sufficient to
     satisfy the requirements of due process because it described “the substantive claims . . . [and] contained
     information reasonably necessary to [allow Settlement Class Members to] make a decision to remain a
     class member and be bound by the final judgment.'' In re Nissan Motor Corp. Antitrust Litig., 552 F.2d 1088,
     1104-05 (5th Cir. 1977). The Notice, among other things, defined the Settlement Class, described the
     release as well as the amount and method and manner of proposed distribution of the Settlement proceeds,
     and informed Settlement Class Members of their rights to opt-out or object, the procedures for doing so,
     and the time and place of the Final Approval Hearing. The Notice also informed Settlement Class Members
     that a class judgment would bind them unless they opted out, and told them where they could obtain more
     information, such as access to a full copy of the Agreement. Further, the Notice described in summary form
     the fact that Class Counsel would be seeking attorneys' fees of up to 30 percent of the Settlement.
     Settlement Class Members were provided with the best practicable notice “reasonably calculated, under
     [the] circumstances, to apprise them of the pendency of the action and afford them an opportunity to present
     their objections.'' Mullane, 339 U.S. at 314. The content of the Notice fully complied with the requirements of Rule 23.

Judge Bobby Peters, Vereen v. Lowe’s Home Centers, (Apr. 13, 2012) SU10-CV-2267B (Ga. Super. Ct.):

     The Court finds that the Notice and the Notice Plan was fulfilled, in accordance with the terms of the
     Settlement Agreement, the Amendment, and this Court’s Preliminary Approval Order and that this Notice
     and Notice Plan constituted the best practicable notice to Class Members under the circumstances of this
     action, constituted due and sufficient Notice of the proposed Settlement to all persons entitled to participate
     in the proposed Settlement, and was in full compliance with Ga. Code Ann § 9-11-23 and the constitutional
     requirements of due process. Extensive notice was provided to the class, including point of sale notification,
     publication notice and notice by first-class mail for certain potential Class Members.

     The affidavit of the notice expert conclusively supports this Court’s finding that the notice program was
     adequate, appropriate, and comported with Georgia Code Ann. § 9-11-23(b)(2), the Due Process Clause of
     the Constitution, and the guidance for effective notice articulate in the FJC’s Manual for Complex Litigation, 4th.




                        PORTLAND AREA OFFICE           10300 SW ALLEN BLVD               BEAVERTON, OR 97005        T 503-597-7697

                                                               21
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 116 of 142 PageID #:268661

Judge Lee Rosenthal, In re Heartland Payment Systems, Inc. Customer Data Security Breach Litigation, (Mar.
2, 2012) MDL No. 2046 (S.D. Tex.):

     The notice that has been given clearly complies with Rule 23(e)(1)’s reasonableness requirement… Hilsoft
     Notifications analyzed the notice plan after its implementation and conservatively estimated that notice
     reached 81.4 percent of the class members. (Docket Entry No. 106, ¶ 32). Both the summary notice and
     the detailed notice provided the information reasonably necessary for the presumptive class members to
     determine whether to object to the proposed settlement. See Katrina Canal Breaches, 628 F.3d at 197.
     Both the summary notice and the detailed notice “were written in easy-to-understand plain English.” In re
     Black Farmers Discrimination Litig., — F. Supp. 2d —, 2011 WL 5117058, at *23 (D.D.C. 2011); accord
     AGGREGATE LITIGATION § 3.04(c).15 The notice provided “satisf[ies] the broad reasonableness standards
     imposed by due process” and Rule 23. Katrina Canal Breaches, 628 F.3d at 197.

Judge John D. Bates, Trombley v. National City Bank, (Dec. 1, 2011) 1:10-CV-00232 (D.D.C.) as part of In Re:
Checking Account Overdraft Litigation, MDL 2036 (S.D. Fla.):

     The form, content, and method of dissemination of Notice given to the Settlement Class were in full
     compliance with the Court’s January 11, 2011 Order, the requirements of Fed. R. Civ. P. 23(e), and due
     process. The notice was adequate and reasonable, and constituted the best notice practicable under the
     circumstances. In addition, adequate notice of the proceedings and an opportunity to participate in the final
     fairness hearing were provided to the Settlement Class.

Judge Robert M. Dow, Jr., Schulte v. Fifth Third Bank, (July 29, 2011) 1:09-cv-6655 (N.D. Ill.):

     The Court has reviewed the content of all of the various notices, as well as the manner in which Notice was
     disseminated, and concludes that the Notice given to the Class fully complied with Federal Rule of Civil
     Procedure 23, as it was the best notice practicable, satisfied all constitutional due process concerns, and
     provided the Court with jurisdiction over the absent Class Members.

Judge Ellis J. Daigle, Williams v. Hammerman & Gainer Inc., (June 30, 2011) 11-C-3187-B (27th Jud. D. Ct. La.):

     Notices given to Settlement Class members and all other interested parties throughout this proceeding with
     respect to the certification of the Settlement Class, the proposed settlement, and all related procedures and
     hearings—including, without limitation, the notice to putative Settlement Class members and others more
     fully described in this Court’s order of 30th day of March 2011 were reasonably calculated under all the
     circumstances and have been sufficient, as to form, content, and manner of dissemination, to apprise
     interested parties and members of the Settlement Class of the pendency of the action, the certification of
     the Settlement Class, the Settlement Agreement and its contents, Settlement Class members’ right to be
     represented by private counsel, at their own cost, and Settlement Class members’ right to appear in Court
     to have their objections heard, and to afford Settlement Class members an opportunity to exclude
     themselves from the Settlement Class. Such notices complied with all requirements of the federal and state
     constitutions, including the due process clause, and applicable articles of the Louisiana Code of Civil
     Procedures, and constituted the best notice practicable under the circumstances and constituted due and
     sufficient notice to all potential members of the Settlement Class.

Judge Stefan R. Underhill, Mathena v. Webster Bank, N.A., (Mar. 24, 2011) 3:10-cv-1448 (D. Conn.) as part of In
Re: Checking Account Overdraft Litigation, MDL 2036 (S.D. Fla.):

     The form, content, and method of dissemination of Notice given to the Settlement Class were adequate and
     reasonable, and constituted the best notice practicable under the circumstances. The Notice, as given,
     provided valid, due, and sufficient notice of the proposed settlement, the terms and conditions set forth in
     the Settlement Agreement, and these proceedings to all persons entitled to such notice, and said notice
     fully satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure and due process.

Judge Ted Stewart, Miller v. Basic Research, LLC, (Sept. 2, 2010) 2:07-cv-871 (D. Utah):

     Plaintiffs state that they have hired a firm specializing in designing and implementing large scale, unbiased,
     legal notification plans. Plaintiffs represent to the Court that such notice will include: 1) individual notice by
     electronic mail and/or first-class mail sent to all reasonably identifiable Class members; 2) nationwide paid
     media notice through a combination of print publications, including newspapers, consumer magazines,
     newspaper supplements and the Internet; 3) a neutral, Court-approved, informational press release; 4) a

                       PORTLAND AREA OFFICE          10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                             22
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 117 of 142 PageID #:268662

     neutral, Court-approved Internet website; and 5) a toll-free telephone number. Similar mixed media plans
     have been approved by other district courts post class certification. The Court finds this plan is sufficient to
     meet the notice requirement.

Judge Sara Loi, Pavlov v. Continental Casualty Co., (Oct. 7, 2009) 5:07-cv-2580 (N.D. Ohio):

     As previously set forth in this Memorandum Opinion, the elaborate notice program contained in the
     Settlement Agreement provides for notice through a variety of means, including direct mail to each class
     member, notice to the United States Attorney General and each State, a toll free number, and a website
     designed to provide information about the settlement and instructions on submitting claims. With a 99.9%
     effective rate, the Court finds that the notice program constituted the “best notice that is practicable under
     the circumstances,” Fed. R. Civ. P. 23(c)(2)(B), and clearly satisfies the requirements of Rule 23(c)(2)(B).

Judge James Robertson, In re Department of Veterans Affairs (VA) Data Theft Litigation, (Sept. 23, 2009) MDL
No. 1796 (D.D.C.):

     The Notice Plan, as implemented, satisfied the requirements of due process and was the best notice
     practicable under the circumstances. The Notice Plan was reasonably calculated, under the circumstances,
     to apprise Class Members of the pendency of the action, the terms of the Settlement, and their right to
     appear, object to or exclude themselves from the Settlement. Further, the notice was reasonable and
     constituted due, adequate and sufficient notice to all persons entitled to receive notice.

Judge Lisa F. Chrystal, Little v. Kia Motors America, Inc., (Aug. 27, 2009) UNN-L-0800-01 (N.J. Super. Ct.):

     The Court finds that the manner and content of the notices for direct mailing and for publication notice, as
     specified in the Notice Plan (Exhibit 2 to the Affidavit of Lauran R. Schultz), provides the best practicable
     notice of judgment to members of the Plaintiff Class.

Judge Barbara Crowder, Dolen v. ABN AMRO Bank N.V., (Mar. 23, 2009) 01-L-454, 01-L-493 (3rd Jud. Cir. Ill.):

     The Court finds that the Notice Plan is the best notice practicable under the circumstances and provides
     the Eligible Members of the Settlement Class sufficient information to make informed and meaningful
     decisions regarding their options in this Litigation and the effect of the Settlement on their rights. The Notice
     Plan further satisfies the requirements of due process and 735 ILCS 5/2-803. That Notice Plan is approved
     and accepted. This Court further finds that the Notice of Settlement and Claim Form comply with 735 ILCS
     5/2-803 and are appropriate as part of the Notice Plan and the Settlement, and thus they are hereby
     approved and adopted. This Court further finds that no other notice other than that identified in the Notice
     Plan is reasonably necessary in this Litigation.

Judge Robert W. Gettleman, In re Trans Union Corp., (Sept. 17, 2008) MDL No. 1350 (N.D. Ill.):

     The Court finds that the dissemination of the Class Notice under the terms and in the format provided for in
     its Preliminary Approval Order constitutes the best notice practicable under the circumstances, is due and
     sufficient notice for all purposes to all persons entitled to such notice, and fully satisfies the requirements of
     the Federal Rules of Civil Procedure, the requirements of due process under the Constitution of the United
     States, and any other applicable law… Accordingly, all objections are hereby OVERRULED.

Judge Steven D. Merryday, Lockwood v. Certegy Check Services, Inc., (Sept. 3, 2008) 8:07-cv-1434 (M.D. Fla.):

    The form, content, and method of dissemination of the notice given to the Settlement Class were adequate
    and reasonable and constituted the best notice practicable in the circumstances. The notice as given
    provided valid, due, and sufficient notice of the proposed settlement, the terms and conditions of the
    Settlement Agreement, and these proceedings to all persons entitled to such notice, and the notice satisfied
    the requirements of Rule 23, Federal Rules of Civil Procedure, and due process.
Judge William G. Young, In re TJX Companies, (Sept. 2, 2008) MDL No. 1838 (D. Mass.):

     The form, content, and method of dissemination of notice provided to the Settlement Class were adequate
     and reasonable, and constituted the best notice practicable under the circumstances. The Notice, as given,
     provided valid, due, and sufficient notice of the proposed settlement, the terms and conditions set forth in
     the Settlement Agreement, and these proceedings to all Persons entitled to such notice, and said Notice
     fully satisfied the requirements of Fed. R. Civ. P. 23 and due process.

                       PORTLAND AREA OFFICE          10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                             23
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 118 of 142 PageID #:268663

Judge Philip S. Gutierrez, Shaffer v. Continental Casualty Co., (June 11, 2008) SACV-06-2235 (C.D. Cal.):

     [Notice] was reasonable and constitutes due, adequate, and sufficient notice to all persons entitled to
     receive notice; and met all applicable requirements of the Federal Rules of Civil Procedure, the Class Action
     Fairness Act, the United States Constitution (including the Due Process Clauses), the Rules of the Court,
     and any other applicable law.

Judge Robert L. Wyatt, Gunderson v. AIG Claim Services, Inc., (May 29, 2008) 2004-002417 (14th Jud. D. Ct. La.):

     Notices given to Settlement Class members…were reasonably calculated under all the circumstances and
     have been sufficient, as to form, content, and manner of dissemination…Such notices complied with all
     requirements of the federal and state constitutions, including the due process clause, and applicable articles
     of the Louisiana Code of Civil Procedure, and constituted the best notice practicable under the
     circumstances and constituted due and sufficient notice to all potential members of the Settlement Class.

Judge Mary Anne Mason, Palace v. DaimlerChrysler Corp., (May 29, 2008) 01-CH-13168 (Ill. Cir. Ct.):

     The form, content, and method of dissemination of the notice given to the Illinois class and to the Illinois
     Settlement Class were adequate and reasonable, and constituted the best notice practicable under the
     circumstances. The notice, as given, provided valid, due, and sufficient notice of the proposed Settlement,
     the terms and conditions set forth in the Settlement Agreement, and these proceedings, to all Persons
     entitled to such notice, and said notice fully satisfied the requirements of due process and complied with
     735 ILCS §§5/2-803 and 5/2-806.

Judge David De Alba, Ford Explorer Cases, (May 29, 2008) JCCP Nos. 4226 & 4270 (Cal. Super. Ct.):

     [T]he Court is satisfied that the notice plan, design, implementation, costs, reach, were all reasonable, and
     has no reservations about the notice to those in this state and those in other states as well, including Texas,
     Connecticut, and Illinois; that the plan that was approved—submitted and approved, comports with the
     fundamentals of due process as described in the case law that was offered by counsel.

Judge Kirk D. Johnson, Webb v. Liberty Mutual Ins. Co., (Mar. 3, 2008) CV-2007-418-3 (Ark. Cir. Ct.):

     The Court finds that there was minimal opposition to the settlement. After undertaking an extensive notice
     campaign to Class members of approximately 10,707 persons, mailed notice reached 92.5% of potential
     Class members.

Judge Carol Crafton Anthony, Johnson v. Progressive Casualty Ins. Co., (Dec. 6, 2007) CV-2003-513 (Ark. Cir. Ct.):

     Notice of the Settlement Class was constitutionally adequate, both in terms of its substance and the manner
     in which it was disseminated…Notice was direct mailed to all Class members whose current whereabouts
     could be identified by reasonable effort. Notice reached a large majority of the Class members. The Court
     finds that such notice constitutes the best notice practicable…The forms of Notice and Notice Plan satisfy
     all of the requirements of Arkansas law and due process.

Judge Kirk D. Johnson, Sweeten v. American Empire Insurance Co., (Aug. 20, 2007) CV-2007-154-3 (Ark. Cir. Ct.):

     The Court does find that all notices required by the Court to be given to class members was done within the
     time allowed and the manner best calculated to give notice and apprise all the interested parties of the
     litigation. It was done through individual notice, first class mail, through internet website and the toll-free
     telephone call center…The Court does find that these methods were the best possible methods to advise
     the class members of the pendency of the action and opportunity to present their objections and finds that
     these notices do comply with all the provisions of Rule 23 and the Arkansas and United States Constitutions.

Judge Robert Wyatt, Gunderson v. F.A. Richard & Associates, Inc., (July 19, 2007) 2004-2417-D (14th Jud. D. Ct. La.):

     This is the final Order and Judgment regarding the fairness, reasonableness and adequacy. And I am
     satisfied in all respects regarding the presentation that’s been made to the Court this morning in the Class
     memberships, the representation, the notice, and all other aspects and I’m signing that Order at this time.



                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005      T 503-597-7697

                                                            24
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 119 of 142 PageID #:268664

Judge Lewis A. Kaplan, In re Parmalat Securities Litigation, (July 19, 2007) MDL No. 1653-LAK (S.D.N.Y.):

     The Court finds that the distribution of the Notice, the publication of the Publication Notice, and the notice
     methodology…met all applicable requirements of the Federal Rules of Civil Procedure, the United States
     Constitution, (including the Due Process clause), the Private Securities Litigation Reform Act of 1995 (15
     U.S.C. 78u-4, et seq.) (the “PSLRA”), the Rules of the Court, and any other applicable law.

Judge Joe Griffin, Beasley v. The Reliable Life Insurance Co., (Mar. 29, 2007) CV-2005-58-1 (Ark. Cir. Ct.):

     [T]he Court has, pursuant to the testimony regarding the notification requirements, that were specified and
     adopted by this Court, has been satisfied and that they meet the requirements of due process. They are
     fair, reasonable, and adequate. I think the method of notification certainly meets the requirements of due
     process…So the Court finds that the notification that was used for making the potential class members
     aware of this litigation and the method of filing their claims, if they chose to do so, all those are clear and
     concise and meet the plain language requirements and those are completely satisfied as far as this Court
     is concerned in this matter.

Judge Lewis A. Kaplan, In re Parmalat Securities Litigation, (Mar. 1, 2007) MDL No. 1653-LAK (S.D.N.Y.):

     The court approves, as to form and content, the Notice and the Publication Notice, attached hereto as
     Exhibits 1 and 2, respectively, and finds that the mailing and distribution of the Notice and the publication of
     the Publication Notice in the manner and the form set forth in Paragraph 6 of this Order…meet the
     requirements of Rule 23 of the Federal Rules of Civil Procedure, the Securities Exchange Act of 1934, as
     emended by Section 21D(a)(7) of the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-
     4(a)(7), and due process, and is the best notice practicable under the circumstances and shall constitute
     due and sufficient notice to all persons and entities entitled thereto.

Judge Anna J. Brown, Reynolds v. The Hartford Financial Services Group, Inc., (Feb. 27, 2007) CV-01-1529-BR
(D. Ore.):

     [T]he court finds that the Notice Program fairly, fully, accurately, and adequately advised members of the
     Settlement Class and each Settlement Subclass of all relevant and material information concerning the
     proposed settlement of this action, their rights under Rule 23 of the Federal Rules of Civil Procedure, and
     related matters, and afforded the Settlement Class with adequate time and an opportunity to file objections
     to the Settlement or request exclusion from the Settlement Class. The court finds that the Notice Program
     constituted the best notice practicable under the circumstances and fully satisfied the requirements of Rule
     23 and due process.

Judge Kirk D. Johnson, Zarebski v. Hartford Insurance Company of the Midwest, (Feb. 13, 2007) CV-2006-409-
3 (Ark. Cir. Ct.):

     Based on the Court’s review of the evidence admitted and argument of counsel, the Court finds and
     concludes that the Class Notice, as disseminated to members of the Settlement Class in accordance with
     provisions of the Preliminary Approval Order, was the best notice practicable under the circumstances to all
     members of the Settlement Class. Accordingly, the Class Notice and Claim Form as disseminated are
     finally approved as fair, reasonable, and adequate notice under the circumstances. The Court finds and
     concludes that due and adequate notice of the pendency of this Action, the Stipulation, and the Final
     Settlement Hearing has been provided to members of the Settlement Class, and the Court further finds and
     concludes that the notice campaign described in the Preliminary Approval Order and completed by the
     parties complied fully with the requirements of Arkansas Rule of Civil Procedure 23 and the requirements
     of due process under the Arkansas and United States Constitutions.

Judge Richard J. Holwell, In re Vivendi Universal, S.A. Securities Litigation, 2007 WL 1490466 (S.D.N.Y.):

     In response to defendants’ manageability concerns, plaintiffs have filed a comprehensive affidavit outlining
     the effectiveness of its proposed method of providing notice in foreign countries. According to this…the
     Court is satisfied that plaintiffs intend to provide individual notice to those class members whose names and
     addresses are ascertainable, and that plaintiffs’ proposed form of publication notice, while complex, will
     prove both manageable and the best means practicable of providing notice.



                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                            25
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 120 of 142 PageID #:268665

Judge Samuel Conti, Ciabattari v. Toyota Motor Sales, U.S.A., Inc., (Nov. 17, 2006) C-05-04289-SC (N.D. Cal.):

     After reviewing the evidence and arguments presented by the parties…the Court finds as follows…The
     class members were given the best notice practicable under the circumstances, and that such notice meets
     the requirements of the Due Process Clause of the U.S. Constitution, and all applicable statutes and rules
     of court.

Judge Ivan L.R. Lemelle, In re High Sulfur Content Gasoline Prods. Liability Litigation, (Nov. 8, 2006) MDL No.
1632 (E.D. La.):

     This Court approved a carefully-worded Notice Plan, which was developed with the assistance of a
     nationally-recognized notice expert, Hilsoft Notifications…The Notice Plan for this Class Settlement was
     consistent with the best practices developed for modern-style “plain English” class notices; the Court and
     Settling Parties invested substantial effort to ensure notice to persons displaced by the Hurricanes of 2005;
     and as this Court has already determined, the Notice Plan met the requirements of Rule 23 and
     constitutional due process.

Judge Catherine C. Blake, In re Royal Ahold Securities and “ERISA” Litigation, (Nov. 2, 2006) MDL No. 1539 (D. Md.):

     The global aspect of the case raised additional practical and legal complexities, as did the parallel criminal
     proceedings in another district. The settlement obtained is among the largest cash settlements ever in a
     securities class action case and represents an estimated 40% recovery of possible provable damages. The
     notice process appears to have been very successful not only in reaching but also in eliciting claims from a
     substantial percentage of those eligible for recovery.

Judge Elaine E. Bucklo, Carnegie v. Household International, (Aug. 28, 2006) 98 C 2178 (N.D. Ill.):

     [T]he Notice was disseminated pursuant to a plan consisting of first class mail and publication developed
     by Plaintiff’s notice consultant, Hilsoft Notification[s]…who the Court recognized as experts in the design of
     notice plans in class actions. The Notice by first-class mail and publication was provided in an adequate
     and sufficient manner; constitutes the best notice practicable under the circumstances; and satisfies all
     requirements of Rule 23(e) and due process.

Judge Joe E. Griffin, Beasley v. Hartford Insurance Company of the Midwest, (June 13, 2006) CV-2005-58-1 (Ark. Cir. Ct.):

     Based on the Court’s review of the evidence admitted and argument of counsel, the Court finds and
     concludes that the Individual Notice and the Publication Notice, as disseminated to members of the
     Settlement Class in accordance with provisions of the Preliminarily Approval Order, was the best notice
     practicable under the circumstances…and the requirements of due process under the Arkansas and United
     States Constitutions.

Judge Norma L. Shapiro, First State Orthopedics et al. v. Concentra, Inc., et al., (May 1, 2006) 2:05-CV-04951
(E.D. Pa.):

     The Court finds that dissemination of the Mailed Notice, Published Notice and Full Notice in the manner set
     forth here and in the Settlement Agreement meets the requirements of due process and Pennsylvania law.
     The Court further finds that the notice is reasonable, and constitutes due, adequate, and sufficient notice to
     all persons entitled to receive notice, is the best practicable notice; and is reasonably calculated, under the
     circumstances, to apprise members of the Settlement Class of the pendency of the Lawsuit and of their right
     to object or to exclude themselves from the proposed settlement.

Judge Thomas M. Hart, Froeber v. Liberty Mutual Fire Ins. Co., (Apr. 19, 2006) 00C15234 (Ore. Cir. Ct.):

     The court has found and now reaffirms that dissemination and publication of the Class Notice in accordance
     with the terms of the Third Amended Order constitutes the best notice practicable under the circumstances.

Judge Catherine C. Blake, In re Royal Ahold Securities and “ERISA” Litigation, (Jan. 6, 2006) MDL No. 1539 (D. Md.):

     I think it’s remarkable, as I indicated briefly before, given the breadth and scope of the proposed Class, the
     global nature of the Class, frankly, that again, at least on a preliminary basis, and I will be getting a final
     report on this, that the Notice Plan that has been proposed seems very well, very well suited, both in terms

                       PORTLAND AREA OFFICE        10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                           26
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 121 of 142 PageID #:268666

     of its plain language and in terms of its international reach, to do what I hope will be a very thorough and
     broad-ranging job of reaching as many of the shareholders, whether individual or institutional, as possibly
     can be done to participate in what I also preliminarily believe to be a fair, adequate and reasonable
     settlement.

Judge Catherine C. Blake, In re Royal Ahold Securities & “ERISA” Litigation, (2006) 437 F.Supp.2d 467, 472 (D. Md.):

     The court hereby finds that the Notice and Notice Plan described herein and in the Order dated January 9,
     2006 provided Class Members with the best notice practicable under the circumstances. The Notice
     provided due and adequate notice of these proceedings and the matters set forth herein, including the
     Settlement and Plan of Allocation, to all persons entitled to such notice, and the Notice fully satisfied the
     requirements of Rule 23 of the Federal Rules of Civil Procedure and the requirements of due process.

Judge Robert H. Wyatt, Jr., Gray v. New Hampshire Indemnity Co., Inc., (Dec. 19, 2005) CV-2002-952-2-3 (Ark.
Cir. Ct.):

     Notice of the Settlement Class was constitutionally adequate, both in terms of its substance and the manner
     in which it was disseminated. The Notice contained the essential elements necessary to satisfy due
     process, including the Settlement Class definition, the identities of the Parties and of their counsel, a
     summary of the terms of the proposed settlement, Class Counsel’s intent to apply for fees, information
     regarding the manner in which objections could be submitted, and requests for exclusions could be filed.
     The Notice properly informed Class members of the formula for the distribution of benefits under the
     settlement…Notice was direct mailed to all Class members whose current whereabouts could be identified
     by reasonable effort. Notice was also effected by publication in many newspapers and magazines
     throughout the nation, reaching a large majority of the Class members multiple times. The Court finds that
     such notice constitutes the best notice practicable.

Judge Michael J. O’Malley, Defrates v. Hollywood Entm’t Corp., (June 24, 2005) 02 L 707 (Ill. Cir. Ct.):

     [T]his Court hereby finds that the notice program described in the Preliminary Approval Order and completed
     by HEC complied fully with the requirements of due process, the Federal Rules of Civil Procedure and all
     other applicable laws.

Judge Wilford D. Carter, Thibodeaux v. Conoco Phillips Co., (May 26, 2005) 2003-481 F (14th J.D. Ct. La.):

     Notice given to Class Members…were reasonably calculated under all the circumstances and have been
     sufficient, both as to the form and content…Such notices complied with all requirements of the federal and
     state constitutions, including the due process clause, and applicable articles of the Louisiana Code of Civil
     Procedure, and constituted the best notice practicable under the circumstances and constituted due process
     and sufficient notice to all potential members of the Class as Defined.

Judge Michael Canaday, Morrow v. Conoco Inc., (May 25, 2005) 2002-3860 G (14th J.D. Ct. La.):

     The objections, if any, made to due process, constitutionality, procedures, and compliance with law,
     including, but not limited to, the adequacy of notice and the fairness of the proposed Settlement Agreement,
     lack merit and are hereby overruled.

Judge John R. Padova, Nichols v. SmithKline Beecham Corp., (Apr. 22, 2005) 00-6222 (E.D. Pa.):

     Pursuant to the Order dated October 18, 2004, End-Payor Plaintiffs employed Hilsoft Notifications to design
     and oversee Notice to the End-Payor Class. Hilsoft Notifications has extensive experience in class action
     notice situations relating to prescription drugs and cases in which unknown class members need to receive
     notice…After reviewing the individual mailed Notice, the publication Notices, the PSAs and the informational
     release, the Court concludes that the substance of the Notice provided to members of the End-Payor Class
     in this case was adequate to satisfy the concerns of due process and the Federal Rules.

Judge Douglas Combs, Morris v. Liberty Mutual Fire Ins. Co., (Feb. 22, 2005) CJ-03-714 (D. Okla.):

     I am very impressed that the notice was able to reach – be delivered to 97 ½ percent members of the class.
     That, to me, is admirable. And I’m also – at the time that this was initially entered, I was concerned about
     the ability of notice to be understood by a common, nonlawyer person, when we talk about legalese in a

                      PORTLAND AREA OFFICE         10300 SW ALLEN BLVD           BEAVERTON, OR 97005      T 503-597-7697

                                                           27
 Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 122 of 142 PageID #:268667

     court setting. In this particular notice, not only the summary notice but even the long form of the notice were
     easily understandable, for somebody who could read the English language, to tell them whether or not they
     had the opportunity to file a claim.

Judge Joseph R. Goodwin, In re Serzone Products Liability Litigation, (2005) 231 F.R.D. 221, 231 (S.D. W. Va.):

     The Notice Plan was drafted by Hilsoft Notifications, a Pennsylvania firm specializing in designing,
     developing, analyzing and implementing large-scale, unbiased legal notification plans. Hilsoft has
     disseminated class action notices in more than 150 cases, and it designed the model notices currently
     displayed on the Federal Judicial Center’s website as a template for others to follow…To enhance consumer
     exposure, Hilsoft studied the demographics and readership of publications among adults who used a
     prescription drug for depression in the last twelve months. Consequently, Hilsoft chose to utilize media
     particularly targeting women due to their greater incidence of depression and heavy usage of the medication.

Judge Richard G. Stearns, In re Lupron® Marketing and Sales Practice Litigation, (Nov. 24, 2004) MDL No. 1430 (D. Mass.):

     After review of the proposed Notice Plan designed by Hilsoft Notifications…is hereby found to be the best
     practicable notice under the circumstances and, when completed, shall constitute due and sufficient notice
     of the Settlement and the Fairness Hearing to all persons and entities affected by and/or entitled to
     participate in the Settlement, in full compliance with the notice requirements of Rule 23 the Federal Rules
     of Civil Procedure and due process.

Judge Richard G. Stearns, In re Lupron® Marketing and Sales Practice Litigation, (Nov. 23, 2004) MDL No. 1430 (D. Mass.):

     I actually find the [notice] plan as proposed to be comprehensive and extremely sophisticated and very likely
     be as comprehensive as any plan of its kind could be in reaching those most directly affected.

Judge James S. Moody, Jr., Mantzouris v. Scarritt Motor Group Inc., (Aug. 10, 2004) 8:03 CV- 0015-T-30 (M.D. Fla.):

     Due and adequate notice of the proceedings having been given and a full opportunity having been offered
     to the members of the Class to participate in the Settlement Hearing, or object to the certification of the
     Class and the Agreement, it is hereby determined that all members of the Class, except for Ms. Gwendolyn
     Thompson, who was the sole person opting out of the Settlement Agreement, are bound by this Order and
     Final Judgment entered herein.

Judge Robert E. Payne, Fisher v. Virginia Electric & Power Co., (July 1, 2004) 3:02CV431 (E.D. Va.):

     The record here shows that the class members have been fully and fairly notified of the existence of the
     class action, of the issues in it, of the approaches taken by each side in it in such a way as to inform
     meaningfully those whose rights are affected and to thereby enable them to exercise their rights
     intelligently…The success rate in notifying the class is, I believe, at least in my experience, I share Ms.
     Kauffman’s experience, it is as great as I have ever seen in practicing or serving in this job…So I don’t
     believe we could have had any more effective notice.

Judge John Kraetzer, Baiz v. Mountain View Cemetery, (Apr. 14, 2004) 809869-2 (Cal. Super. Ct.):

     The notice program was timely completed, complied with California Government Code section 6064, and
     provided the best practicable notice to all members of the Settlement Class under the circumstances. The
     Court finds that the notice program provided class members with adequate instructions and a variety of
     means to obtain information pertaining to their rights and obligations under the settlement so that a full
     opportunity has been afforded to class members and all other persons wishing to be heard…The Court has
     determined that the Notice given to potential members of the Settlement Class fully and accurately informed
     potential Members of the Settlement Class of all material elements of the proposed settlement and
     constituted valid, due, and sufficient notice to all potential members of the Settlement Class, and that it
     constituted the best practicable notice under the circumstances.

Hospitality Mgmt. Assoc., Inc. v. Shell Oil Co., (2004) 356 S.C. 644, 663, 591 S.E.2d 611, 621 (Sup. Ct. S.C.):

     Clearly, the Cox court designed and utilized various procedural safeguards to guarantee sufficient notice
     under the circumstances. Pursuant to a limited scope of review, we need go no further in deciding the Cox
     court's findings that notice met due process are entitled to deference.

                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                            28
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 123 of 142 PageID #:268668

Judge Joseph R. Goodwin, In re Serzone Prods. Liability Litigation, (2004) U.S. Dist. LEXIS 28297 (S.D. W. Va.):

     The Court has considered the Notice Plan and proposed forms of Notice and Summary Notice submitted
     with the Memorandum for Preliminary Approval and finds that the forms and manner of notice proposed by
     Plaintiffs and approved herein meet the requirements of due process and Fed.R.Civ.P. 23(c) and (e), are
     the best notice practicable under the circumstances, constitute sufficient notice to all persons entitled to
     notice, and satisfy the Constitutional requirements of notice.

Judge James D. Arnold, Cotten v. Ferman Mgmt. Servs. Corp., (Nov. 26, 2003) 02-08115 (Fla. Cir. Ct.):

     Due and adequate notice of the proceedings having been given and a full opportunity having been offered
     to the member of the Class to participate in the Settlement Hearing, or object to the certification of the Class
     and the Agreement…

Judge Judith K. Fitzgerald, In re Pittsburgh Corning Corp., (Nov. 26, 2003) 00-22876 (Bankr.W.D. Pa.):

     The procedures and form of notice for notifying the holders of Asbestos PI Trust Claims, as described in the
     Motion, adequately protect the interests of the holders of Asbestos PI Trust Claims in a manner consistent
     with the principles of due process, and satisfy the applicable requirements of the Bankruptcy Code and the
     Federal Rules of Bankruptcy Procedure.

Judge Carter Holly, Richison v. American Cemwood Corp., (Nov. 18, 2003) 005532 (Cal. Super. Ct.):

     As to the forms of Notice, the Court finds and concludes that they fully apprised the Class members of the
     pendency of the litigation, the terms of the Phase 2 Settlement, and Class members’ rights and options…Not
     a single Class member—out of an estimated 30,000—objected to the terms of the Phase 2 Settlement
     Agreement, notwithstanding a comprehensive national Notice campaign, via direct mail and publication
     Notice…The notice was reasonable and the best notice practicable under the circumstances, was due,
     adequate, and sufficient notice to all Class members, and complied fully with the laws of the State of
     California, the Code of Civil Procedure, due process, and California Rules of Court 1859 and 1860.

Judge Thomas A. Higgins, In re Columbia/HCA Healthcare Corp., (June 13, 2003) MDL No. 1227 (M.D. Tenn.):

     Notice of the settlement has been given in an adequate and sufficient manner. The notice provided by
     mailing the settlement notice to certain class members and publishing notice in the manner described in the
     settlement was the best practicable notice, complying in all respects with the requirements of due process.

Judge Harold Baer, Jr., Thompson v. Metropolitan Life Ins. Co., (2003) 216 F.R.D. 55, 68 (S.D.N.Y.):

     In view of the extensive notice campaign waged by the defendant, the extremely small number of class
     members objecting or requesting exclusion from the settlement is a clear sign of strong support for the
     settlement…The notice provides, in language easily understandable to a lay person, the essential terms of
     the settlement, including the claims asserted…who would be covered by the settlement…[T]he notice
     campaign that defendant agreed to undertake was extensive…I am satisfied, having reviewed the contents
     of the notice package, and the extensive steps taken to disseminate notice of the settlement, that the class
     notice complies with the requirements of Rule 23 (c)(2) and 23(e). In summary, I have reviewed all of the
     objections, and none persuade me to conclude that the proposed settlement is unfair, inadequate or
     unreasonable.

Judge Edgar E. Bayley, Dimitrios v. CVS, Inc., (Nov. 27, 2002) 99-6209; Walker v. Rite Aid Corp., 99-6210; and
Myers v. Rite Aid Corp., 01-2771 (Pa. Ct. C.P.):

     The Court specifically finds that: fair and adequate notice has been given to the class, which comports with
     due process of law.

Judge Dewey C. Whitenton, Ervin v. Movie Gallery, Inc., (Nov. 22, 2002) 13007 (Tenn. Ch.):

     The content of the class notice also satisfied all due process standards and state law requirements…The
     content of the notice was more than adequate to enable class members to make an informed and intelligent
     choice about remaining in the class or opting out of the class.


                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                            29
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 124 of 142 PageID #:268669

Judge James R. Williamson, Kline v. The Progressive Corp., (Nov. 14, 2002) 01-L-6 (Ill. Cir. Ct.):

     Notice to the Settlement Class was constitutionally adequate, both in terms of its substance and the manner
     in which it was disseminated. The notice contained the essential elements necessary to satisfy due
     process…

Judge Marina Corodemus, Talalai v. Cooper Tire & Rubber Co., (Sept. 13, 2002) L-008830.00 (N.J. Super. Ct.):

     Here, the comprehensive bilingual, English and Spanish, court-approved Notice Plan provided by the terms
     of the settlement meets due process requirements. The Notice Plan used a variety of methods to reach
     potential class members. For example, short form notices for print media were placed…throughout the
     United States and in major national consumer publications which include the most widely read publications
     among Cooper Tire owner demographic groups.

Judge Harold Baer, Jr., Thompson v. Metropolitan Life Ins. Co., (Sept. 3, 2002) 00 Civ. 5071-HB (S.D.N.Y.):

     The Court further finds that the Class Notice and Publication Notice provided in the Settlement Agreement
     are written in plain English and are readily understandable by Class Members. In sum, the Court finds that
     the proposed notice texts and methodology are reasonable, that they constitute due, adequate and sufficient
     notice to all persons entitled to be provided with notice, and that they meet the requirements of the Federal
     Rules of Civil Procedure (including Fed. R. Civ. P. 23(c)(2) and (e)), the United States Constitution (including
     the Due Process Clause), the Rules of the Court, and any other applicable law.

Judge Milton Gunn Shuffield, Scott v. Blockbuster Inc., (Jan. 22, 2002) D 162-535 (Tex. Jud. Dist. Ct.) ultimately
withstood challenge to Court of Appeals of Texas. Peters v. Blockbuster 65 S.W.3d 295, 307 (Tex. App.-Beaumont, 2001):

     In order to maximize the efficiency of the notice, a professional concern, Hilsoft Notifications, was retained.
     This Court concludes that the notice campaign was the best practicable, reasonably calculated, under all
     the circumstances, to apprise interested parties of the settlement and afford them an opportunity to present
     their objections…The notice campaign was highly successful and effective, and it more than satisfied the
     due process and state law requirements for class notice.

Judge Marina Corodemus, Talalai v. Cooper Tire & Rubber Co., (Oct. 30, 2001) MID-L-8839-00-MT (N.J. Super. Ct.):

     The parties have crafted a notice program which satisfies due process requirements without reliance on an
     unreasonably burdensome direct notification process…The form of the notice is reasonably calculated to
     apprise class members of their rights. The notice program is specifically designed to reach a substantial
     percentage of the putative settlement class members.

Judge Marina Corodemus, Talalai v. Cooper Tire & Rubber Co., (Oct. 29, 2001) L-8830-00-MT (N.J. Super. Ct.):

     I saw the various bar graphs for the different publications and the different media dissemination, and I think
     that was actually the clearest bar graph I’ve ever seen in my life…it was very clear of the time periods that
     you were doing as to each publication and which media you were doing over what market time, so I think
     that was very clear.

Judge Stuart R. Pollak, Microsoft I-V Cases, (Apr. 1, 2001) J.C.C.P. CJC-00-004106 (Cal. Super. Ct.):

     [C]oncerning dissemination of class notice; and I have reviewed the materials that have been submitted on
     that subject and basically I’m satisfied. I think it’s amazing if you’re really getting 80 percent coverage.
     That’s very reassuring. And the papers that you submitted responded to a couple things that had been
     mentioned before and I am satisfied with all that.

Judge Stuart R. Pollak, Microsoft I-V Cases, (Mar. 30, 2001) J.C.C.P. 4106 (Cal. Super. Ct.):

     Plaintiffs and Defendant Microsoft Corporation have submitted a joint statement in support of their request
     that the Court approve the plan for dissemination of class action notice and proposed forms of notice, and
     amend the class definition. The Court finds that the forms of notice to Class members attached hereto as
     Exhibits A and B fairly and adequately inform the Class members of their rights concerning this litigation.
     The Court further finds that the methods for dissemination of notice are the fairest and best practicable
     under the circumstances, and comport with due process requirements.

                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                            30
 Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 125 of 142 PageID #:268670

                                               LEGAL NOTICE CASES


Hilsoft has served as a notice expert for planning, implementation and/or analysis in the following partial list of cases:

   Andrews v. MCI (900 Number Litigation)                                 S.D. Ga., No. CV 191-175

   Harper v. MCI (900 Number Litigation)                                  S.D. Ga., No. CV 192-134

   In re Bausch & Lomb Contact Lens Litigation                            N.D. Ala., No. 94-C-1144-WW

   In re Ford Motor Co. Vehicle Paint Litigation                          E.D. La., MDL No. 1063

   Castano v. Am. Tobacco                                                 E.D. La., No. CV 94-1044

   Cox v. Shell Oil (Polybutylene Pipe Litigation)                        Tenn. Ch., No. 18,844

   In re Amino Acid Lysine Antitrust Litigation                           N.D. Ill., MDL No. 1083

   In re Dow Corning Corp. (Breast Implant Bankruptcy)                    E.D. Mich., No. 95-20512-11-AJS

   Kunhel v. CNA Ins. Companies                                           N.J. Super. Ct., No. ATL-C-0184-94

   In re Factor Concentrate Blood Prods. Litigation
                                                                          N.D. Ill., MDL No. 986
   (Hemophiliac HIV)

   In re Ford Ignition Switch Prods. Liability Litigation                 D. N.J., No. 96-CV-3125

   Jordan v. A.A. Friedman (Non-Filing Ins. Litigation)                   M.D. Ga., No. 95-52-COL

   Kalhammer v. First USA (Credit Card Litigation)                        Cal. Cir. Ct., No. C96-45632010-CAL

   Navarro-Rice v. First USA (Credit Card Litigation)                     Ore. Cir. Ct., No. 9709-06901

   Spitzfaden v. Dow Corning (Breast Implant Litigation)                  La. D. Ct., No. 92-2589

   Robinson v. Marine Midland (Finance Charge Litigation)                 N.D. Ill., No. 95 C 5635

   McCurdy v. Norwest Fin. Alabama                                        Ala. Cir. Ct., No. CV-95-2601

   Johnson v. Norwest Fin. Alabama                                        Ala. Cir. Ct., No. CV-93-PT-962-S

   In re Residential Doors Antitrust Litigation                           E.D. Pa., MDL No. 1039

   Barnes v. Am. Tobacco Co. Inc.                                         E.D. Pa., No. 96-5903

   Small v. Lorillard Tobacco Co. Inc.                                    N.Y. Super. Ct., No. 110949/96

   Naef v. Masonite Corp (Hardboard Siding Litigation)                    Ala. Cir. Ct., No. CV-94-4033

   In re Synthroid Mktg. Litigation                                       N.D. Ill., MDL No. 1182

   Raysick v. Quaker State Slick 50 Inc.                                  D. Tex., No. 96-12610

   Castillo v. Mike Tyson (Tyson v. Holyfield Bout)                       N.Y. Super. Ct., No. 114044/97

   Avery v. State Farm Auto. Ins. (Non-OEM Auto Parts)                    Ill. Cir. Ct., No. 97-L-114



                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005     T 503-597-7697

                                                            31
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 126 of 142 PageID #:268671


 Walls v. The Am. Tobacco Co. Inc.                                   N.D. Okla., No. 97-CV-218

 Tempest v. Rainforest Café (Securities Litigation)                  D. Minn., No. 98-CV-608

 Stewart v. Avon Prods. (Securities Litigation)                      E.D. Pa., No. 98-CV-4135

 Goldenberg v. Marriott PLC Corp (Securities Litigation)             D. Md., No. PJM 95-3461

 Delay v. Hurd Millwork (Building Products Litigation)               Wash. Super. Ct., No. 97-2-07371-0

 Gutterman v. Am. Airlines (Frequent Flyer Litigation)               Ill. Cir. Ct., No. 95CH982

 Hoeffner v. The Estate of Alan Kenneth Vieira (Un-scattered
                                                                     Cal. Super. Ct., No. 97-AS 02993
 Cremated Remains Litigation)

 In re Graphite Electrodes Antitrust Litigation                      E.D. Pa., MDL No. 1244

 In re Silicone Gel Breast Implant Prods. Liability Litigation,
                                                                     N.D. Ala., MDL No. 926
 Altrichter v. INAMED

 St. John v. Am. Home Prods. Corp. (Fen/Phen Litigation)             Wash. Super. Ct., No. 97-2-06368

 Crane v. Hackett Assocs. (Securities Litigation)                    E.D. Pa., No. 98-5504

 In re Holocaust Victims Assets Litigation (Swiss Banks)             E.D.N.Y., No. CV-96-4849

 McCall v. John Hancock (Settlement Death Benefits)                  N.M. Cir. Ct., No. CV-2000-2818

 Williams v. Weyerhaeuser Co. (Hardboard Siding Litigation)          Cal. Super. Ct., No. CV-995787

 Kapustin v. YBM Magnex Int’l Inc. (Securities Litigation)           E.D. Pa., No. 98-CV-6599

 Leff v. YBM Magnex Int’l Inc. (Securities Litigation)               E.D. Pa., No. 95-CV-89

 In re PRK/LASIK Consumer Litigation                                 Cal. Super. Ct., No. CV-772894

 Hill v. Galaxy Cablevision                                          N.D. Miss., No. 1:98CV51-D-D

 Scott v. Am. Tobacco Co. Inc.                                       La. D. Ct., No. 96-8461

 Jacobs v. Winthrop Financial Associates (Securities
                                                                     D. Mass., No. 99-CV-11363
 Litigation)
 Int’l Comm’n on Holocaust Era Ins. Claims – Worldwide               Former Secretary of State Lawrence
 Outreach Program                                                    Eagleburger Commission

 Bownes v. First USA Bank (Credit Card Litigation)                   Ala. Cir. Ct., No. CV-99-2479-PR

 Whetman v. IKON (ERISA Litigation)                                  E.D. Pa., No. 00-87

 Mangone v. First USA Bank (Credit Card Litigation)                  Ill. Cir. Ct., No. 99AR672a

 In re Babcock and Wilcox Co. (Asbestos Related
                                                                     E.D. La., No. 00-10992
 Bankruptcy)
 Barbanti v. W.R. Grace and Co. (Zonolite / Asbestos
                                                                     Wash. Super. Ct., No. 00201756-6
 Litigation)

 Brown v. Am. Tobacco                                                Cal. Super. Ct., No. J.C.C.P. 4042,711400



                   PORTLAND AREA OFFICE        10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                       32
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 127 of 142 PageID #:268672

 Wilson v. Servier Canada Inc. (Canadian Fen/Phen
                                                                      Ont. Super. Ct., No. 98-CV-158832
 Litigation)

                                                                      S.D.N.Y. No. 87 B 20142, No. 87 B
 In re Texaco Inc. (Bankruptcy)
                                                                      20143, No. 87 B 20144

 Olinde v. Texaco (Bankruptcy, Oil Lease Litigation)                  M.D. La., No. 96-390

 Gustafson v. Bridgestone/Firestone, Inc. (Recall Related
                                                                      S.D. Ill., No. 00-612-DRH
 Litigation)

 In re Bridgestone/Firestone Tires Prods. Liability Litigation        S.D. Ind., MDL No. 1373

 Gaynoe v. First Union Corp. (Credit Card Litigation)                 N.C. Super. Ct., No. 97-CVS-16536

 Carson v. Daimler Chrysler Corp. (Fuel O-Rings Litigation)           W.D. Tenn., No. 99-2896 TU A

 Providian Credit Card Cases                                          Cal. Super. Ct., No. J.C.C.P. 4085

 Fields v. Great Spring Waters of Am., Inc. (Bottled Water
                                                                      Cal. Super. Ct., No. 302774
 Litigation)
 Sanders v. Great Spring Waters of Am., Inc. (Bottled Water
                                                                      Cal. Super. Ct., No. 303549
 Litigation)

 Sims v. Allstate Ins. Co. (Diminished Auto Value Litigation)         Ill. Cir. Ct., No. 99-L-393A

 Peterson v. State Farm Mutual Auto. Ins. Co. (Diminished
                                                                      Ill. Cir. Ct., No. 99-L-394A
 Auto Value Litigation)
 Microsoft I-V Cases (Antitrust Litigation Mirroring Justice
                                                                      Cal. Super. Ct., No. J.C.C.P. 4106
 Dept.)
 Westman v. Rogers Family Funeral Home, Inc. (Remains
                                                                      Cal. Super. Ct., No. C-98-03165
 Handling Litigation)

 Rogers v. Clark Equipment Co.                                        Ill. Cir. Ct., No. 97-L-20

 Garrett v. Hurley State Bank (Credit Card Litigation)                Miss. Cir. Ct., No. 99-0337

 Ragoonanan v. Imperial Tobacco Ltd. (Firesafe Cigarette
                                                                      Ont. Super. Ct., No. 00-CV-183165 CP
 Litigation)

 Dietschi v. Am. Home Prods. Corp. (PPA Litigation)                   W.D. Wash., No. C01-0306L

 Dimitrios v. CVS, Inc. (PA Act 6 Litigation)                         Pa. C.P., No. 99-6209

 Jones v. Hewlett-Packard Co. (Inkjet Cartridge Litigation)           Cal. Super. Ct., No. 302887

 In re Tobacco Cases II (California Tobacco Litigation)               Cal. Super. Ct., No. J.C.C.P. 4042

 Scott v. Blockbuster, Inc. (Extended Viewing Fees
                                                                      136th Tex. Jud. Dist., No. D 162-535
 Litigation)

 Anesthesia Care Assocs. v. Blue Cross of Cal.                        Cal. Super. Ct., No. 986677

 Ting v. AT&T (Mandatory Arbitration Litigation)                      N.D. Cal., No. C-01-2969-BZ

 In re W.R. Grace & Co. (Asbestos Related Bankruptcy)                 Bankr. D. Del., No. 01-01139-JJF

 Talalai v. Cooper Tire & Rubber Co. (Tire Layer Adhesion
                                                                      N.J. Super. Ct.,, No. MID-L-8839-00 MT
 Litigation)


                   PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005     T 503-597-7697

                                                        33
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 128 of 142 PageID #:268673

 Kent v. Daimler Chrysler Corp. (Jeep Grand Cherokee Park-
                                                                    N.D. Cal., No. C01-3293-JCS
 to-Reverse Litigation)
 Int’l Org. of Migration – German Forced Labour
                                                                    Geneva, Switzerland
 Compensation Programme
 Madsen v. Prudential Federal Savings & Loan
                                                                    3rd Jud. Dist. Ct. Utah, No. C79-8404
 (Homeowner’s Loan Account Litigation)
                                                                    Cal. Super. Ct., No. GIC 765441, No. GIC
 Bryant v. Wyndham Int’l., Inc. (Energy Surcharge Litigation)
                                                                    777547

 In re USG Corp. (Asbestos Related Bankruptcy)                      Bankr. D. Del., No. 01-02094-RJN

 Thompson v. Metropolitan Life Ins. Co. (Race Related Sales
                                                                    S.D.N.Y., No. 00-CIV-5071
 Practices Litigation)

 Ervin v. Movie Gallery Inc. (Extended Viewing Fees)                Tenn. Ch., No. CV-13007

 Peters v. First Union Direct Bank (Credit Card Litigation)         M.D. Fla., No. 8:01-CV-958-T-26 TBM

 National Socialist Era Compensation Fund                           Republic of Austria

 In re Baycol Litigation                                            D. Minn., MDL No. 1431

 Claims Conference–Jewish Slave Labour Outreach Program             German Government Initiative

 Wells v. Chevy Chase Bank (Credit Card Litigation)                 Md. Cir. Ct., No. C-99-000202

 Walker v. Rite Aid of PA, Inc. (PA Act 6 Litigation)               C.P. Pa., No. 99-6210

 Myers v. Rite Aid of PA, Inc. (PA Act 6 Litigation)                C.P. Pa., No. 01-2771

 In re PA Diet Drugs Litigation                                     C.P. Pa., No. 9709-3162

 Harp v. Qwest Communications (Mandatory Arbitration Lit.)          Ore. Circ. Ct., No. 0110-10986

 Tuck v. Whirlpool Corp. & Sears, Roebuck & Co. (Microwave
                                                                    Ind. Cir. Ct., No. 49C01-0111-CP-002701
 Recall Litigation)
                                                                    1st Jud. D.C. N.M., No. D-0101-CV-
 Allison v. AT&T Corp. (Mandatory Arbitration Litigation)
                                                                    20020041

 Kline v. The Progressive Corp.                                     Ill. Cir. Ct., No. 01-L-6

 Baker v. Jewel Food Stores, Inc. & Dominick’s Finer Foods,
                                                                    Ill. Cir. Ct., No. 00-L-9664
 Inc. (Milk Price Fixing)
 In re Columbia/HCA Healthcare Corp. (Billing Practices
                                                                    M.D. Tenn., MDL No. 1227
 Litigation)

 Foultz v. Erie Ins. Exchange (Auto Parts Litigation)               C.P. Pa., No. 000203053

 Soders v. General Motors Corp. (Marketing Initiative
                                                                    C.P. Pa., No. CI-00-04255
 Litigation)

 Nature Guard Cement Roofing Shingles Cases                         Cal. Super. Ct., No. J.C.C.P. 4215

 Curtis v. Hollywood Entm’t Corp. (Additional Rental
                                                                    Wash. Super. Ct., No. 01-2-36007-8
 Charges)

 Defrates v. Hollywood Entm’t Corp.                                 Ill. Cir. Ct., No. 02L707


                   PORTLAND AREA OFFICE       10300 SW ALLEN BLVD             BEAVERTON, OR 97005    T 503-597-7697

                                                        34
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 129 of 142 PageID #:268674

 Pease v. Jasper Wyman & Son, Merrill Blueberry Farms Inc.,
                                                                    Me. Super. Ct., No. CV-00-015
 Allen’s Blueberry Freezer Inc. & Cherryfield Foods Inc.

 West v. G&H Seed Co. (Crawfish Farmers Litigation)                 27th Jud. D. Ct. La., No. 99-C-4984-A

 Linn v. Roto-Rooter Inc. (Miscellaneous Supplies Charge)           C.P. Ohio, No. CV-467403

 McManus v. Fleetwood Enter., Inc. (RV Brake Litigation)            D. Ct. Tex., No. SA-99-CA-464-FB

 Baiz v. Mountain View Cemetery (Burial Practices)                  Cal. Super. Ct., No. 809869-2

 Stetser v. TAP Pharm. Prods, Inc. & Abbott Laboratories
                                                                    N.C. Super. Ct., No. 01-CVS-5268
 (Lupron Price Litigation)
 Richison v. Am. Cemwood Corp. (Roofing Durability
                                                                    Cal. Super. Ct., No. 005532
 Settlement)

 Cotten v. Ferman Mgmt. Servs. Corp.                                13th Jud. Cir. Fla., No. 02-08115

 In re Pittsburgh Corning Corp. (Asbestos Related
                                                                    Bankr. W.D. Pa., No. 00-22876-JKF
 Bankruptcy)

 Mostajo v. Coast Nat’l Ins. Co.                                    Cal. Super. Ct., No. 00 CC 15165

 Friedman v. Microsoft Corp. (Antitrust Litigation)                 Ariz. Super. Ct., No. CV 2000-000722

 Multinational Outreach - East Germany Property Claims              Claims Conference

 Davis v. Am. Home Prods. Corp. (Norplant Contraceptive
                                                                    D. La., No. 94-11684
 Litigation)
 Walker v. Tap Pharmaceutical Prods., Inc. (Lupron Price
                                                                    N.J. Super. Ct., No. CV CPM-L-682-01
 Litigation)

 Munsey v. Cox Communications (Late Fee Litigation)                 Civ. D. La., No. Sec. 9, 97 19571

 Gordon v. Microsoft Corp. (Antitrust Litigation)                   4th Jud. D. Ct. Minn., No. 00-5994

 Clark v. Tap Pharmaceutical Prods., Inc.                           5th Dist. App. Ct. Ill., No. 5-02-0316

 Fisher v. Virginia Electric & Power Co.                            E.D. Va., No. 3:02-CV-431

 Mantzouris v. Scarritt Motor Group, Inc.                           M.D. Fla., No. 8:03-CV-0015-T-30-MSS

                                                                    W. Va. Cir. Ct., No. 01-C-1530, 1531,
 Johnson v. Ethicon, Inc. (Product Liability Litigation)
                                                                    1533, No. 01-C-2491 to 2500

 Schlink v. Edina Realty Title                                      4th Jud. D. Ct. Minn., No. 02-018380

 Tawney v. Columbia Natural Res. (Oil & Gas Lease
                                                                    W. Va. Cir. Ct., No. 03-C-10E
 Litigation)
 White v. Washington Mutual, Inc. (Pre-Payment Penalty
                                                                    4th Jud. D. Ct. Minn., No. CT 03-1282
 Litigation)
 Acacia Media Techs. Corp. v. Cybernet Ventures Inc.,
                                                                    C.D. Cal., No. SACV03-1803
 (Patent Infringement Litigation)

 Bardessono v. Ford Motor Co. (15 Passenger Vans)                   Wash. Super. Ct., No. 32494

 Gardner v. Stimson Lumber Co. (Forestex Siding Litigation)         Wash. Super. Ct., No. 00-2-17633-3SEA



                   PORTLAND AREA OFFICE       10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                      35
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 130 of 142 PageID #:268675


 Poor v. Sprint Corp. (Fiber Optic Cable Litigation)                Ill. Cir. Ct., No. 99-L-421

 Thibodeau v. Comcast Corp.                                         E.D. Pa., No. 04-CV-1777

 Cazenave v. Sheriff Charles C. Foti (Strip Search Litigation)      E.D. La., No. 00-CV-1246

 National Assoc. of Police Orgs., Inc. v. Second Chance
                                                                    Mich. Cir. Ct., No. 04-8018
 Body Armor, Inc. (Bullet Proof Vest Litigation)

 Nichols v. SmithKline Beecham Corp. (Paxil)                        E.D. Pa., No. 00-6222

 Yacout v. Federal Pacific Electric Co. (Circuit Breaker)           N.J. Super. Ct., No. MID-L-2904-97

 Lewis v. Bayer AG (Baycol)                                         1st Jud. Dist. Ct. Pa., No. 002353

 In re Educ. Testing Serv. PLT 7-12 Test Scoring Litigation         E.D. La., MDL No. 1643

 Stefanyshyn v. Consol. Indus. Corp. (Heat Exchanger)               Ind. Super. Ct., No. 79 D 01-9712-CT-59

 Barnett v. Wal-Mart Stores, Inc.                                   Wash. Super. Ct., No. 01-2-24553-8

 In re Serzone Prods. Liability Litigation                          S.D. W. Va., MDL No. 1477

 Ford Explorer Cases                                                Cal. Super. Ct., No. J.C.C.P. 4226 & 4270

 In re Solutia Inc. (Bankruptcy)                                    S.D.N.Y., No. 03-17949

 In re Lupron Marketing & Sales Practices Litigation                D. Mass., MDL No. 1430

 Morris v. Liberty Mutual Fire Ins. Co.                             D. Okla., No. CJ-03-714

 Bowling, et al. v. Pfizer Inc. (Bjork-Shiley Convexo-Concave
                                                                    S.D. Ohio, No. C-1-91-256
 Heart Valve)

 Thibodeaux v. Conoco Philips Co.                                   D. La., No. 2003-481

 Morrow v. Conoco Inc.                                              D. La., No. 2002-3860

 Tobacco Farmer Transition Program                                  U.S. Dept. of Agric.

 Perry v. Mastercard Int’l Inc.                                     Ariz. Super. Ct., No. CV2003-007154

 Brown v. Credit Suisse First Boston Corp.                          C.D. La., No. 02-13738

 In re Unum Provident Corp.                                         D. Tenn., No. 1:03-CV-1000

 In re Ephedra Prods. Liability Litigation                          D.N.Y., MDL No. 1598

 Chesnut v. Progressive Casualty Ins. Co.                           Ohio C.P., No. 460971

 Froeber v. Liberty Mutual Fire Ins. Co.                            Ore. Cir. Ct., No. 00C15234

 Luikart v. Wyeth Am. Home Prods. (Hormone Replacement)             W. Va. Cir. Ct., No. 04-C-127

 Salkin v. MasterCard Int’l Inc. (Pennsylvania)                     Pa. C.P., No. 2648

 Rolnik v. AT&T Wireless Servs., Inc.                               N.J. Super. Ct., No. L-180-04



                   PORTLAND AREA OFFICE       10300 SW ALLEN BLVD             BEAVERTON, OR 97005        T 503-597-7697

                                                       36
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 131 of 142 PageID #:268676


 Singleton v. Hornell Brewing Co. Inc. (Arizona Ice Tea)             Cal. Super. Ct., BC No. 288 754

 Becherer v. Qwest Commc’ns Int’l, Inc.                              Ill. Cir. Ct., No. 02-L140

 Clearview Imaging v. Progressive Consumers Ins. Co.                 Fla. Cir. Ct., No. 03-4174

 Mehl v. Canadian Pacific Railway, Ltd                               D.N.D., No. A4-02-009

 Murray v. IndyMac Bank. F.S.B                                       N.D. Ill., No. 04 C 7669

 Gray v. New Hampshire Indemnity Co., Inc.                           Ark. Cir. Ct., No. CV-2002-952-2-3

 George v. Ford Motor Co.                                            M.D. Tenn., No. 3:04-0783

 Allen v. Monsanto Co.                                               W. Va. Cir. Ct., No. 041465

 Carter v. Monsanto Co.                                              W. Va. Cir. Ct., No. 00-C-300

 Carnegie v. Household Int’l, Inc.                                   N. D. Ill., No. 98-C-2178

 Daniel v. AON Corp.                                                 Ill. Cir. Ct., No. 99 CH 11893

 In re Royal Ahold Securities and “ERISA” Litigation                 D. Md., MDL No. 1539

 In re Pharmaceutical Industry Average Wholesale Price
                                                                     D. Mass., MDL No. 1456
 Litigation

 Meckstroth v. Toyota Motor Sales, U.S.A., Inc.                      24th Jud. D. Ct. La., No. 583-318

 Walton v. Ford Motor Co.                                            Cal. Super. Ct., No. SCVSS 126737

 Hill v. State Farm Mutual Auto Ins. Co.                             Cal. Super. Ct., BC No. 194491

 First State Orthopaedics et al. v. Concentra, Inc., et al.          E.D. Pa. No. 2:05-CV-04951

 Sauro v. Murphy Oil USA, Inc.                                       E.D. La., No. 05-4427

 In re High Sulfur Content Gasoline Prods. Liability Litigation      E.D. La., MDL No. 1632

 Homeless Shelter Compensation Program                               City of New York

 Rosenberg v. Academy Collection Service, Inc.                       E.D. Pa., No. 04-CV-5585

 Chapman v. Butler & Hosch, P.A.                                     2nd Jud. Cir. Fla., No. 2000-2879

 In re Vivendi Universal, S.A. Securities Litigation                 S.D.N.Y., No. 02-CIV-5571

 Desportes v. American General Assurance Co.                         Ga. Super. Ct., No. SU-04-CV-3637

 In re: Propulsid Products Liability Litigation                      E.D. La., MDL No. 1355

 Baxter v. The Attorney General of Canada (In re Residential
                                                                     Ont. Super. Ct., No. 00-CV-192059 CP
 Schools Class Action Litigation)
                                                                     13th Tenn. Jud. Dist. Ct., No. CT-002506-
 McNall v. Mastercard Int’l, Inc. (Currency Conversion Fees)
                                                                     03
 Lee v. Allstate                                                     Ill. Cir. Ct., No. 03 LK 127



                    PORTLAND AREA OFFICE       10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                       37
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 132 of 142 PageID #:268677


 Turner v. Murphy Oil USA, Inc.                                     E.D. La., No. 2:05-CV-04206

 Carter v. North Central Life Ins. Co.                              Ga. Super. Ct., No. SU-2006-CV-3764-6

 Harper v. Equifax                                                  E.D. Pa., No. 2:04-CV-03584-TON

 Beasley v. Hartford Insurance Co. of the Midwest                   Ark. Cir. Ct., No. CV-2005-58-1

 Springer v. Biomedical Tissue Services, LTD (Human Tissue
                                                                    Ind. Cir. Ct., No. 1:06-CV-00332
 Litigation)

 Spence v. Microsoft Corp. (Antitrust Litigation)                   Wis. Cir. Ct., No. 00-CV-003042

 Pennington v. The Coca Cola Co. (Diet Coke)                        Mo. Cir. Ct., No. 04-CV-208580

 Sunderman v. Regeneration Technologies, Inc. (Human
                                                                    S.D. Ohio, No. 1:06-CV-075
 Tissue Litigation)

 Splater v. Thermal Ease Hydronic Systems, Inc.                     Wash. Super. Ct., No. 03-2-33553-3-SEA

 Peyroux v. The United States of America (New Orleans
                                                                    E.D. La., No. 06-2317
 Levee Breech)

 Chambers v. DaimlerChrysler Corp. (Neon Head Gaskets)              N.C. Super. Ct., No. 01:CVS-1555

 Ciabattari v. Toyota Motor Sales, U.S.A., Inc. (Sienna Run
                                                                    N.D. Cal., No. C-05-04289
 Flat Tires)

 In re Bridgestone Securities Litigation                            M.D. Tenn., No. 3:01-CV-0017

 In re Mutual Funds Investment Litigation (Market Timing)           D. Md., MDL No. 1586

 Accounting Outsourcing v. Verizon Wireless                         M.D. La., No. 03-CV-161

 Hensley v. Computer Sciences Corp.                                 Ark. Cir. Ct., No. CV-2005-59-3

 Peek v. Microsoft Corporation                                      Ark. Cir. Ct., No. CV-2006-2612

 Reynolds v. The Hartford Financial Services Group, Inc.            D. Ore., No. CV-01-1529

 Schwab v. Philip Morris USA, Inc.                                  E.D.N.Y., No. CV-04-1945

 Zarebski v. Hartford Insurance Co. of the Midwest                  Ark. Cir. Ct., No. CV-2006-409-3

 In re Parmalat Securities Litigation                               S.D.N.Y., MDL No. 1653

 Beasley v. The Reliable Life Insurance Co.                         Ark. Cir. Ct., No. CV-2005-58-1

 Sweeten v. American Empire Insurance Company                       Ark. Cir. Ct., No. 2007-154-3

 Govt. Employees Hospital Assoc. v. Serono Int., S.A.               D. Mass., No. 06-CA-10613

 Gunderson v. Focus Healthcare Management, Inc.                     14th Jud. D. Ct. La., No. 2004-2417-D

 Gunderson v. F.A. Richard & Associates, Inc., et al.               14th Jud. D. Ct. La., No. 2004-2417-D

 Perez v. Manor Care of Carrollwood                                 13th Jud. Cir. Fla., No. 06-00574-E




                     PORTLAND AREA OFFICE     10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                      38
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 133 of 142 PageID #:268678


 Pope v. Manor Care of Carrollwood                                  13th Jud. Cir. Fla., No. 06-01451-B

 West v. Carfax, Inc.                                               Ohio C.P., No. 04-CV-1898

 Hunsucker v. American Standard Ins. Co. of Wisconsin               Ark. Cir. Ct., No. CV-2007-155-3

 In re Conagra Peanut Butter Products Liability Litigation          N.D. Ga., MDL No. 1845

 The People of the State of CA v. Universal Life Resources
                                                                    Cal. Super. Ct., No. GIC838913
 (Cal DOI v. CIGNA)

 Burgess v. Farmers Insurance Co., Inc.                             D. Okla., No. CJ-2001-292

 Grays Harbor v. Carrier Corporation                                W.D. Wash., No. 05-05437

 Perrine v. E.I. Du Pont De Nemours & Co.                           W. Va. Cir. Ct., No. 04-C-296-2

 In re Alstom SA Securities Litigation                              S.D.N.Y., No. 03-CV-6595

 Brookshire Bros. v. Chiquita (Antitrust)                           S.D. Fla., No. 05-CIV-21962

 Hoorman v. SmithKline Beecham                                      Ill. Cir. Ct., No. 04-L-715

 Santos v. Government of Guam (Earned Income Tax Credit)            D. Guam, No. 04-00049

 Johnson v. Progressive                                             Ark. Cir. Ct., No. CV-2003-513

 Bond v. American Family Insurance Co.                              D. Ariz., No. CV06-01249

 In re SCOR Holding (Switzerland) AG Litigation (Securities)        S.D.N.Y., No. 04-cv-7897

 Shoukry v. Fisher-Price, Inc. (Toy Safety)                         S.D.N.Y., No. 07-cv-7182

 In re: Guidant Corp. Plantable Defibrillators Prod’s Liab.
                                                                    D. Minn., MDL No. 1708
 Litigation

 Clark v. Pfizer, Inc. (Neurontin)                                  C.P. Pa., No. 9709-3162

 Angel v. U.S. Tire Recovery (Tire Fire)                            W. Va. Cir. Ct., No. 06-C-855

 In re TJX Companies Retail Security Breach Litigation              D. Mass., MDL No. 1838

 Webb v. Liberty Mutual Insurance Co.                               Ark. Cir. Ct., No. CV-2007-418-3

 Shaffer v. Continental Casualty Co. (Long Term Care Ins.)          C.D. Cal., No. V06-2235

 Palace v. DaimlerChrysler (Defective Neon Head Gaskets)            Ill. Cir. Ct., No. 01-CH-13168

 Lockwood v. Certegy Check Services, Inc. (Stolen Financial
                                                                    M.D. Fla., No. 8:07-cv-1434
 Data)

 Sherrill v. Progressive Northwestern Ins. Co.                      18th D. Ct. Mont., No. DV-03-220

 Gunderson v. F.A. Richard & Assocs., Inc. (AIG)                    14th Jud. D. Ct. La., No. 2004-2417-D

 Jones v. Dominion Resources Services, Inc.                         S.D. W. Va., No. 2:06-cv-00671

 Gunderson v. F.A. Richard & Assocs., Inc. (Wal-Mart)               14th Jud. D. Ct. La., No. 2004-2417-D


                    PORTLAND AREA OFFICE      10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                      39
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 134 of 142 PageID #:268679


 In re Trans Union Corp. Privacy Litigation                           N.D. Ill., MDL No. 1350

 Gudo v. The Administrator of the Tulane Ed. Fund                     La. D. Ct., No. 2007-C-1959

 Guidry v. American Public Life Insurance Co.                         14th Jud. D. Ct. La., No. 2008-3465

 McGee v. Continental Tire North America                              D.N.J., No. 2:06-CV-06234

 Sims v. Rosedale Cemetery Co.                                        W. Va. Cir. Ct., No. 03-C-506

 Gunderson v. F.A. Richard & Assocs., Inc. (Amerisafe)                14th Jud. D. Ct. La., No. 2004-002417

 In re Katrina Canal Breaches Consolidated Litigation                 E.D. La., No. 05-4182

 In re Department of Veterans Affairs (VA) Data Theft
                                                                      D.D.C., MDL No. 1796
 Litigation

 Dolen v. ABN AMRO Bank N.V. (Callable CD’s)                          Ill. Cir. Ct., No. 01-L-454 and No. 01-L-493

 Pavlov v. CNA (Long Term Care Insurance)                             N.D. Ohio, No. 5:07cv2580

 Steele v. Pergo( Flooring Products)                                  D. Ore., No. 07-CV-01493-BR

 Opelousas Trust Authority v. Summit Consulting                       27th Jud. D. Ct. La., No. 07-C-3737-B

 Little v. Kia Motors America, Inc. (Braking Systems)                 N.J. Super. Ct., No. UNN-L-0800-01

 Boone v. City of Philadelphia (Prisoner Strip Search)                E.D. Pa., No. 05-CV-1851

 In re Countrywide Customer Data Breach Litigation                    W.D. Ky., MDL No. 1998

 Miller v. Basic Research (Weight-loss Supplement)                    D. Utah, No. 2:07-cv-00871

 Gunderson v. F.A. Richard & Assocs., Inc. (Cambridge)                14th Jud. D. Ct. La., No. 2004-002417

 Weiner v. Snapple Beverage Corporation                               S.D.N.Y., No. 07-CV-08742

 Holk v. Snapple Beverage Corporation                                 D.N.J., No. 3:07-CV-03018

 Coyle v. Hornell Brewing Co. (Arizona Iced Tea)                      D.N.J., No. 08-CV-2797

 In re Heartland Data Security Breach Litigation                      S.D. Tex., MDL No. 2046

 Satterfield v. Simon & Schuster, Inc. (Text Messaging)               N.D. Cal., No. 06-CV-2893

 Schulte v. Fifth Third Bank (Overdraft Fees)                         N.D. Ill., No. 1:09-CV-06655

                                                                      D.D.C., No. 1:10-CV-00232 as part of MDL
 Trombley v. National City Bank (Overdraft Fees)
                                                                      2036 (S.D. Fla.)

 Vereen v. Lowe’s Home Centers (Defective Drywall)                    Ga. Super. Ct., No. SU10-CV-2267B

                                                                      D. Conn, No. 3:10-cv-01448 as part MDL
 Mathena v. Webster Bank, N.A. (Overdraft Fees)
                                                                      2036 (S.D. Fla.)

 Delandro v. County of Allegheny (Prisoner Strip Search)              W.D. Pa., No. 2:06-cv-00927

 Gunderson v. F.A. Richard & Assocs., Inc. (First Health)             14th Jud. D. Ct. La., No. 2004-002417


                  PORTLAND AREA OFFICE          10300 SW ALLEN BLVD            BEAVERTON, OR 97005      T 503-597-7697

                                                        40
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 135 of 142 PageID #:268680


 Williams v. Hammerman & Gainer, Inc. (Hammerman)                    27th Jud. D. Ct. La., No. 11-C-3187-B

 Williams v. Hammerman & Gainer, Inc. (Risk Management)              27th Jud. D. Ct. La., No. 11-C-3187-B

 Williams v. Hammerman & Gainer, Inc. (SIF Consultants)              27th Jud. D. Ct. La., No. 11-C-3187-B

 Gwiazdowski v. County of Chester (Prisoner Strip Search)            E.D. Pa., No. 2:08cv4463

 Williams v. S.I.F. Consultants (CorVel Corporation)                 27th Jud. D. Ct. La., No. 09-C-5244-C

  Sachar v. Iberiabank Corporation (Overdraft Fees)                  S.D. Fla., MDL No. 2036

  LaCour v. Whitney Bank (Overdraft Fees)                            M.D. Fla., No. 8:11cv1896

  Lawson v. BancorpSouth (Overdraft Fees)                            W.D. Ark., No. 1:12cv1016

  McKinley v. Great Western Bank (Overdraft Fees)                    S.D. Fla., MDL No. 2036

  Wolfgeher v. Commerce Bank (Overdraft Fees)                        S.D. Fla., MDL No. 2036

  Harris v. Associated Bank (Overdraft Fees)                         S.D. Fla., MDL No. 2036

  Case v. Bank of Oklahoma (Overdraft Fees)                          S.D. Fla., MDL No. 2036

  Nelson v. Rabobank, N.A. (Overdraft Fees)                          Cal. Super. Ct., No. RIC 1101391

  Fontaine v. Attorney General of Canada (Stirland Lake and
                                                                     Ont. Super. Ct., No. 00-CV-192059 CP
  Cristal Lake Residential Schools)

  Opelousas General Hospital Authority v. FairPay Solutions          27th Jud. D. Ct. La., No. 12-C-1599-C

  Marolda v. Symantec Corporation (Software Upgrades)                N.D. Cal., No. 3:08-cv-05701

  In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf
  of Mexico, on April 20, 2010—Economic and Property                 E.D. La., MDL No. 2179
  Damages Settlement
  In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf
                                                                     E.D. La., MDL No. 2179
  of Mexico, on April 20, 2010—Medical Benefits Settlement
  Vodanovich v. Boh Brothers Construction (Hurricane
                                                                     E.D. La., No. 05-cv-4191
  Katrina Levee Breaches)

  Gessele et al. v. Jack in the Box, Inc.                            D. Ore., No. 3:10-cv-960

  RBS v. Citizens Financial Group, Inc. (Overdraft Fees)             S.D. Fla., MDL No. 2036

  In re Payment Card Interchange Fee and Merchant Discount
  Antitrust Litigation (Mastercard & Visa) – 2013 & 2019             E.D.N.Y., MDL No. 1720
  Notice Programs

  Saltzman v. Pella Corporation (Building Products)                  N.D. Ill., No. 06-cv-4481

  In re Zurn Pex Plumbing, Products Liability Litigation             D. Minn., MDL No. 1958

  Blahut v. Harris, N.A. (Overdraft Fees)                            S.D. Fla., MDL No. 2036

  Eno v. M & I Marshall & Ilsley Bank (Overdraft Fees)               S.D. Fla., MDL No. 2036




                    PORTLAND AREA OFFICE       10300 SW ALLEN BLVD            BEAVERTON, OR 97005     T 503-597-7697

                                                       41
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 136 of 142 PageID #:268681


  Casayuran v. PNC Bank (Overdraft Fees)                              S.D. Fla., MDL No. 2036

  Anderson v. Compass Bank (Overdraft Fees)                           S.D. Fla., MDL No. 2036

  Evans, et al. v. TIN, Inc. (Environmental)                          E.D. La. No. 2:11-cv-02067

  Opelousas General Hospital Authority v. Qmedtrix
                                                                      27th Jud. D. Ct. La., No. 12-C-1599-C
  Systems, Inc.

  Williams v. SIF Consultants of Louisiana, Inc. et al.               27th Jud. D. Ct. La., No. 09-C-5244-C

  Miner v. Philip Morris Companies, Inc. et al.                       Ark. Cir. Ct., No. 60CV03-4661

  Fontaine v. Attorney General of Canada (Mistassini Hostels          Qué. Super. Ct., No. 500-06-000293-056
  Residential Schools)                                                & No. 550-06-000021-056 (Hull)
                                                                      Ont. Super. Ct., No. CV-XX-XXXXXXX-
  Glube et al. v. Pella Corporation et al. (Building Products)
                                                                      00CP

 Yarger v. ING Bank                                                   D. Del., No. 11-154-LPS

 Price v. BP Products North America                                   N.D. Ill, No. 12-cv-06799

 National Trucking Financial Reclamation Services, LLC et
                                                                      E.D. Ark., No. 4:13-cv-00250
 al. v. Pilot Corporation et al.

 Johnson v. Community Bank, N.A. et al. (Overdraft Fees)              M.D. Pa., No. 3:12-cv-01405

 Rose v. Bank of America Corporation, et al. (TCPA)                   N.D. Cal., No. 11-cv-02390

 McGann, et al., v. Schnuck Markets, Inc. (Data Breach)               Mo. Cir. Ct., No. 1322-CC00800

 Simmons v. Comerica Bank, N.A. (Overdraft Fees)                      S.D. Fla., MDL No. 2036

 George Raymond Williams, M.D., Orthopedic Surgery, a
                                                                      27th Jud. D. Ct. La., No. 09-C-5242-B
 Professional Medical, LLC, et al. v. Bestcomp, Inc., et al.

 Simpson v. Citizens Bank (Overdraft Fees)                            E.D. Mich, No. 2:12-cv-10267

 In re Plasma-Derivative Protein Therapies Antitrust
                                                                      N.D. Ill, No. 09-CV-7666
 Litigation

 In re Dow Corning Corporation (Breast Implants)                      E.D. Mich., No. 00-X-0005

 Mello et al v. Susquehanna Bank (Overdraft Fees)                     S.D. Fla., MDL No. 2036

 Wong et al. v. Alacer Corp. (Emergen-C)                              Cal. Super. Ct., No. CGC-12-519221

 In re American Express Anti-Steering Rules
                                                                      E.D.N.Y., 11-MD-2221, MDL No. 2221
 Antitrust Litigation (II) (Italian Colors Restaurant)

 Costello v. NBT Bank (Overdraft Fees)                                Sup. Ct. Del Cnty., N.Y., No. 2011-1037

 Gulbankian et al. v. MW Manufacturers, Inc.                          D. Mass., No. 10-CV-10392

 Hawthorne v. Umpqua Bank (Overdraft Fees)                            N.D. Cal., No. 11-cv-06700

                                                                      Civil D. Ct., Parish of Orleans, La., No.
 Smith v. City of New Orleans
                                                                      2005-05453




                    PORTLAND AREA OFFICE        10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                         42
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 137 of 142 PageID #:268682


 Adkins et al. v. Nestlé Purina PetCare Company et al.                  N.D. Ill., No. 1:12-cv-02871

                                                                        Ore. Cir., County of Multnomah, No. 1112-
 Scharfstein v. BP West Coast Products, LLC
                                                                        17046
 Given v. Manufacturers and Traders Trust Company a/k/a
                                                                        S.D. Fla., MDL No. 2036
 M&T Bank (Overdraft Fees)
  In re MI Windows and Doors Products Liability Litigation
                                                                        D. S.C., MDL No. 2333
  (Building Products)

  Childs et al. v. Synovus Bank, et al. (Overdraft Fees)                S.D. Fla., MDL No. 2036

                                                                        E.D. La., No. 2:10-cv-01505 as part of S.D.
  Steen v. Capital One, N.A. (Overdraft Fees)
                                                                        Fla., MDL No. 2036
                                                                        12th Jud. Cir. Ct., Sarasota Cnty, Fla.,
 Kota of Sarasota, Inc. v. Waste Management Inc. of Florida
                                                                        No. 2011-CA-008020NC
  In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf
  of Mexico, on April 20, 2010—Economic and Property                    E.D. La., MDL No. 2179
  Damages Settlement (Claim Deadline Notice)

 Dorothy Williams d/b/a Dot’s Restaurant v. Waste Away                  Cir. Ct., Lawrence Cnty, Ala., No. 42-cv-
 Group, Inc.                                                            2012- 900001.00

 In re: Energy Future Holdings Corp., et al. (Asbestos Claims
                                                                        Bankr. D. Del., No. 14-10979
 Bar Notice)

 Gattinella v. Michael Kors (USA), Inc., et al.                         S.D.N.Y., No. 14-civ-5731

 Kerry T. Thibodeaux, M.D. (A Professional Medical
                                                                        27th Jud. D. Ct. La., No. 13-C-3212
 Corporation) v. American Lifecare, Inc.

 Russell Minoru Ono v. Head Racquet Sports USA                          C.D.Cal., No. 2:13-cv-04222

 Opelousas General Hospital Authority v. PPO Plus, L.L.C.,
                                                                        27th Jud. D. Ct. La., No. 13-C-5380
 et al.

 In re: Shop-Vac Marketing and Sales Practices Litigation               M.D. Pa., MDL No. 2380

 In re: Caterpillar, Inc. C13 and C15 Engine Products Liability
                                                                        D. N.J., MDL No. 2540
 Litigation

 In Re: Citrus Canker Litigation                                        11th Jud. Cir., Fla., No. 03-8255 CA 13

 Whitton v. Deffenbaugh Industries, Inc., et al.                        D. Kan., No. 2:12-cv-02247
 Gary, LLC v. Deffenbaugh Industries, Inc., et al.                      D. Kan., No. 2:13-cv-2634
                                                                        N.D. Fla., No. 1:10-cv-00090 as part of
 Swift v. BancorpSouth Bank (Overdraft Fees)
                                                                        MDL 2036 (S.D. Fla.)
                                                                        Sup. Ct. Conn., No. X10-UWY-CV-12-
 Forgione v. Webster Bank N.A. (Overdraft Fees)
                                                                        6015956-S

 Small v. BOKF, N.A.                                                    D. Col., No. 13-cv-01125

 Anamaria Chimeno-Buzzi & Lakedrick Reed v. Hollister Co.
                                                                        S.D. Fla., No. 14-cv-23120
 & Abercrombie & Fitch Co.

 In Re: Lithium Ion Batteries Antitrust Litigation                      N.D. Cal., MDL No. 2420, 4:13-MD-02420



                    PORTLAND AREA OFFICE          10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                          43
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 138 of 142 PageID #:268683

 MSPA Claims 1, LLC v. IDS Property Casualty Insurance
                                                                      11th Jud. Cir. Fla, No. 15-27940-CA-21
 Company

 Glaske v. Independent Bank Corporation (Overdraft Fees)              Cir. Ct. Mich., No. 13-009983-CZ

 In re: HSBC Bank USA, N.A., Checking Account Overdraft
                                                                      Sup. Ct. N.Y., No. 650562/11
 Litigation

 In re: Volkswagen “Clean Diesel” Marketing, Sales Practices
                                                                      N.D. Cal., MDL No. 2672
 and Product Liability Litigation (Bosch)

 Hawkins v. First Tennessee Bank, N.A., et al. (Overdraft
                                                                      13th Jud. Cir. Tenn., No. CT-004085-11
 Fees)

 Greater Chautauqua Federal Credit Union v. Kmart Corp., et
                                                                      N.D. Ill., No. 1:15-cv-02228
 al. (Data Breach)

 Bias v. Wells Fargo & Company, et al. (Broker’s Price
                                                                      N.D. Cal., No 4:12-cv-00664
 Opinions)

 Klug v. Watts Regulator Company (Product Liability)                  D. Neb., No. 8:15-cv-00061

 Ratzlaff et al. v. BOKF, NA d/b/a Bank of Oklahoma, et al.
                                                                      Dist. Ct. Okla., No. CJ-2015-00859
 (Overdraft Fees)

 Morton v. Greenbank (Overdraft Fees)                                 20th Jud. Dist. Tenn., No. 11-135-IV

 Jacobs, et al. v. Huntington Bancshares Inc., et al. (FirstMerit
                                                                      Ohio C.P., No. 11CV000090
 Overdraft Fees)

 Farnham v. Caribou Coffee Company, Inc. (TCPA)                       W.D. Wis., No. 16-cv-00295

 Gottlieb v. Citgo Petroleum Corporation (TCPA)                       S.D. Fla., No. 9:16-cv-81911

 McKnight et al. v. Uber Technologies, Inc. et al.                    N.D. Cal., No 3:14-cv-05615

 Lewis v. Flue-Cured Tobacco Cooperative Stabilization                N.C. Gen. Ct of Justice, Sup. Ct. Div., No.
 Corporation (n/k/a United States Tobacco Cooperative, Inc.)          05 CVS 188, No. 05 CVS 1938

 T.A.N. v. PNI Digital Media, Inc.                                    S.D. GA., No. 2:16-cv-132

 In re: Syngenta Litigation                                           4th Jud. Dist. Minn., No. 27-CV-15-3785

 The Financial Oversight and Management Board for Puerto
 Rico as representative of Puerto Rico Electric Power Authority       D. Puerto Rico, No. 17-04780
 (“PREPA”) (Bankruptcy)

 Reilly v. Chipotle Mexican Grill, Inc.                               S.D. Fla., No. 1:15-cv-23425

 Ma et al. v. Harmless Harvest Inc. (Coconut Water)                   E.D.N.Y., No. 2:16-cv-07102

 Mahoney v TT of Pine Ridge, Inc.                                     S.D. Fla., No. 9:17-cv-80029

 Sobiech v. U.S. Gas & Electric, Inc., i/t/d/b/a Pennsylvania Gas
                                                                      E.D. Penn., No. 2:14-cv-04464
 & Electric, et al.

 Alexander M. Rattner v. Tribe App., Inc., and                        S.D. Fla., No. 1:17-cv-21344 and
 Kenneth Horsley v. Tribe App., Inc.,                                 No. 1:17-cv-23111




                    PORTLAND AREA OFFICE        10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                        44
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 139 of 142 PageID #:268684


 Gordon, et al. v. Amadeus IT Group, S.A., et al.                        S.D.N.Y. No. 1:15-cv-05457

 Masson v. Tallahassee Dodge Chrysler Jeep, LLC (TCPA)                   S.D. Fla., No. 1:17-cv-22967

 Orlander v. Staples, Inc.                                               S.D. NY, No. 13-CV-0703

 Larey v. Allstate Property and Casualty Insurance Company               W.D. Kan., No. 4:14-cv-04008

                                                                         Cal. Sup. Court, County of Alameda, No.
 Larson v. John Hancock Life Insurance Company (U.S.A.)
                                                                         RG16 813803

 Alaska Electrical Pension Fund, et al. v. Bank of America N.A
                                                                         S.D.N.Y., No. 14-cv-7126
 et al. (ISDAfix Instruments)

 Falco et al. v. Nissan North America, Inc. et al. (Engine – CA &
                                                                         C.D. Cal., No. 2:13-cv-00686
 WA)

 Pantelyat, et al v. Bank of America, N.A. et al. (Overdraft/Uber)       S.D.N.Y., No. 16-cv-08964

 In re: Parking Heaters Antitrust Litigation                             E.D.N.Y., No. 15-MC-0940

 Wallace, et al, v. Monier Lifetile LLC, et al.                          Sup. Ct. Cal., No. SCV-16410

 In re: Windsor Wood Clad Window Products Liability Litigation           E.D. Wis., MDL No. 16-MD-02688

 Farrell v. Bank of America, N.A. (Overdraft)                            S.D. Cal., No. 3:16-cv-00492

 Hale v. State Farm Mutual Automobile Insurance Company,
                                                                         S.D. Ill., No. 12-cv-0660
 et al.

 Callaway v. Mercedes-Benz USA, LLC (Seat Heaters)                       C.D. Cal., No. 8:14-cv-02011

 Poseidon Concepts Corp. et al. (Canadian Securities
                                                                         Ct. of QB of Alberta, No. 1301-04364
 Litigation)
 In re: Takata Airbag Products Liability Litigation (OEMs –
                                                                         S.D. Fla, MDL No. 2599
 BMW, Mazda, Subaru, Toyota, Honda, and Nissan)
 Watson v. Bank of America Corporation et al.;
                                                                         Sup. Ct. of B.C., No. VLC-S-S-112003;
 Bancroft-Snell et al. v. Visa Canada Corporation et al.;
                                                                         Ontario Sup. Ct., No. CV-11-426591;
 Bakopanos v. Visa Canada Corporation et al.;
                                                                         Sup. Ct. of Quebec, No. 500-06-00549-
 Macaronies Hair Club and Laser Center Inc. operating as Fuze
                                                                         101; Ct. of QB of Alberta, No. 1203-18531;
 Salon v. BofA Canada Bank et al.;
                                                                         Ct. of QB of Saskatchewan, No. 133 of
 Hello Baby Equipment Inc. v. BofA Canada Bank and others
                                                                         2013
 (Visa and Mastercard Canadian Interchange Fees)
 Vergara, et al., v. Uber Technologies, Inc. (TCPA)                      N.D. Ill., No. 1:15-CV-06972

                                                                         Ore. Cir., County of Multnomah, No. 0803-
 Surrett et al. v. Western Culinary Institute, et al.
                                                                         03530

 Underwood v. Kohl's Department Stores, Inc., et al.                     E.D. Penn., No. 2:15-cv-00730

 Ajose et al. v. Interline Brands Inc. (Plumbing Fixtures)               M.D. Tenn., No. 3:14-cv-01707

 Gergetz v. Telenav (TCPA)                                               N.D. Cal., No. 5:16-cv-4261

 Raffin v. Medicredit, Inc., et al.                                      C.D. Cal., No 15-cv-4912


                      PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005     T 503-597-7697

                                                           45
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 140 of 142 PageID #:268685

 First Impressions Salon, Inc. et al. v. National Milk Producers
                                                                       S.D. Ill., No. 3:13-cv-00454
 Federation, et al.
 Abante Rooter and Plumbing v. Pivotal Payments Inc., d/b/a/
                                                                       N.D. Cal., No. 3:16-cv-05486
 Capital Processing Network and CPN) (TCPA)

 Dipuglia v. US Coachways, Inc. (TCPA)                                 S.D. Fla., No. 1:17-cv-23006

 Knapper v. Cox Communications                                         D. Ariz., No. 2:17-cv-00913

 Martin v. Trott (MI - Foreclosure)                                    E.D. Mich., No. 2:15-cv-12838

 Cowen v. Lenny & Larry's Inc.                                         N.D. Ill., No. 1:17-cv-01530
 Al's Pals Pet Card, LLC, et al v. Woodforest National Bank,
                                                                       S.D. Tex., No. 4:17-cv-3852
 N.A., et al.
 In Re: Community Health Systems, Inc. Customer Data
                                                                       N.D. Ala., MDL No. 2595, 2:15-CV-222
 Security Breach Litigation
 Tashica Fulton-Green et al. v. Accolade, Inc.                         E.D. Penn., No. 2:18-cv-00274
 37 Besen Parkway, LLC v. John Hancock Life Insurance
                                                                       S.D.N.Y., No. 15-cv-9924
 Company (U.S.A.)
 Stahl v. Bank of the West                                             Sup. Ct. Cal., No. BC673397
 Parsons v. Kimpton Hotel & Restaurant Group, LLC (Data
                                                                       N.D. Cal., No. 3:16-cv-05387
 Breach)
 Waldrup v. Countrywide                                                C.D. Cal., No. 2:13-cv-08833
 In re: Valley Anesthesiology Consultants, Inc. Data Breach
                                                                       Sup. Ct. Cal., No. CV2016-013446
 Litigation
 Naiman v. Total Merchant Services, Inc., et al. (TCPA)                N.D. Cal., No. 4:17-cv-03806

 In re Dealer Management Systems Antitrust Litigation                  N.D. Ill., MDL No. 2817, No. 18-cv-00864

 In re HP Printer Firmware Update Litigation                           N.D. Cal., No. 5:16-cv-05820

 Zaklit, et al. v. Nationstar Mortgage LLC, et al. (TCPA)              C.D. Cal., No. 5:15-CV-02190

 Luib v. Henkel Consumer Goods Inc.                                    E.D.N.Y., No. 1:17-cv-03021

 Lloyd, et al. v. Navy Federal Credit Union                            S.D. Cal., No. 17-cv-1280

 Waldrup v. Countrywide Financial Corporation, et al.                  C.D. Cal., No. 2:13-cv-08833

 Adlouni v. UCLA Health Systems Auxiliary, et al.                      Sup. Ct. Cal., No. BC589243

 Di Filippo v. The Bank of Nova Scotia, et al. (Gold Market            Ontario Sup. Ct., No. CV-15-543005-
 Instrument)                                                           00CP & No. CV-16-551067-00CP
                                                                       Ontario Sup Ct., No. CV-16-543833-
                                                                       00CP; Quebec Sup. Ct of Justice, No.
 McIntosh v. Takata Corporation, et al.; Vitoratos, et al. v. Takata
                                                                       500-06-000723-144; & Court of Queen’s
 Corporation, et al.; and Hall v. Takata Corporation, et al.
                                                                       Bench for Saskatchewan, No. QBG. 1284
                                                                       or 2015
                                                                       Quebec Ct., Dist. of Montreal, No. 500-06-
 Rabin v. HP Canada Co., et al.
                                                                       000813-168
 Lightsey, et al. v. South Carolina Electric & Gas Company, a          Ct. of Com. Pleas., S.C., No. 2017-CP-25-
 Wholly Owned Subsidiary of SCANA, et al.                              335


                    PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005     T 503-597-7697

                                                         46
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 141 of 142 PageID #:268686

 In re: Comcast Corp. Set-Top Cable Television Box Antitrust
                                                                         E.D. Penn., No. 2:09-md-02034
 Litigation
 Henrikson v. Samsung Electronics Canada Inc.                            Ontario Sup. Ct., No. 2762-16cp

 Burrow, et al. v. Forjas Taurus S.A., et al.                            S.D. Fla., No. 1:16-cv-21606

 Waldrup v. Countrywide Financial Corporation, et al.                    C.D. Cal., No. 2:13-cv-08833

 Jackson v. Viking Group                                                 D. Md., No. 8:18-cv-02356

 Walters v. Target Corp (Overdraft)                                      S.D. Cal., No. 3:16-cv-1678

 Skochin et al. v. Genworth Life Insurance Company, et al.               E.D. Vir., No. 3:19-cv-00049
 Rose et al. v. The Travelers Home and Marine Insurance
                                                                         E.D. Penn., No. 19-cv-977
 Company
 Nelson v. Roadrunner Transportation Systems, Inc. (Data
                                                                         N.D. Ill., No. 1:18-cv-07400
 Breach)
                                                                         Sup. Ct, Cal., County of Riverside,
 In re: Renovate America Finance Cases
                                                                         No. RICJCCP4940

 Behfarin v. Pruco Life Insurance Company, et al.                        C.D. Cal., No. 2:17-05290

                                                                         S.D. Fla., No. 1:10-CV-22190, as part
 Dasher v. RBC Bank (USA) (Overdraft)
                                                                         MDL 2036 (S.D. Fla.)
                                                                         E.D. Mich., No. MDL No. 2744, 16-md-
 In re: FCA US LLC Monostable Electronic Gearshift Litigation
                                                                         02744
 Lehman v. Transbay Joint Powers Authority, et al. (Millennium           Sup. Ct. of Cal., Cnty of San Fran.,
 Tower)                                                                  No. GCG-16-553758

 Pirozzi, et al. v. Massage Envy Franchising, LLC                        E.D. Mo., No. 4:19-CV- 807

 Cox, et al. v. Ametek, Inc. et al.                                      S.D. Cal., No. 3:17-cv-00597
 Danielle Trujillo, et al. v. Ametek, Inc. et al (Toxic Leak)            S.D. Cal., No.3:15-cv-01394

 Lashambae v. Capital One (Overdraft)                                    E.D.N.Y, No. 1:2017-cv-06406
 Harris et al. v. Farmers Insurance Exchange and Mid Century
                                                                         Sup.Ct Cal., No. BC 579498
 Insurance Company
 Grayson v. General Electric Company                                     D. Conn., No. 3:13-cv-01799

 Elder v. Hilton Worldwide Holdings, Inc.                                N.D. Cal., No. 16-cv-00278
 In Re: Premera Blue Cross Customer Data Security Breach
                                                                         D. Ore., No. 3:15-md-2633
 Litigation
 Lusnak v. Bank of America, N.A.                                         C.D. Cal., No. 14-cv-1855

 Kuss v. American HomePatient, Inc. et al.                               M.D. Fla., No. 8:18-cv-2348

 In re: Kaiser Gypsum Company, Inc., el al.                              Bankr. W.D. N.C., No. 16-31602
 Stone et al. v. Porcelana Corona De Mexico, S.A. DE C.V f/k/a
                                                                         E.D. Tex., No. 4:17-cv-00001
 Sanitarios Lamosa S.A. DE C.V. a/k/a Vortens
 In Re Optical Disk Drive Products Antitrust Litigation                  N.D. Cal., No. 3:10-md-2143
 In Re: Volkswagen “Clean Diesel” Marketing, Sales Practices
                                                                         N.D. Cal., MDL No. 2672
 and Products Liability Litigation



                     PORTLAND AREA OFFICE          10300 SW ALLEN BLVD            BEAVERTON, OR 97005      T 503-597-7697

                                                           47
Case: 1:16-cv-08637 Document #: 3972 Filed: 10/30/20 Page 142 of 142 PageID #:268687

 McKinney-Drobnis, et al. v. Massage Envy Franchising                     N.D. Cal., No. 3:16-cv-6450

 Albrecht v. Oasis Power, LLC d/b/a Oasis Energy                          N.D. Ill., No. 1:18-cv-1061

 Garcia v. Target Corporation (TCPA)                                      D. Minn., No. 16-cv-02574

 Liggio v. Apple Federal Credit Union                                     E.D. Vir., No. 1:18-cv-01059

 In Re: TD Bank, N.A. Debit Card Overdraft Fee Litigation                 D. S.C, MDL No. 2613, No. 6:15-MN-02613
 Fessler v. Porcelana Corona De Mexico, S.A. DE C.V f/k/a
                                                                          E.D. Tex., No. 4:19-cv-00248
 Sanitarios Lamosa S.A. DE C.V. a/k/a Vortens
                                                                          D. Ct. of Travis County Tex., No. D-1-GN-
 Hyder, et al. v. Consumers County Mutual Insurance Company
                                                                          16-000596

 Audet et al. v. Garza et al.                                             D. Conn., No. 3:16-cv-00940

 In Re: Disposable Contact Lens Antitrust Litigation                      M.D. Fla., No. 3:15-md-2626

 Coffeng v. Volkswagen Group of America, Inc.,                            N.D. Cal., No. 3:17-cv-01825

 Ciuffitelli, et al. v. Deloitte & Touche LLP, et al.                     D. Ore., No. 3:16-cv-00580

 In Re Wells Fargo Collateral Protection Insurance Litigation             C.D. Cal., No. 8:17-ML-2797

 Prather v. Wells Fargo Bank, N.A. (TCPA)                                 N.D. Ill., No. 1:17-cv-00481

 Wilson et al. v. Volkswagen Group of America, Inc. et al.                S.D. Fla., No. 17-cv-23033

                                                                          Sup. Ct. Wash., No. 17-2-23244-1 SEA
 Armon et al. v. Washington State University
                                                                          (consolidated with No. 17-2-25052-0 SEA)

 Burch v. Whirlpool Corporation                                           W.D. Mich., No. 1:17-cv-18

 Robinson v. First Hawaiian Bank (Overdraft)                              Cir. Ct. of First Cir. Haw., No. 17-1-0167-01

 Denier, et al. v. Taconic Biosciences, Inc.                              Sup Ct. N.Y., No. 00255851

                                                                                                         Hilsoft-cv-144




                     PORTLAND AREA OFFICE           10300 SW ALLEN BLVD            BEAVERTON, OR 97005        T 503-597-7697

                                                            48
